Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 1 of 215 PageID: 414




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


 IN RE SYNCHRONOSS TECHNOLOGIES, Lead Case No.: 3:20-cv-7150-FLW-LHG
 INC. STOCKHOLDER DERIVATIVE
 DEMAND REFUSED LITIGATION,           (Consolidated with
                                      Case No. 3:20-cv-07224)
 ____________________________________
                                      VERIFIED CONSOLIDATED
 This Document Relates to:
                                      AMENDED SHAREHOLDER
 All Actions                          DERIVATIVE COMPLAINT

                                          JURY TRIAL DEMANDED
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 2 of 215 PageID: 415




                                          TABLE OF CONTENTS

 NATURE AND SUMMARY OF THE ACTION .....................................................3

 JURISDICTION AND VENUE ..............................................................................21

 THE PARTIES .........................................................................................................22

          A.       Plaintiffs ..............................................................................................22

          B.       Nominal Defendant .............................................................................22

          C.       Individual Defendants .........................................................................23

 SUBSTANTIVE ALLEGATIONS .........................................................................31

          A.       Synchronoss’s History, Business, and Operations ..............................31

          B.       The Company’s Cloud Services Business Is Created and
                   Management’s Compensation Becomes Tied to the Cloud
                   Services Business’s Success................................................................33

          C.       Synchronoss’s Accounting Policies and Revenue Recognition..........35

          D.       Synchronoss’s Fraudulent Revenue Practices .....................................43

                   1.       The AT&T and Verizon “Contracts” ........................................43

                            i.        The $7 Million AT&T “Contract” ..................................44

                            ii.       The $25 Million Verizon “Contract” ..............................45

                            iii.      The $5 Million Verizon “Contract” ................................49

                            iv.       The SEC Letter ...............................................................50

                   2.       Synchronoss’s Joint Ventures ...................................................51

                   3.       The Licensing Agreement .........................................................52

          E.       The Friends and Family Sale ...............................................................54



                                                           –i–
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 3 of 215 PageID: 416




                 1.       The Activation Divesture ..........................................................54

                 2.       The “Friends and Family” .........................................................56

         F.      The Individual Defendants’ False and Misleading Statements...........60

 REASONS THE INDIVIDUAL DEFENDANTS’ STATEMENTS
 WERE FALSE AND MISLEADING .....................................................................97

 THE TRUTH BEGINS TO EMERGE AND FALLOUT ENSUES .......................99

 THE SECURITIES CLASS ACTION ..................................................................115

 THE INSIDER SELLING DEFENDANTS CAPITALIZED ON THE
 COMPANY’S ARTIFICIALLY INFLATED STOCK PRICE BY
 TRADING ON MATERIAL, NON-PUBLIC INFORMATION WHILE
 THE COMPANY WAS FORCED TO REPURCHASE ITS OWN SHARES ....117

         A.      The Share Repurchase Program Constituted Corporate Waste
                 and Breach of Fiduciary Duties .........................................................117

         B.      Insider Sales Based on Material, Non-Public Information:
                 Violating the Insider Selling Defendants’ Fiduciary Duty
                 Not to Engage in Insider Trading ......................................................120

 THE INDIVIDUAL DEFENDANTS’ DUTIES ...................................................134

         A.      Fiduciary Duties ................................................................................134

         B.      Audit Committee Duties....................................................................137

         C.      Compensation Committee Duties .....................................................143

         D.      Duties Pursuant to the Company’s Code of Business Conduct ........145

         E.      Control, Access, and Authority .........................................................149

         F.      Reasonable and Prudent Supervision ................................................150

 BREACHES OF DUTIES .....................................................................................151

 CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION ...153

                                                      – ii –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 4 of 215 PageID: 417




 DAMAGES TO SYNCHRONOSS .......................................................................155

 DERIVATIVE AND DEMAND ALLEGATIONS ..............................................158

         A.      Plaintiff Laughlin’s Demand Allegations .........................................159

                 1.       The August 6, 2018 Demand ..................................................159

                 2.       Plaintiff Laughlin’s Correspondence Following Up on
                          the August 6, 2018 Demand....................................................159

                 3.       Plaintiff Laughlin’s July 9, 2019 Refusal ...............................163

                 4.       Plaintiff Laughlin’s September 5, 2019 Demand ...................166

                 5.       Plaintiff Laughlin’s Continued Correspondence with
                          the Committee Following Up on the September 5, 2019
                          Demand ...................................................................................168

                 6.       The May 28, 2020 Refusal ......................................................171

         B.      Plaintiff Thieffry’s Demand Allegations ..........................................173

         C.      The Board Wrongfully Refused Plaintiffs’ Demands .......................175

 CAUSES OF ACTION ..........................................................................................190

 PRAYER FOR RELIEF ........................................................................................206




                                                      – iii –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 5 of 215 PageID: 418




       By and through their undersigned counsel, Court-appointed Co-Lead

 Plaintiffs Kirk Laughlin (“Laughlin”) and Patricia Thieffry (“Thieffry” and together

 with Laughlin, “Plaintiffs”)1 bring this consolidated amended shareholder derivative

 action on behalf of Nominal          Defendant Synchronoss Technologies, Inc.

 (“Synchronoss” or the “Company”) and against certain current and former officers

 and directors of the Company for breaches of fiduciary duties arising from, inter

 alia, the issuance of materially false and misleading statements, the failure to

 maintain adequate internal controls and make a good faith correction of the problems

 therewith, and the wrongful refusals of Plaintiffs’ Demands, as well as for unjust

 enrichment, insider selling, corporate waste, and contribution pursuant to the

 Securities and Exchange Act of 1934 (“Exchange Act”).2 Plaintiffs make these

 allegations upon personal knowledge as to those allegations concerning themselves

 and, as to all other matters, upon the investigation of counsel, which includes,

 without limitation: (a) review and analysis of public filings made by Synchronoss

 and other related parties with the United States Securities and Exchange

 Commission (“SEC”); (b) review and analysis of press releases and other


 1
   On October 20, 2020, the Court appointed Laughlin and Thieffry as Co-Lead
 Plaintiffs and their counsel, Johnson Fistel, LLP and The Rosen Law Firm, P.A., as
 Co-Lead Counsel. (ECF No. 13).
 2
   Pursuant to the August 27, 2020 Order consolidating Plaintiffs’ shareholder
 derivative actions, Plaintiffs were permitted to file a consolidated complaint by
 December 4, 2020. (ECF No. 11).

                                        –1–
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 6 of 215 PageID: 419




 publications disseminated by certain of the Individual Defendants (defined below)

 and other related non-parties; (c) review of news articles, shareholder

 communications, and postings on Synchronoss’s website concerning the Company’s

 public statements; (d) pleadings, papers, and any documents filed with, and publicly

 available from, the related consolidated securities fraud class action, In re

 Synchronoss Technologies, Inc., Securities Litigation, No. 3:17-cv-02978-FLW-

 LHG (D.N.J.) (the “Securities Class Action”); (e) pleadings, papers, and any

 documents filed with, and publicly available from the action In Re Synchronoss

 Technologies, Inc. Derivative Litigation, 3:17-cv-7173-FLW-LHG (D.N.J.); and

 (f) review of other publicly available information concerning Synchronoss and the

 Individual Defendants. Pursuant to Local Rule 10.1(a), the names and addresses of

 the parties are as follows:

  Plaintiffs                              Defendants
  Kirk Laughlin, derivatively on behalf   Nominal Defendant:
  of Synchronoss Technologies, Inc.       Synchronoss Technologies, Inc.
  c/o Johnson Fistel, LLP                 200 Crossing Blvd., 8th Floor
  655 W. Broadway, Suite 1400             Bridgewater, New Jersey 08807
  San Diego, California 92101
                                          Defendants:
  Patricia Thieffry, derivatively on      Stephen G. Waldis, William J. Cadogan,
  behalf of Synchronoss Technologies,     Thomas J. Hopkins, James M. McCormick,
  Inc.                                    Donnie M. Moore, Robert E. Garcia,
  c/o The Rosen Law Firm, P.A.            Lawrence Irving, Ronald W. Hovsepian,
  One Gateway Center, Suite 2600          Karen L. Rosenberger, Kristin Rinne,
  Newark, New Jersey 07102                Glenn Lurie, Laurie Harris, Frank Baker,
                                          Robert Aquilina, Mohan Gyani, Charles E.
                                          Hoffman, John Frederick, and Peter Berger

                                          –2–
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 7 of 215 PageID: 420




                                         c/o Synchronoss Technologies, Inc.
                                         200 Crossing Blvd., 8th Floor
                                         Bridgewater, New Jersey 08807

                 NATURE AND SUMMARY OF THE ACTION

       1.    This derivative action arises from misconduct by certain officers and

 directors of Synchronoss’s Board of Directors’ (“Board”) in failing to abide by

 accounting procedures and improperly recognizing revenue, and from the Board’s

 and the Demand Review Committee’s (“Committee”) failure to vindicate

 Synchronoss’s rights via wrongfully refusing Plaintiff Laughlin’s August 6, 2018

 demand (the “August 6, 2018 Demand”) and September 5, 2019 demand (the

 “September 5, 2019 Demand” and collectively, “Plaintiff Laughlin’s Demands”), as

 well as wrongfully refusing Plaintiff Thieffry’s August 3, 2018 demand (“Plaintiff

 Thieffry’s Demand” and together with Plaintiff Laughlin’s Demands, the

 “Demands”) that demanded the Individual Defendants investigate and bring an

 action against certain current and former directors and officers of the Company for

 their wrongful conduct in making material misstatements and omissions related to

 the Company’s business operations, financials, and prospects, including the

 Company’s persistent pattern of falsifying revenue metrics so that the Company

 could meet its financial guidance targets, which resulted in a restatement of the

 Company’s financials for fiscal years 2014 through 2016.




                                        –3–
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 8 of 215 PageID: 421




       2.    Synchronoss, a Delaware corporation, is a mobile technology service

 company that provides mobility solutions for service providers and enterprises on

 the cloud platform and software-based applications for connected devices. During

 the period of misconduct, Synchronoss was comprised of two business segments:

 (i) the Activation Business, which supplied cellphone providers, mainly AT&T

 Wireless (“AT&T”) and Verizon Wireless (“Verizon”), with technology software

 licenses that enabled their consumers to activate newly purchased cell phones and

 also provided these phones with data storage and back-up functions (the “Activation

 Business”); and (ii) emerging after the Activation Business, the Cloud Services

 Business, which enabled users to store, manage, and process vast amounts of data

 without having to store said data on local servers or personal computers (the “Cloud

 Services Business”).

       3.    From 2000 to around 2012, the Activation Business accounted for most

 of Synchronoss’s revenues, but around 2013, the Company began branding itself as

 a “cloud services provider.”3 In order to support the growth of its Cloud Services

 Business, the Company changed its executive compensation structure to reflect more

 the success of the Cloud Services Business, such that a substantial component of

 3
   Specifically, by 2014, the Activation Business accounted for 54% of revenues, and
 the Cloud Services Business accounted for 46%; in 2015, the Activation Business
 accounted for 46% of revenues, and the Cloud Services Business accounted for 54%;
 and by 2016, only 33% of revenues were derived from the Activation Business, and
 67% of revenues were derived from the Cloud Services Business.

                                        –4–
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 9 of 215 PageID: 422




 executives’ compensation would now be derived from the success of the Cloud

 Services Business.     As a result, Synchronoss management became highly

 incentivized to ensure that the Company broadcast high revenue growth in its Cloud

 Services Business.

       4.     Predictably, just as the Company made these changes to its executive

 compensation structure, the Cloud Services Business began to experience

 unprecedented growth beginning in the third quarter ended September 30, 2014.

 By 2015, the Company’s reported revenue from the Cloud Services Business

 surpassed that for Activation Services, and it was apparent that the Cloud Services

 Business would continue to grow rapidly throughout 2016. Indeed, by 2016, Cloud

 Services Business revenue accounted for 67% of the Company’s total revenue.

       5.     Unfortunately for Synchronoss and its shareholders, however, time

 would reveal that this growth was in fact illusory and driven by the Individual

 Defendants’ accounting manipulations. Specifically, typically right before the close

 of a fiscal quarter or year, the Individual Defendants would fabricate contracts with

 customers and then book the revenues from these contracts as revenue for the

 corresponding reporting period. For example, in late 2015, at a time when the

 Company’s Cloud Services Business growth would have otherwise been flat, and

 given that the Company’s share price and the executives’ compensation depended

 on this growth, the Company improperly recorded $7 million in revenue from two


                                        –5–
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 10 of 215 PageID: 423




  transactions with top customer AT&T, despite the fact that these transactions never

  in fact materialized. But improperly recognizing the $7 million in revenue allowed

  the Company to project continued growth in the Cloud Services Business, falsely

  meet its guidance in the fourth quarter of 2015, and the Individual Defendants to

  reap the financial gains therefrom.

        6.     Then, in 2016, as revenue growth from the Cloud Services Business

  continued to slow, the Individual Defendants falsified contracts with another major

  Synchronoss customer, Verizon.4 According to the Second Amended Complaint

  (the “SAC”) filed in the Securities Class Action , a CPA and certified fraud examiner

  as well as a financial analyst previously employed at Synchronoss, identified therein

  as Confidential Witness (“CW”) 1, detailed based on personal knowledge that the

  Company improperly and prematurely recognized $5 million in cloud software

  licensing revenue derived from an agreement with Verizon in the first quarter

  of 2016. However, no such agreement was signed in that quarter. Indeed, that

  Verizon deal was only in the initial discussion phases in March 2016 and was still

  unsigned in April 2016, when the first quarter closed.5

  4
    Together, AT&T and Verizon accounted for 73% of Synchronoss’s net revenue in
  fiscal year 2014 according to Synchronoss’s public filings.
  5
    In the Securities Class Action, the Court credited CW1 (and other confidential
  witnesses), when combined with substantially similar factual allegations to those
  alleged herein, with establishing “strong circumstantial evidence that Rosenberger
  ‘knew or, more importantly, should have known that [she] was misrepresenting
  material facts related to the Company,’” including that “revenue had been
                                         –6–
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 11 of 215 PageID: 424




        7.    Synchronoss also improperly recorded revenue from another unsigned

  contract with Verizon later that same year. In the third quarter of 2016, Defendant

  Stephen G. Waldis (“Waldis”) announced that the Company “signed a $25 million

  license deal with Verizon during the quarter,” which, under the direction of

  Defendant Karen L. Rosenberger (“Rosenberger”), was improperly and prematurely

  recognized as lump-sum revenue, as opposed to ratably as required by U.S.

  Generally Accepted Accounting Principles (“GAAP”). The deal was purported to

  be a “key contributor to [Synchronoss’s] cloud performance in the quarter [and]

  continued success of the Verizon relationship . . . .” With this deal, the Company

  was able to meet its third quarter guidance; however, the Company’s seeming

  success was a mirage, and the Company would later be forced to restate its financial

  statements for 2016, as well as 2014 and 2015.

        8.    It was not long until the SEC took note of the Company’s purported

  agreements with AT&T and Verizon. On September 2, 2016, the SEC sent the

  Company a comment letter (the “SEC Letter”) questioning Synchronoss’s revenues

  from AT&T and Verizon and asking that Synchronoss “provide a narrative summary

  of the significant terms of any material agreements with either” company.



  recognized on certain deals, notably the $25 million and $5 million Verizon
  contracts, before the contracts were signed.” Securities Class Action, ECF No. 91
  at 23 (quoting In re Campbell Soup Co. Sec. Litig., 145 F. Supp. 2d 274, 599 (D.N.J.
  2009)).

                                         –7–
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 12 of 215 PageID: 425




  Synchronoss refused to provide the SEC the requested information, however, stating

  “it does not believe that any individual contract between it and Verizon is one upon

  which the Company’s business is substantially dependent.” And despite the SEC

  continuing to probe the Company about its contracts with Verizon, the Company

  continued to refuse to attach any contracts with Verizon to any of its financial

  reports—indeed, because there were none.

        9.     Around the same time, the Company’s Activation Business, although

  now eclipsed (on paper) by the Cloud Services Business, continued to account for a

  significant portion of the Company’s revenues and profits and remained a key

  component of Synchronoss’s business.          Nevertheless, on November 7, 2016,

  Synchronoss announced that it was evaluating strategic alternatives for its Activation

  Business purportedly to enhance shareholder value. Unbeknownst to investors, the

  Company was already in discussions with Intralinks Holdings, Inc. (“Intralinks”), a

  cloud-computing content manager and service provider, about a potential acquisition

  of the Activation Business.

        10.    On December 6, 2016, via a Form 8-K filed with the SEC, the

  Individual Defendants caused the Company to announce that it was divesting 70%

  of the Company’s Activation Business (“Activation Divesture” or “Activation

  Sale”) to a company by the name of Sequential Technology Holdings, LLC

  (“Sequential”). To facilitate the Activation Sale, the Company announced that it


                                          –8–
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 13 of 215 PageID: 426




  formed a new entity called Sequential Technology, Inc. (“STI”) and that the majority

  of the Activation Business’s assets were to be transferred to STI. Thereafter,

  Synchronoss would sell 70% of the Company’s interest in STI to Sequential,

  retaining a 30% interest, and in exchange, Sequential would provide Synchronoss

  with a “cash payment of $146 million.” With this cash payment, and up to a

  $900 million credit line from various banks, Synchronoss would then purchase all

  Intralinks outstanding stock at $13.00 per share or $821 million (the “Intralinks

  Acquisition”), and Intralinks would become Synchronoss’s wholly owned

  subsidiary. As part of the Intralinks Acquisition, Intralinks’ CEO, Defendant Ronald

  Hovsepian (“Hovsepian”), would become Synchronoss’s CEO effective January 18,

  2017, and Defendant Waldis would continue to serve as Synchronoss’s Chairman of

  the Board.

        11.    Investors would soon learn—after the deal closed—the startling details

  of the conflicted nature of the Activation Sale in a report published on February 24,

  2017 by the Southern Investigative Reporting Foundation, also known as the

  Foundation of Financial Journalism (“SIRF”), entitled “Synchronoss Technologies:

  The Friends and Family Plan” (the “SIRF Report”), that accused the Company of

  hiding from investors key aspects of the Activation Sale. Among other things, the

  SIRF Report revealed that Sequential was formally known as Omniglobe




                                         –9–
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 14 of 215 PageID: 427




  International (“Omniglobe”), which had been partly owned by Synchronoss insiders,

  including Waldis, Synchronoss’s former CEO and current Chairman.

        12.    These insiders attempted to conceal their ownership of Omniglobe by

  holding their Omniglobe shares indirectly through an entity called Rumson Hitters

  LLC (“Rumson Hitters”).         In the SIRF Report, an STI chief executive,

  Jaswinder Matharu (“Matharu”), explained that Synchronoss insiders held their

  Omniglobe shares in Rumson Hitters until “they had to restructure things a little after

  the [Synchronoss] IPO.”       Further, the news article stated: “Pressed on what

  ‘restructure’ meant in that context, [Matharu] said there were ‘legal moves’ but that

  the Rumson Hitters entity was ‘still owned by friends and family’ of Synchronoss.”

        13.    In addition the revelations contained in the SIRF Report, Synchronoss

  itself also later revealed that despite its prior claim that the Company was to receive

  $146 million in cash for the Activation Sale, Sequential only paid $17.33 million in

  cash up front, along with $7.7 million in unspecified “contributed assets,” and the

  rest was financed via a $83 million promissory note. To make matters worse, the

  $146 million represented the Activation Business’s total value, and not just the 70%

  interest sold to Sequential. Thus, the Company had been stripped of its Activation

  Business, which was then sold to Defendant Waldis’s and other Synchronoss

  insiders’ friends and family for a payment of only $17.33 million, while the

  Company financed the rest, of which the Individual Defendants were fully aware.


                                          – 10 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 15 of 215 PageID: 428




        14.    In addition, the Individual Defendants also engaged in a scheme to

  artificially inflate the Company’s revenue and earnings targets by failing to disclose

  a perpetual license agreement with Sequential, under which Synchronoss booked

  revenues of $9.2 million in the fourth quarter of 2016. Specifically, on December

  22, 2016, just days before the end of Synchronoss’s fiscal year, the Company

  allegedly entered into a $9.2 million licensing agreement with Sequential

  (“Licensing Agreement”) for the use of the Company’s analytics software. Like the

  payment for the Activation Sale, Sequential paid for the $9.2 million Licensing

  Agreement with a promissory note (or similar mechanism), bringing the total amount

  Sequential owed to Synchronoss to $92.2 million. Unsurprisingly, the $9.2 million

  was booked as revenue in Synchronoss’s statement of income for Q4 2016, in direct

  contravention of accounting standards, thereby allowing Synchronoss to meet its

  revenue and earnings targets for its Cloud Services Business.

        15.    On February 8, 2017, Synchronoss announced its financial results for

  the fourth quarter of 2016 were in line with the Company’s prior guidance, including

  guidance for the Company’s “Cloud Services” revenues between $122 million and

  $125 million. During a conference call with analysts on the same date, Synchronoss

  executives received multiple questions regarding payments made by Sequential to

  Synchronoss. Only the ongoing $32 million three-year transition services agreement

  (“TSA”) was discussed, which was part of the Activation Divesture, whereby


                                         – 11 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 16 of 215 PageID: 429




  Synchronoss agreed to provide ongoing support to Sequential related to the

  Activation Business, including cost of sales, corporate overhead, and stock-based

  compensation, in exchange for an annual fee of $32 million paid to Synchronoss.

  However, neither in the announced financial results nor on the earnings call did the

  Company discuss the fact that it had entered into the $9.2 million Licensing

  Agreement—the only reason the Company purportedly met its earnings guidance

  for the Cloud Services Business.

        16.   On February 27, 2017, the Company filed its Annual Report on

  Form 10-K with the SEC for the year ended December 31, 2016 (the “2016 10-K”),

  disclosing—for the first time—that on December 22, 2016, the Company had

  entered into the Licensing Agreement. The $9.2 million was recorded as revenue,

  thereby allowing the Company to meet its revenue and earnings targets. Further, the

  Company did not clarify that this $9.2 million was a one-time payment, and not an

  indication of growth.

        17.   On this news, Synchronoss’s share price declined by $1.80 per share,

  or 5.9%, from $30.49 per share on February 24, 2017 to $28.69 per share on

  February 27, 2017 (the next trading day). Synchronoss’s share price declined an

  additional 5.61%, to $27.08 per share, on February 28, 2017, as the market continued

  to process these disclosures. These steep declines in Synchronoss’s stock price

  collectively wiped out over $158 million in Company market capitalization.


                                        – 12 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 17 of 215 PageID: 430




        18.    On April 27, 2017, Synchronoss announced that the Company’s then-

  CEO, Defendant Hovsepian, and then-Chief Financial Officer (“CFO”), Defendant

  John Frederick (“Frederick”), were leaving the Company, after assuming their

  positions just three months and two months prior, respectively, following the

  Intralinks Acquisition. Defendant Waldis would, once again, take over as CEO.

  Synchronoss also warned investors that revenue for the first quarter of 2017

  (“Q1 2017”) would not meet expectations, disclosing that it “expect[ed] total

  revenue for the first quarter of 2017 to be $13 million to $14 million less than the

  Company’s previously announced guidance” and that it expected operating margins

  of 8% to 10%, which was also less than previously announced guidance. Defendant

  Waldis further stated that the Company was “disappointed with [its] Q1 performance

  in this first quarter following our acquisition of Intralinks.”

        19.    On this news, Synchronoss’s stock price plummeted $11.33 per share,

  or 46.02%, from $24.62 per share on April 26, 2017 to $13.29 per share on April 27,

  2017, on unusually heavy trading volume—wiping out an additional approximately

  $525 million in Company market capitalization.

        20.    According      to   Pacific     Square   Research’s   Herb   Greenberg

  (“Greenberg”), Synchronoss spent months “pulling out all stops to mask a double-

  digit decline in cloud revenue.” Greenberg also explained that Synchronoss’s

  financials did not add up, stating: “[t]his is a company that we believed, since we


                                             – 13 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 18 of 215 PageID: 431




  first started writing about it in January, that there were plenty of moving parts which

  just seemed off.” Greenberg further stated: “[a]ny time the CEO and CFO, who has

  been in the post for less than 4 months, walks out the door, that’s not a good

  sign. . . . If you knew nothing else, that’s all you need to know.”

        21.    On May 12, 2017, the Company filed a Form 12b-25 with the SEC

  notifying of its inability timely to file its quarterly report for the quarter ended

  March 31, 2017 on Form 10-Q. Due to this news about the late filing of the quarterly

  report, the Company’s stock price fell $1.13 per share, or over 7.23%, to close at

  $14.49 per share on May 15, 2017.

        22.    On May 15, 2017, the Company issued a press release stating that it

  needed additional time to file its quarterly report with the SEC for the quarter ended

  March 31, 2017 because, inter alia, Defendant Waldis and then newly appointed

  CFO, Defendant Lawrence Irving (“Irving”), needed time to complete reviews of

  the accounting of certain transactions conducted in prior financial periods. Further,

  after submissions to the Company’s independent auditor, the auditor subsequently

  advised that additional reviews by Defendants Waldis and Irving were needed and

  the Company was in the process of completing this review.

        23.    On this additional news regarding the untimely filing of the quarterly

  report, Synchronoss’s share price fell another $1.23 per share, or over 8.48%, over

  the next two trading days to close at $13.26 per share on May 17, 2017.


                                          – 14 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 19 of 215 PageID: 432




        24.    On May 22, 2017, the Company issued a press release that stated that

  on May 16, 2017, the Company had received notice from the Listing Qualifications

  Department of the NASDAQ. The notice stated that the Company was “not in

  compliance with Nasdaq Listing Rule 5250(c)(1) because the Company has not yet

  filed its Quarterly Report on Form 10-Q for the period ended March 31, 2017 . . . .”

        25.    Due to this news, the Company’s stock price fell $0.72 per share, or

  5.3%, to close at $12.82 per share on May 22, 2017.

        26.    Then, on June 13, 2017, Synchronoss announced that it would need to

  restate its financials for 2015 and 2016, and that those financials should no longer

  be relied on as a result of revenue recognition errors.

        27.    Following this news, the Company’s stock price continued its tumble,

  closing at $11.26 per share on June 14, 2017, a decrease of 7.2% from a price of

  $12.13 per share the prior trading day, erasing another $40.34 million in Company

  market capitalization.

        28.    Then, on October 12, 2017, the Company announced that it would also

  need to restate its financials for the fiscal year of 2014. On this news, Synchronoss’s

  stock price fell $0.21 per share, or 1.46%, to close at $14.15 on October 13, 2017.

  The Company’s stock price continued to fall over the next several trading sessions.

        29.    Today, the Company’s stock has still not recovered, as it continues to

  trade around a dismal $3.00 per share.


                                           – 15 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 20 of 215 PageID: 433




        30.   As detailed further below, during the period of misconduct,

  Synchronoss was forced to issue false and misleading statements in Company press

  releases, quarterly reports filed on Form 10-Q, annual reports filed on Form 10-K,

  and other public statements concerning: (i) the Activation Divesture; (ii) the

  Licensing Agreement; and (iii) the recognition of the Company’s revenues.

  Specifically, the Individual Defendants caused the Company to make false and/or

  misleading statements, and/or failed to disclose that: (i) Synchronoss’s Activation

  Business was sold to an existing vendor, i.e., Sequential (formerly Omniglobe), that

  had previously been owned by several members of Synchronoss’s senior

  management, including Defendant Waldis and other members of the Company’s

  senior management; (ii) Omniglobe owns Sequential, and 50% of Omniglobe is

  owned by family and friends of the Company; (iii) Sequential’s owner and Chairman

  is a related party with several ties to Defendant Waldis and the Company;

  (iv) Synchronoss did not receive a $146 million cash payment for the Activation

  Sale; (v) Synchronoss and Sequential entered into a $9.2 million licensing agreement

  for the sole purpose of artificially inflating Synchronoss’s financials; (vi) the

  Company acquired Intralinks and misrepresented its future growth metrics due to

  the issues facing the Company’s Cloud Services Business since 2015; (vii) the newly

  acquired Intralinks was underperforming; (viii) the Company was facing serious

  hurdles integrating and capitalizing on its newly acquired companies, and its


                                        – 16 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 21 of 215 PageID: 434




  integration efforts were underperforming; (ix) as such, the Company’s guidance was

  overstated; (x) the Company improperly recognized revenue, regularly recorded

  false revenues to meet earnings guidance, and manipulated figures and metrics in its

  financial statements, and as such, the Company’s financial statements were not

  prepared in accordance with GAAP; (xi) the Company failed to maintain internal

  controls; and (xii) as a result of the foregoing, the Individual Defendants’ statements

  about Synchronoss’s business, operations, and prospects were materially false and

  misleading and/or lacked a reasonable basis at all relevant times, all of which was

  known to the Individual Defendants and/or recklessly disregarded by them.

        31.    As a result of their fraudulent scheme, the Individual Defendants were

  able to inflate artificially the Company’s financials and its stock price.

        32.    Furthermore, certain of the Individual Defendants breached their

  fiduciary duties by causing the Company to authorize the repurchase of $100 million

  worth of its common stock—and executing the repurchase of over $40 million worth

  of its common stock—through a share repurchase program, announced on

  February 4, 2016.    As the true value of the Company’s common stock was

  considerably lower, the price per share of the Company’s common stock when the

  truth emerged, the Individual Defendants caused Synchronoss to overpay by

  millions of dollars for its own stock. Moreover, the share repurchase program also




                                          – 17 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 22 of 215 PageID: 435




  had the effect of further artificially inflating the Company’s stock price during the

  relevant time period.

        33.    Then, while the Company’s stock price was artificially inflated due to

  the false and misleading statements detailed herein, as well as the share repurchase

  program, certain Individual Defendants exploited their positions as corporate

  fiduciaries of Synchronoss and sold their personal stock holdings for

  over $78 million in insider profits, based on knowledge of material, adverse, and

  non-public information regarding the Company’s business, operations, and financial

  prospects.

        34.    The Individual Defendants breached their fiduciary duties by

  permitting, facilitating, and/or causing the Company to make false and misleading

  statements and/or omissions of material fact, by permitting, facilitating, and/or

  causing the Company to fail to correct these false and misleading statements and/or

  omissions of material fact, and by causing Synchronoss to make the repurchases of

  Company stock at artificially inflated prices while six of the Individual Defendants

  engaged in lucrative insider sales of Company stock. The Individual Defendants

  further breached their fiduciary duties by failing to maintain internal controls,

  leading to the Company’s forthcoming restatements of its financial statements.

        35.    The Company has been substantially damaged as a result of the

  Individual Defendants’ knowing or highly reckless breaches of fiduciary duty and


                                         – 18 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 23 of 215 PageID: 436




  other misconduct. The Individual Defendants’ breaches of fiduciary duty and other

  misconduct have subjected the Company and certain current and former executive

  officers to the Securities Class Action, the need to undertake internal investigations,

  the need to retain lawyers and accountants in connection therewith, losses due to the

  Company’s overpayment of millions of dollars for the repurchases of its own stock,

  to the unjust enrichment of the Individual Defendants who were improperly over-

  compensated by the Company, and of Individual Defendants who received ill-gotten

  gains from insider sales netting proceeds of millions of dollars, and losses incurred

  as a result of entering into related party transactions that were unfair to the Company,

  loss of valuable cash assets through the Company’s inflated stock buy-backs, and

  costs associated with restating two years of financial statements. As a further direct

  and proximate result of the misconduct described herein, Synchronoss has suffered

  and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount”

  that will plague the Company’s stock in the future, all of which will continue to cost

  the Company many more millions of dollars going forward.

        36.    By virtue of their leadership roles and the fact that these transactions

  concerned the core operations of the Company, the Individual Defendants at all

  relevant times knew and/or recklessly disregarded that the true state of

  Synchronoss’s business, operations, and prospects was materially different from

  what the Company portrayed to the investing public.            Indeed, the Individual


                                          – 19 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 24 of 215 PageID: 437




  Defendants signed off on those very statements contained in misleading securities

  filings, press releases, earnings calls, and proxy statements.        In addition, the

  Individual Defendants failed to correct timely and/or caused the Company to fail to

  correct these false and/or misleading statements and/or omissions of material fact,

  further rendering them personally liable to the Company for breaching their

  fiduciary duties.

        37.    Even had they not participated in the misleading statements,

  Synchronoss’s pervasive wrongdoing in the above described schemes could not have

  escaped the notice of the Individual Defendants had they been appropriately

  discharging their fiduciary duties to the Company. In other words, even if the

  Individual Defendants had not intentionally and/or recklessly engaged in such

  wrongful acts, they consciously chose not to implement and maintain policies and

  procedures adequate and necessary to ensure such wrongful acts did not occur (i.e.,

  adequate internal controls), in further breach of their fiduciary duties.

        38.    As is detailed herein, the Board and the Committee have failed to act

  independently, in good faith, and within the realm of sound business judgment in

  investigating and denying Plaintiffs’ Demands. In light of the Board’s unreasonable

  and wrongful refusals of Plaintiffs’ Demands to investigate and remediate harms

  caused to the Company, Plaintiffs have filed this action alleging breach of fiduciary

  duties and unjust enrichment. Because the Board failed to act independently and in


                                          – 20 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 25 of 215 PageID: 438




  good faith within the realm of sound business judgment in investigating and refusing

  the Demands, this derivative action should be permitted to proceed.

                            JURISDICTION AND VENUE

         39.    The Court has federal question jurisdiction over the subject matter of

  this action pursuant to 28 U.S.C. § 1331 and has supplemental jurisdiction over the

  non-federal claims asserted herein under 28 U.S.C. § 1367(a). This action is not a

  collusive action designed to confer jurisdiction on a court of the United States that

  it would not otherwise have.

         40.    Venue is proper in this district under 28 U.S.C. § 1391 because:

  (a) Synchronoss maintains its principal executive offices in this District; (b) one or

  more of the Defendants reside(s) in this District; (c) a substantial portion of the

  transactions and wrongs complained of herein—including the Individual

  Defendants’ primary participation in the wrongful acts—occurred in this District;

  and (d) the Individual Defendants have received substantial compensation in this

  District by doing business here and engaging in numerous activities that had an effect

  in this District.

         41.    In connection with the acts and conduct alleged herein, Defendants,

  directly and indirectly, used the means and instrumentalities of interstate commerce,

  including, but not limited to, the United States mails, interstate telephone

  communications, and the facilities of the national securities exchanges and markets.


                                         – 21 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 26 of 215 PageID: 439




                                   THE PARTIES

        A.     Plaintiffs

        42.    Plaintiff Kirk Laughlin has been a continuous Synchronoss shareholder

  since March 2015, and is, currently, and at all relevant times, has been, a holder of

  Synchronoss common stock.

        43.    Plaintiff Patricia Thieffry has been a continuous Synchronoss

  shareholder since September 2014, and is, currently, and at all relevant times, has

  been, a holder of Synchronoss common stock.

        B.     Nominal Defendant

        44.    Nominal Defendant Synchronoss is incorporated in Delaware and

  maintains its principal executive offices at 200 Crossing Blvd., 8th Floor,

  Bridgewater, New Jersey 08807. In June 2006, Synchronoss conducted its initial

  public offering (“IPO”) and began trading on the NASDAQ under the symbol

  “SNCR.” Synchronoss is registered to do business in New Jersey. Synchronoss’s

  New Jersey Business Entity ID Number, 0100909639, is listed on the website for

  the New Jersey Division of Revenue & Enterprise Services, and Synchronoss has an

  active State of New Jersey Business Registration Certificate Number, 1007036. The

  Company currently has more than 44 million shares outstanding.




                                         – 22 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 27 of 215 PageID: 440




        C.      Individual Defendants

        45.     Defendant Waldis is the Founder and Executive Chairman, having

  served as Executive Chairman since January 2017 and Chairman of the Board

  since 2001.    Previously, he was the CEO of Synchronoss from 2000 until

  January 2017 and again from April 2017 to November 2017, and President

  from 2000 until 2011. Waldis serves as a member of the Business Development

  Committee. Defendant Waldis previously worked at Vertek Corp. (“Vertek”), a

  privately held firm founded by Defendant James M. McCormick (“McCormick”),

  from 1994 to 2000. Working alongside Defendant McCormick, Defendant Waldis

  eventually became Vertek’s Chief Operating Officer, and with their success, Waldis

  and McCormick spun off part of Vertek to form Synchronoss. During the period of

  misconduct, Synchronoss was forced to pay Waldis a sum of $26,733,405 in total

  compensation, and while in possession of material, non-public information, Waldis

  sold at least 655,657 personally held shares of Synchronoss stock at artificially

  inflated prices for proceeds of approximately $23,033,296. Waldis was a defendant

  in the Securities Class Action.

        46.     Defendant William J. Cadogan (“Cadogan”) has served as a Director of

  Synchronoss since 2005. Cadogan serves as Chair of the Compensation Committee

  and the Nominating/Corporate Governance Committee and is a member of the

  Business Development Committee. During the period of misconduct, Synchronoss


                                        – 23 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 28 of 215 PageID: 441




  was forced to pay Cadogan a sum of $1,758,019 in compensation, and while in

  possession of material, non-public information, Cadogan sold at least

  72,500 personally held shares of Synchronoss stock at artificially inflated prices for

  proceeds of approximately $2,478,885.

        47.    Defendant Thomas J. Hopkins (“Hopkins”) has served as a Director of

  Synchronoss since 2004. Hopkins serves as Chair of the Business Development

  Committee, as well as a member of the Audit Committee, the Compensation

  Committee, and the Nominating and Corporate Governance Committee. Hopkins is

  designated by Synchronoss as a Financial Expert. During the period of misconduct,

  Synchronoss was forced to pay Hopkins a sum of $1,769,696 in total compensation,

  and while in possession of material, non-public information, Hopkins sold at least

  72,500 personally held shares of Synchronoss stock at artificially inflated prices for

  proceeds of approximately $2,911,875.

        48.    Defendant McCormick served as a Director of Synchronoss from 2000

  until June 5, 2019. During his tenure, McCormick served as Chair of the Nominating

  and Corporate Governance Committee, as well as a member of the Compensation

  Committee. Defendant McCormick also founded Vertek, which served as the

  corporate groundwork for Synchronoss.           During the period of misconduct,

  Synchronoss was forced to pay McCormick a sum of $1,681,691 in total

  compensation, and while in possession of material, non-public information,


                                         – 24 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 29 of 215 PageID: 442




  McCormick sold at least 791,016 personally held shares of Synchronoss stock at

  artificially inflated prices for proceeds of approximately $34,033,453.

        49.     Defendant Donnie M. Moore (“Moore”) served as a Director of

  Synchronoss from 2007 until June 5, 2019. During his tenure, Moore served as

  Chair of the Audit Committee, as well as a member of the Nominating/Corporate

  Governance Committee. Moore was designated by Synchronoss as a Financial

  Expert. During the period of misconduct, Synchronoss was forced to pay Moore a

  sum of $1,858,541 in total compensation, and while in possession of material, non-

  public information, Moore sold at least 47,500 personally held shares of

  Synchronoss     stock   at   artificially   inflated   prices   for   proceeds   of

  approximately $2,062,565.

        50.     Defendant Kristin Rinne (“Rinne”) has served as a Director since

  July 2018. Rinne is a member of the Audit Committee, as well as the Business

  Development Committee. Since becoming a Director, the Company has paid

  Rinne $324,462.

        51.     Defendant Glenn Lurie (“Lurie”) was the Company’s CEO, President,

  and a Director from November 2017 to September 2020. Lurie resigned from these

  positions following the Board’s review of allegations of personal misconduct in

  violation of the Company’s policies. During his tenure, Lurie was also a member of

  the Business Development Committee. Prior to joining Synchronoss, Lurie held


                                         – 25 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 30 of 215 PageID: 443




  several senior positions at AT&T, most recently as President and Chief Executive

  Officer of AT&T’s Mobility and Consumer Operations, until his retirement from

  AT&T in September 2017. During the period of misconduct, Synchronoss paid

  Lurie $25,508,036 in total compensation.

        52.   Defendant Laurie Harris (“Harris”) has served as a Director since

  August 2019. Harris is the Chair of the Audit Committee and was designated by

  Synchronoss as a Financial Expert. In 2019, the Company paid Harris $284,366.

        53.   Defendant Frank Baker (“Baker”) has served as a Director since

  February 2018 pursuant to a Series A Preferred Stock transaction with Siris Capital

  Group, LLC. Baker is a member of the Business Development Committee and the

  Nominating and Corporate Governance Committee. Since becoming a Director, the

  Company has paid Baker $394,327.

        54.   Defendant Robert Aquilina (“Aquilina”) has served as a Director since

  July 2018, and currently, Aquilina is not a member of any committee. Since

  becoming a Director, the Company has paid Aquilina $443,305.

        55.   Defendant Mohan Gyani (“Gyani”) has served as a Director since 2019.

  Gyani is a member of the Business Development Committee and the Compensation

  Committee. In 2019, the Company paid Gyani $228,366.

        56.   Defendant Charles E. Hoffman (“Hoffman”) served as a Director of the

  Company from July 2006 through May 2016. During his tenure, he also served as


                                        – 26 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 31 of 215 PageID: 444




  the Chair of the Nominating and Corporate Governance Committee, as well as a

  member of the Compensation Committee. During the period of misconduct, the

  Company was forced to pay Hoffman $826,779.00 in total compensation for his

  service as a Director of the Company. Moreover, while in possession of material,

  non-public information, Hoffman sold 100,000 personally held shares of

  Synchronoss stock at artificially inflated prices for illicit proceeds of $3,785,163.

  Hoffman is a named defendant in the Securities Class Action.

        57.     Defendant Robert E. Garcia (“Garcia”) was the President and Chief

  Operating Officer (“COO”) of Synchronoss from 2017 to November 2017 and the

  Chief Compliance Officer from November 2017 until October 2018. Prior to that,

  Garcia served in various positions at Synchronoss, including as Executive Vice

  President of Operations and Service Delivery, and General Manager of

  Synchronoss’s western office since joining Synchronoss in August 2000. During

  the period of misconduct, Synchronoss was forced to pay Garcia a sum

  of $23,022,977 in total compensation, and while in possession of material, non-

  public information, Garcia sold at least 325,242 personally held shares of

  Synchronoss     stock   at    artificially   inflated   prices   for   proceeds   of

  approximately $12,253,070.

        58.     Defendant Irving was the CFO and Treasurer of Synchronoss from

  April 2017 to August 2018, when he retired, having previously occupied the same


                                          – 27 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 32 of 215 PageID: 445




  positions from July 2001 until April 2014. During the period of misconduct,

  Synchronoss was forced to pay Irving a sum of $10,933,901 in total compensation.

        59.    Defendant Hovsepian served as CEO and a Director of Synchronoss

  from January 2017 until April 2017. Hovsepian joined Synchronoss after its

  acquisition of Intralinks, before which time Hovsepian had served as CEO,

  President, and Director of Intralinks since December 2011. In connection with his

  resignation, the Company was forced to enter into a separation agreement with the

  Hovsepian, dated April 26, 2017, pursuant to which the Company was forced to

  agree to a lump sum severance payment equal to $3.2 million. The Company also

  was forced to agree to fully vest 18,260 shares of its common stock previously issued

  to Hovsepian, and was also forced to agree to a consulting arrangement pursuant to

  which Hovsepian would provide consulting services to the Company for a two-year

  period beginning May 1, 2017, in return for a consulting fee of $750,00 per year.

  Hovsepian was a defendant in the Securities Class Action.

        60.    Defendant Rosenberger served as Executive Vice President, CFO, and

  Treasurer of Synchronoss from April 2014 until April 1, 2017. Her resignation was

  announced in February 2017. During the period of misconduct, Synchronoss was

  forced to pay Rosenberger a sum of $7,711,923 in total compensation, and while in

  possession of material, non-public information, Rosenberger sold at least

  56,142 personally held shares of Synchronoss stock at artificially inflated prices for


                                         – 28 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 33 of 215 PageID: 446




  proceeds of approximately $2,205,671.           In connection with Rosenberger’s

  termination, the Company was forced to enter into a separation agreement with her,

  pursuant to which the Company was forced to agree to provide the following

  payments to Rosenberger: (i) severance in the amount of $1,203,681, (ii) the gross

  amount of $21,814, which is intended to cover the employer portion of any COBRA

  payments for a period of eighteen months following the Termination Date, (iii) a

  transition payment of $200,000, and (iv) an amount of $580,000 to provide services

  on, at least, an as-needed basis with a term of no less than three months. According

  to the 2017 Proxy Statement (defined below), on March 23, 2016, Defendant

  Rosenberger beneficially owned over 45 thousand shares of the Company’s common

  stock, which equated to over $1.37 million worth of Synchronoss stock.

  Rosenberger is a defendant in the Securities Class Action.

        61.    Defendant    Frederick   served as     CFO of Synchronoss from

  February 2017 until April 2017. In connection with his resignation, the Company

  was forced to enter into a separation agreement with Frederick, dated April 26, 2017,

  pursuant to which the Company was forced to agree to a lump sum severance

  payment equal to $1.2 million. During the period of misconduct, Synchronoss paid

  Frederick a sum of $4,637,885 in total compensation. Frederick was a defendant in

  the Securities Class Action.




                                         – 29 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 34 of 215 PageID: 447




        62.    Defendant Peter Berger (“Berger”) has served as a Director since

  February 2018. Defendant Berger is a member of the Compensation Committee and

  the Nominating and Corporate Governance Committee. Defendant Berger received

  $236,670 in compensation from the Company in 2019.

        63.    Defendants Waldis, Cadogan, Hopkins, McCormick, Moore, Garcia,

  Irving, Hovsepian, Rosenberger, Lurie, Frederick, Hoffman, Rinne, Baker, Aquilina,

  Gyani, Berger, and Harris are, at times, referred to collectively herein as the

  “Individual Defendants.”

        64.    Defendants Rinne, Baker, Aquilina, Gyani, Waldis, Lurie, Cadogan,

  Hopkins, Harris, and Berger are, at times, referred to collectively herein as the

  “Demand Defendants.”

        65.    Defendants Waldis, Cadogan, Hopkins, McCormick, Moore, Garcia,

  Rosenberger, and Hoffman are, at times, referred to collectively herein as the

  “Insider Selling Defendants.”

        66.    Defendants Waldis, Irving, Garcia, and non-party David Berry

  (“Berry”), who at one point was Synchronoss’s Executive Vice President and Chief

  Innovation Officer, are, at times, referred to collectively herein as the “Synchronoss

  Insiders.”




                                         – 30 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 35 of 215 PageID: 448




                          SUBSTANTIVE ALLEGATIONS6

        A.       Synchronoss’s History, Business, and Operations

        67.      In the early 1990s, Defendant McCormick founded Vertek, a privately

  held firm. Beginning in 1994, Defendant Waldis also began working at Vertek,

  ultimately as the company’s COO. Defendants Waldis and McCormick, acting as

  partners, structured Vertek such that 84% was owned by McCormick and 16% was

  owned by Waldis. Eventually, Waldis and McCormick spun off part of Vertek to

  form Synchronoss, at which time Waldis left Vertek, divested his Vertek shares, and

  later founded Synchronoss in 2000.

        68.      Waldis, a former AT&T executive, in the midst of the Dot-Com bubble,

  knew the potential of the new technological breakthroughs at that time, including

  cell phones.     Accordingly, Defendant Waldis positioned Synchronoss to take

  advantage of this new market and provide mobile device activation services and

  consumer support to namely AT&T mobile phone providers through the Activation

  Business. The Company experienced great success via the Activation Business, and

  by 2005, the Company derived 80% of its revenues from the Activation Business by

  servicing AT&T consumers.




  6
    All textual emphases in quoted material in this Complaint are added unless
  otherwise noted.

                                         – 31 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 36 of 215 PageID: 449




        69.    During this time, Synchronoss was also conducting business with a

  vendor called Omniglobe International, LLC (previously defined as “Omniglobe”).

  According to the registration statement on Form S-1 that Synchronoss filed with the

  SEC on June 12, 2006, and subsequently amended, (the “Registration Statement”),

  Omniglobe “provides data entry services relating to the Company’s exception

  handling management. The Company paid Omniglobe an hourly rate for each hour

  worked by each of its data entry agents.” Payments from Synchronoss to Omniglobe

  totaled more than $8 million in 2005 alone.

        70.    Before Synchronoss went public in 2006, the Synchronoss Insiders

  owned a total of 18.68% of Omniglobe. Specifically, Waldis owned the biggest

  share, at 12.23%, and the other Synchronoss Insiders—Defendants Irving and

  Garcia, and non-party Berry—held the remaining interests in Omniglobe.

        71.    The Synchronoss Insiders, however, did not own shares of Omniglobe

  directly. Rather, these individual owned “indirect equity interest in Omniglobe.”

  According to the Registration Statement filed, these individual controlled stock in a

  Delaware limited liability company called Rumson Hitters, which itself owned an

  interest in Omniglobe.

        72.    The Synchronoss Insiders held their Rumson Hitters shares for over two

  years. The business provided enough cash over that time to generate generous

  returns. Specifically, Waldis and his family received $154,000 in distributions.


                                         – 32 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 37 of 215 PageID: 450




  Irving received $32,000 in distributions. Berry and his family received $32,000 in

  distributions. And Garcia received $16,500 in distributions.

        73.    One June 15, 2006, Synchronoss held its initial public offering (“IPO”).

  According to Synchronoss’s SEC filings, the Synchronoss Insiders and their families

  sold their entire interest in Rumson Hitters for the same price they paid on June 20,

  2006—a mere five days after the Company’s IPO.

        74.    Sequential, which later bought much of Synchronoss’s Activation

  business, was formerly known as Omniglobe. And at the time of the Activision

  Divestiture to Sequential, Sequential was owned and controlled by the Synchronoss

  Insiders, the former owners of Omniglobe and Rumson Hitters.

        B.     The Company’s Cloud Services Business Is Created and
               Management’s Compensation Becomes Tied to the Cloud Services
               Business’s Success

        75.    In 2007, a year after the Company’s IPO, AT&T, the Company’s

  biggest customer, entered into a five-year agreement with Apple, where AT&T had

  the exclusive right to distribute and service the Apple iPhone from 2007 to 2012.

  This proved to be profitable for the Company.

        76.    Around 2010, with the AT&T agreement with Apple ending in just two

  years, the Company entered the cloud storage business, symbolizing the birth of its

  Cloud Services Business. Starting with an acquisition of FusionOne in July 2010,

  Synchronoss was able to get a small foothold in the cloud services market, and


                                         – 33 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 38 of 215 PageID: 451




  shortly thereafter, the Company experienced rapid growth in its Cloud Services

  Business. Synchronoss began aggressively acquiring other cloud-based software

  companies, including Newbay Software in December 2012 and F-Secure’s personal

  cloud business in February 2015, and by 2015, the Cloud Services Business

  purportedly surpassed the Activation Business’s profitability, accounting for a

  greater portion of the Company’s revenues.

        77.    The Company sought to rebrand itself as a leader in the cloud services

  market, and to push its Cloud Services Business to the forefront. Consistent with

  this effort, in 2014, Synchronoss tied management’s compensation structure to,

  among other things, the success of the Cloud Services Business. Indeed, according

  to the Company’s 2014 Proxy Statement, “cloud revenue was $211,743,000,”

  representing year-over-year growth of approximately 50% in cloud revenue, and

  further, “[a]s a result of this strong performance, [defendants Waldis, Garcia, Irving,

  and Rosenberger] received the maximum number of performance-based restricted

  shares.” Thus, management, specifically, the Company’s named executive officers,

  would personally benefit if the Cloud Service Business flourished and met, at least

  on paper, the Company’s revenue guidance and targets.

        78.    Contemporaneous with the Company’s change to its executive

  compensation policy to correlate with the success of the Cloud Service Business

  in 2014, the Cloud Service Business began seeing record breaking growth, growing


                                          – 34 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 39 of 215 PageID: 452




  an incomprehensible 115% in the third quarter of 2014 as compared to the prior year.

  For the fiscal year 2014, the Cloud Service Business saw a growth rate of 82%

  compared to 2013.

        79.    In 2015, Synchronoss reported 43% growth for the Cloud Service

  Business as compared to the prior year. However, in the Company’s 2015 10-K

  (defined below), the Company subsequently disclosed that $20.3 million of fourth

  quarter revenues were attributable to its joint ventures with Goldman Sachs and

  Verizon, and thus, organic growth was only around 11%.

        80.    In the first quarter of 2016, Synchronoss reported modest growth of

  18% year-over-year in the Cloud Services Business, and the Company reported 33%,

  34%, and 36% growth in the second, third, and fourth quarters, respectively.

        81.    However, as detailed below, these figures were artificially inflated due

  to the Individual Defendants’ falsification of revenues via bogus contracts.

        C.     Synchronoss’s Accounting Policies and Revenue Recognition

        82.    At all relevant times, the Company had two business segments: (i) the

  Activation Business; and (ii) the Cloud Services Business. The Activation Business

  comprised of cell phone activation and other related services, while the Cloud

  Services Business encompassed content management as well as data storage and

  back-up services.




                                         – 35 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 40 of 215 PageID: 453




        83.    For both the Cloud Service Business and the Activation Business,

  Synchronoss classified its revenues into four categories: (i) transaction fees;

  (ii) subscription fees; (iii) professional services; and (iv) licensing. Then, when

  reporting revenues for these categories, the Company compiled transaction revenues

  with subscription revenues, and professional services revenues with licensing

  revenues.

        84.    The Company derived transaction and subscription revenues from

  contracts with customers that have terms extending to up to 60 months. Transaction

  and subscription revenues account for a larger part of revenue than professional

  services and licensing.

        85.    Transaction revenues are principally based on a contractual price per

  transaction and include a variety of transactions, such as processing orders, setting

  up and activating accounts, porting telephone numbers, running credit checks, and

  performing inventory management. Subscription revenues, by contrast, are based

  on term contracts and include enterprise portal management services on a

  subscription basis, maintenance agreements on software licenses, active user fees

  and software-as-a-service fees, hosting and storage fees, and related maintenance

  support for those services.

        86.    In the Company’s annual reports filed on Form 10-K with the SEC for

  the fiscal years 2014, 2015, and 2016, the Individual Defendants caused the


                                         – 36 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 41 of 215 PageID: 454




  Company to state that it recognizes transaction revenues “based on the total number

  of transactions processed at the applicable price established in the relevant contract.”

        87.    For subscription revenues, the Individual Defendants caused the

  Company to represent in its 2015 and 2016 Form 10-K filings that it recognizes

  subscription revenues “on a straight-line basis over the life of the contract or on a

  fixed monthly fee based on a set contracted amount,” and in the 2014 Form 10-K

  filing that it recognizes subscription revenues “on a straight-line basis over the life

  of the contract.”

        88.    Professional services include process and workflow consulting services

  and development services, and in the 2014, 2015, and 2016 Form 10-K filings, the

  Individual Defendants caused the Company to represent that it accounts separately

  for professional services revenues derived from transaction or subscription

  agreements “when the professional services have value to the customer on a

  standalone basis and there is objective and reliable evidence of fair value of the

  professional services.”     According to Company filings, when accounted for

  separately, such revenues are revenues recognized “as services are performed and

  all other elements of revenue recognition have been satisfied.”

        89.    Licensing includes arrangements with other companies for use of

  Synchronoss software products or platforms. In its 2014, 2015, and 2016 Form 10-

  K filings, the Individual Defendants caused the Company to represent that it


                                          – 37 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 42 of 215 PageID: 455




  recognizes such revenues “when the license is delivered to our customers and all of

  the software revenue recognition criteria are met” and that “we follow specific and

  detailed rules and guidelines related to revenue recognition.”

        90.    Per Accounting Standards Codification (“ASC”) 985-605-25-3, which

  concerns revenue derived from software licenses, Subpart 3a explains that revenue

  may only be recognized when “[p]ersuasive evidence of an arrangement exists.”

  Likewise, ASC 985-605-25-17 provides that “revenue shall not be recognized on

  any element of the arrangement unless persuasive evidence of an arrangement

  exists.” Furthermore, ASC 985-605-25-16 states: “If the vendor has a customary

  business practice of using written contracts, evidence of the arrangement is provided

  only by a contract signed by both parties.”

        91.    Further, Ernst & Young LLP, Synchronoss’s auditor, published

  software revenue recognition guidelines (revised in September 2016) that stated:

        If a vendor’s customary practice is to obtain signed contracts to
        evidence an arrangement, revenue recognition is precluded if a contract
        signed by both parties is not in hand at the end of an accounting period,
        even if the contract is executed soon thereafter and management
        believes that execution of the contract is merely perfunctory. Letters of
        intent, memoranda of understanding and similar documents are not
        acceptable evidence of the arrangement.

        92.    Synchronoss had a business practice of using written contracts and

  recognizing revenue on contracts only after they were signed. This is confirmed by

  the language that Synchronoss used in its annual filings to describe contracts that it


                                         – 38 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 43 of 215 PageID: 456




  has entered. For example, Synchronoss’s 2016 10-K contained the following

  statements that reflect the Company’s practice of using written contracts:

        a.     “We generate a substantial portion of our revenues on a per-transaction

               or subscription basis, which is derived from contracts that extend up to

               60 months from execution.”;

        b.     “In periods of economic slowdown our typical sales cycle lengthens,

               which means that the average time between our initial contact with a

               prospective customer and the signing of a sales contract increases.”;

               and

        c.     “Because we recognize revenue for certain of our products and services

               ratably over the term of our customer agreements, downturns or upturns

               in the value of signed contracts will not be fully and immediately

               reflected in our operating results.”

        93.    In addition, a Master Services Agreement between Synchronoss and

  AT&T, dated September 1, 2005 and filed with the SEC, states, “This Agreement

  and any Orders placed hereunder may be amended or modified only by a written

  document signed by the authorized representative of the Party against whom

  enforcement is sought.” This agreement was signed by Defendant Waldis and,

  subsequently, publicly discussed in depth by Defendant Rosenberger, including at

  the November 16, 2016 Credit Suisse Technology, Media, and Telecom Conference.


                                          – 39 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 44 of 215 PageID: 457




  Also at a conference held on December 1, 2016, in which Rosenberger and Waldis

  participated, Defendant Rosenberger confirmed a contract with Verizon.

        94.    Moreover, on the Company’s fourth quarter 2014 earnings call, Waldis

  stated, “in the fourth quarter and the first few weeks of 2015, we’ve executed on a

  number of exciting opportunities, including signing a substantial expansion of our

  contract with Verizon Wireless.” Thus, the Individual Defendants knew that in

  accordance with the ASC, contracts had to be signed in order for revenue to be

  recognized, and it was policy to do so. Further, Synchronoss adopted controls and

  procedures governing its processes for accounts receivable and revenue recognition.

  In 2015, these policies were documented in what the Company called the

  2015 Revenue Policy. This policy stated that Synchronoss abided by the Sarbanes-

  Oxley Act of 2002 (“SOX”). The 2015 Revenue Policy required that contracts were

  to be signed by both parties prior to recognizing revenue. The policy explicitly

  required “[f]or all invoices, the AR Senior Accountant and AR Accountant reconcile

  the pricing information to the customer contract,” demonstrating that “all invoices”

  are pursuant to contracts.

        95.    The 2015 Revenue Policy demonstrated that top management of the

  Company were involved in the process of contract execution. The 2015 Revenue

  Policy stated that “[a] Revenue Recognition memo is written for agreements that

  generate over 500K USD in revenue for the quarter,” and explicitly requires that


                                        – 40 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 45 of 215 PageID: 458




  such memo “provide[] a summary of the contract terms” and be “reviewed and

  approved by the upper management of the Finance Department, including the

  Corporate Controller and the Chief Financial Officer[.]” Defendant Rosenberger

  was the CFO, thus she reviewed these agreements. Further, the 2015 Revenue Policy

  stated that “[a]n Officer of the Company or a designated individual executes . . .

  contracts” on behalf of the Company, and representatives of the Finance and Legal

  departments had “a quarterly meeting to review new contracts that have been

  executed,” during which meeting “upcoming contracts that are soon to be

  completed” are also reviewed.

        96.    Moreover, in 2016, the Company established procedures in the

  “Transactional Revenue Process” which was also adopted pursuant to SOX and

  further confirmed that the Company had a customary business practice of using

  written contracts. The adoption of this revenue process also confirmed that Waldis

  and Rosenberger were directly involved in the Company’s finalization and execution

  of customer contracts.       The Transactional Revenue Process described the

  Company’s internal controls and procedures. The Transactional Revenue Process

  states that “[r]evenues are based on a contractual price per transaction,” making clear

  that contracts are prerequisite to revenue recognition. The Transactional Revenue

  Process continues that “[f]or all transactional revenue recorded greater than

  $500,000 for any given quarter, AR team prepares a technical memo to consider


                                          – 41 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 46 of 215 PageID: 459




  revenue recognition criteria in accordance with ASC 605-25, Revenue Recognition

  – Software.”

        97.      Synchronoss also maintained an Accounts Receivable-Revenue

  Recognition Risk Control Matrix for 2016 (the “2016 RCM”), which was an

  extensive spreadsheet setting forth internal controls relating to Synchronoss’s

  accounting. The 2016 RCM stated that “[c]ontracts cannot be executed prior to

  obtaining required approval” and that “[a]pprovals are executed and stored within

  SpringCM,” a contract management software application that the Company used.

  The 2016 RCM also includes that contracts are “required to go through a formal

  review process prior to execution,” and that SpringCM “requires Legal and Finance

  approval before releasing the contract to be executed by the CEO or COO”—that is,

  Defendants Waldis or Garcia (who reported directly to Waldis).

        98.      And in the Securities Class Action, several confidential witnesses

  detailed the existence of the policy of having written contracts, including CW7, a

  Synchronoss Internal Controls Manager, CW4, a financial analysist, CW5, a director

  of sales, and CW8, who worked on deals with customers.            Relying on that

  information to find that Defendant Rosenberger knew, or should have known, that

  revenue was being recorded improperly, the Court stated, “the confidential witnesses

  all gave similar statements with regard to the Company’s practice of requiring a




                                         – 42 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 47 of 215 PageID: 460




  signed contract for revenue to be booked, evidencing that such a practice was in

  place at the Company.” Securities Class Action, ECF No. 91 at 23.

        D.     Synchronoss’s Fraudulent Revenue Practices

        99.    During the period of misconduct, the Individual Defendants would

  create false contracts (oftentimes just before the end of the fiscal quarter or year) that

  were reported as revenues in the Company’s financial statements. These false

  contracts would enable Synchronoss to meet its revenue targets or guidance. In

  addition, despite the requirement to have contracts signed before recognizing

  revenue, the Company abandoned this practice, in contravention of GAAP, and

  recorded premature revenue by recognizing certain deals as completed before the

  contracts were signed. As a result, as described below, the Company was forced to

  restate its financial statements for the fiscal years 2014, 2015, and 2016.

               1.     The AT&T and Verizon “Contracts”

        100. For the 2014 fiscal year, alone, Synchronoss had to adjust its revenue

  downward by one-sixth, an astounding $53.322 million, in the category titled

  “Evidence of Arrangement and Other Revenue.”

        101. According to the 2014 10-K, AT&T and Verizon, collectively,

  accounted for 73% of Synchronoss’s net revenue in 2014. In 2015, AT&T and

  Verizon accounted for 75% of total revenues. Given this significant percentage, it

  is undeniable that the revenue adjustment related to contracts between Synchronoss


                                           – 43 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 48 of 215 PageID: 461




  and those two entities and that the revenues derived therefrom were not recorded

  according to GAAP.

                     i.    The $7 Million AT&T “Contract”

        102.   Beginning in at least 2015, the Company, via the Individual

  Defendants, falsified revenues related to certain AT&T contracts. According to a

  November 30, 2017 article by Telecoms.com, titled “What the hell is going on at

  Synchronoss?” (the “Telecoms Article”), “[a] former company insider alleges that

  Synchronoss booked $7 million in revenue from two AT&T transactions in late 2015

  that never materialized, which in turn allowed the company to show cloud growth in

  a quarter that would have otherwise been flat.” This allowed Synchronoss to falsely

  meet its fourth quarter 2015 guidance.

        103. According to CW2 in the SAC, a manager dedicated to overseeing

  recognition from revenue, was expressly asked by Company management in

  February 2016 to find a way to retroactively justify the revenue numbers that had

  already been reported in 2015. The SAC further explains that “The only basis for

  these revenues . . . is an email from an AT&T employee indicating that AT&T would

  proceed with the underlying purchase transactions.”

        104. Also according to the SAC, CW6, a former McKinsey & Company

  associate assigned to Synchronoss and later a Company employee, even estimated

  that as much as 50% of deals reported as completion lacked substantiation. This


                                           – 44 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 49 of 215 PageID: 462




  included the series of deals with AT&T totaling about $7 million for which no

  evidence existed that AT&T had agreed to the deals. Similarly, CW6 said purported

  deals with Sprint in 2016 and 2017 lacked documentation that amounted to between

  $2 million and $5 million.7

         105. Accordingly, in the restatement for the fiscal year 2015, Synchronoss

  was forced to take a downward adjustment of $12 million in the “Evidence of

  Arrangement” category, showing the $7 million in revenue derived from AT&T was

  falsified.

                      ii.    The $25 Million Verizon “Contract”

         106. Likewise, the Company also falsified revenues with respect to

  purported contracts with Verizon. Specifically, on a November 7, 2016 earnings

  call, Defendant Waldis proclaimed that the Company “signed a $25 million license

  deal with Verizon during the quarter,” which Defendant Rosenberger confirmed.

  Defendant Rosenberger also stated during the same call that “our cloud business has

  hit an inflection point, as our previously stated strategic initiatives at Verizon on the

  Personal Cloud front enabled us to further expand our addressable market at this key

  customer with a $25 million license deal signed and recognized in the quarter.” But


  7
   Based on details provided by CW2 and CW6, in conjunction with other confidential
  witnesses, the Court in the Securities Class Action determined that the SAC “sets
  forth particularized allegations that the Company and, notably, Rosenberger,
  improperly recognized revenue on contracts before they were signed.” Securities
  Class Action, ECF No. 91 at 23.
                                           – 45 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 50 of 215 PageID: 463




  the Verizon contract was not signed at the time the Company recorded the revenue

  in the third quarter of 2016.

        107. Defendant Rosenberger instructed accountants at Synchronoss to book

  this revenue despite objections from the accounting department. Indeed, according

  to a former Company accountant identified in the SAC as CW3, Defendants Waldis

  and Rosenberger, and other Synchronoss executives, instructed the Company’s

  accounting staff to manipulate the Company’s financial results for reporting

  purposes, including bypassing Synchronoss’s revenue recognition procedures and

  other internal controls for the express purpose of falsely meeting earnings guidance.

  In particular, the “infamous” $25 million transaction with Verizon was booked as

  revenue without proper substantiation over the extreme objections of Company

  accountants and members of the accounting team. Defendant Rosenberger overruled

  these objections. Further, Defendant Rosenberger “never really relinquished her

  control” over the accounting function and that Rosenberger “micromanaged” the

  Company’s accountants.8

        108. Additionally, before serving as Synchronoss’s CFO, Rosenberger, a

  licensed CPA, was the Company’s Chief Accounting Officer from January 2012 to



  8
    Relying, in part, on details provided by CW3, the Court in the Securities Class
  Action found that the SAC “demonstrates that Rosenberger was heavily involved in
  the revenue recognition process.” Securities Class Action, ECF No. 91 at 23 (citing
  CW3 stating that Rosenberger “‘micromanaged’ the accountants”).

                                         – 46 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 51 of 215 PageID: 464




  April 2014, and before that, she was the Company’s controller from December 2000

  to January 2014.       Rosenberger was responsible for reviewing supporting

  documentation and determining whether the documentation was sufficient for the

  Company to recognize the revenue. Thus, the Individual Defendants, in particular

  Defendant Rosenberger, knew that the Company’s recognition of revenues in

  connection with Verizon (and AT&T) were improper and in violation of GAAP and

  Company policy.

        109. In a follow-up article published by SIRF on March 27, 2017, entitled,

  “Synchronoss Technologies: You Probably Wouldn’t Buy a Car From These Guys”

  (“SIRF Follow-Up Report”), the report honed in on the Company’s claimed

  $25 million Verizon deal. According to the SIRF Follow-Up Report, on a Company

  earnings call, “Karen Rosenberger referenced a $25 million licensing fee from

  Verizon Wireless that materialized in the last days of the third quarter,” and further,

  the article noted Defendant Rosenberger’s evasiveness on the call and the lack of

  clarity surround the deal, explaining:

        It was not immediately apparent during the third quarter earnings call
        with analysts, when Waldis cited a nondisclosure agreement as a reason
        for not providing much detail about the deal. Nor did it become evident
        in subsequent company filings. Even analysts at investment
        management firms that own Synchronoss shares have told the Southern
        Investigative Reporting Foundation they haven’t been given a clear
        answer.




                                           – 47 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 52 of 215 PageID: 465




        110. Notably, the SIRF Follow-Up Report made the connection that “The

  most obvious benefit of signing that $25 million contract was it allowed

  Synchronoss’s third quarter 2016 revenue and income levels to compare favorably

  with those of the second quarter of 2016 and the third quarter of 2015, metrics that

  are important to many brokerage analysts.”          Indeed, the Company reported

  $101.9 million in Cloud Services revenue and $176.4 million in total revenue that

  quarter. Without including the Verizon deal, Cloud Services revenue would actually

  be $76.9 million, and total revenue would have been $151.4 million. This would

  have shown there was no growth in Cloud Services revenue for the third quarter

  of 2015, the previous year.

        111. Notably, the SIRF Follow-Up Report explained the reason this deal

  seemed false was that “Synchronoss’ gross margins didn’t really change. Ordinarily

  a license payment boosts revenue with a minimal effect on the cost of goods sold.

  But in the third quarter of 2016 the gross margins declined in comparison with the

  same period in 2015.” Furthermore, the SIRF Follow-Up Report explained that

  without this deal, Synchronoss’s third quarter “results would have been abysmal.”

        112. The SIRF Follow-Up Report was corroborated when the Company was

  forced to restate its 2016 financials to account properly for the revenues derived from

  this deal with Verizon. Specifically, in the Restatement, Synchronoss reported

  $17.1 million in license revenues for the entire fiscal year of 2016, and license


                                          – 48 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 53 of 215 PageID: 466




  revenues is the category under which the Verizon deal would fall. Thus, this

  $25 million deal never existed, or if it did, the deal certainly did not amount to

  $25 million in revenues for the fiscal year of 2016.

                     iii.   The $5 Million Verizon “Contract”

        113. Synchronoss also improperly recorded revenue from another unsigned

  contract with Verizon.

        114. According to the SAC, a CPA and certified fraud examiner as well as a

  financial analyst previously employed at Synchronoss, identified as CW1, confirmed

  that the Company improperly and prematurely recognized $5 million in cloud

  software licensing revenue derived from an agreement with Verizon in the first

  quarter of 2016. No such agreement, however, was signed in that quarter.

        115. The topic of getting another contract signed with Verizon, this one for

  $5 million, was discussed at weekly meetings within Synchronoss.           At these

  meetings, Defendant Rosenberger was aware that it had not been signed in the first

  quarter of 2016. Moreover, she was very involved in the Company’s revenue

  recognition, as discussed above.

        116. Of course, recognizing this $5 million revenue similarly enabled

  Synchronoss to report Cloud Services revenues exceeding its first quarter 2016

  guidance and bolstered the purported growth of the segment to inflate the

  Company’s stock price.


                                         – 49 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 54 of 215 PageID: 467




                       iv.      The SEC Letter

         117. On September 2, 2016, the SEC issued the SEC Letter to the Company,

  questioning the Company’s revenues derived from its largest customers. The SEC

  Letter requested that Synchronoss publicly disclose its contracts with Verizon as

  exhibits to future filings.

         118. Synchronoss refused to attach the contracts that the SEC requested.

  Responding on September 16, 2016 to the SEC, the Company stated that “it does not

  believe that any individual contract between it and Verizon is one upon which the

  Company’s business is substantially dependent.”

         119. On September 22, 2016, the SEC responded, requesting further

  information of the Company’s contracts with Verizon specifically.

         120. The Company responded on October 4, 2016, again declining to attach

  any of the requested contracts.

         121. The Company’s refusal to provide contractual documentation of the

  AT&T and Verizon deals for which it had been recognizing millions of dollars in

  revenue spoke volumes to the Individual Defendants’ culpability: if the requested

  contracts had been publicly available, the public would have been made aware that

  the contracts were not signed when the Company reported revenue, and as a result,

  the Individual Defendants’ fraud would have been exposed.




                                          – 50 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 55 of 215 PageID: 468




        122.   In connection with the Restatement (defined below) of the Company’s

  financial statements, however, Synchronoss attached a contract between the

  Company and Verizon to a Form 10-Q for the first quarter of 2018 filed with the

  SEC on July 2, 2018. This was an “about face” on the Company’s prior position

  that no individual contract with Verizon was material, such that Synchronoss did not

  need to attach it to SEC filings, as the SEC had demanded of the Company in 2016.

               2.    Synchronoss’s Joint Ventures

        123. In late 2015, Synchronoss formed two joint ventures to expand its

  position in the cloud technology market. Specifically, in November 2015, the

  Company formed SNCR, LLC, a joint venture with Goldman Sachs, and in

  December 2015, it formed Zentry, LLC (“Zentry”), a joint venture with Verizon.

        124. SNCR, LLC was formed to develop “advanced mobile solutions

  leveraging proprietary secure enterprise mobility technology” contributed by

  Goldman Sachs, SNCR, LLC, as well as Synchronoss’s WorkSpace platform.

  Synchronoss obtained a 67% interest in SNCR, LLC in exchange for a perpetual

  license for the use of the WorkSpace platform. Goldman Sachs obtained a put option

  to sell its share of SNCR, LLC to Synchronoss, and Synchronoss obtained a call

  option to require Goldman Sachs to sell its share of SNCR, LLC to Synchronoss.

  Goldman Sachs has a “redeemable non-controlling interest” in SNCR, LLC. SNCR,




                                        – 51 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 56 of 215 PageID: 469




  LLC is a variable interest entity (“VIE”), of which Synchronoss is the primary

  beneficiary.

        125. Zentry was formed to develop and manage a secure mobile user

  identification and authentication platform. Synchronoss provided $48 million to

  obtain a 67% interest in Zentry. Verizon, the co-venturer in Zentry, obtained a put

  option to sell its share of Zentry to Synchronoss after December 2018, and

  Synchronoss obtained a call option to require Verizon to sell its share of Zentry to

  Synchronoss after December 31, 2018.

        126. On December 31, 2015, Zentry entered into a $23 million perpetual

  license agreement with a Verizon subsidiary for the use of certain Verizon user

  authentication software.

        127. In the Company’s Restatement of its financials, the Company

  acknowledged that it treated the $23 million licensing fee as revenue in the fourth

  quarter of 2015. Recognition of the licensing fee as standalone revenue, rather than

  as part of the accounting of the formation of the joint venture, was a blatant violation

  of GAAP.

                 3.   The Licensing Agreement

        128. On December 22, 2016, the Company entered into the Licensing

  Agreement with Sequential in connection with the Activation Sale.




                                          – 52 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 57 of 215 PageID: 470




        129. Notably, just a few weeks earlier, on December 6, 2016, during a

  conference call with investors, the Company had forecasted that it anticipated

  Cloud Services Business revenue between $122 million and $125 million, but the

  Individual Defendants failed to mention the Licensing Agreement, without which

  the Company would not meet its revenue guidance.

        130. Despite this white knight deal entered into just days before the close of

  the fourth quarter, which enabled the Company to meet financial results for the

  quarter, the Licensing Agreement was not mentioned in the Company’s

  February 8, 2017 earnings conference call with investors relating to said results,

  even after management received multiple questions regarding payments from

  Sequential to Synchronoss. Instead, the Individual Defendants represented the

  Company’s revenue forecast for “Cloud Services” came in “right on target.”

        131. In fact, the Individual Defendants would not disclose the

  Licensing Agreement until months later, on February 27, 2017, when Synchronoss

  filed its 2016 10-K, and for the first time, the Individual Defendants disclosed that

  on December 22, 2016, the Company “entered into a non-exclusive perpetual license

  agreement with [Sequential], in the amount of $9.2 million, which is included in net

  revenues in the statement of income, for the use of the Company’s Analytics

  software.”




                                         – 53 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 58 of 215 PageID: 471




        132. The SIRF Follow-Up Report highlighted the “highly unusual” nature

  of this agreement, stating:

        While accounting standards afford auditors latitude in determining
        what can be recognized as revenue, permitting a $9.2 million noncash
        IOU from Sequential (a newly created company that already had an
        $83 million debt to Synchronoss) to count as revenue on Dec. 22, just
        days before the fiscal year’s end, is highly unusual. Moreover, the
        payment is not disclosed anywhere but the 10-K and not even
        mentioned in a separate Dec. 22 filing discussing the transaction’s
        terms.

        133. The Individual Defendants were required to disclose the $9.2 million

  Licensing Agreement, as well as its impact on the Company’s fourth quarter

  financial results, and in failing to do so, breached their fiduciary duties.

        E.     The Friends and Family Sale

               1.     The Activation Divesture

        134. On December 6, 2016, the Individual Defendants disclosed that

  Synchronoss would divest 70% of its Activation Business to Sequential, and in

  return, Sequential would provide a “cash payment of $146 million.” Synchronoss

  retained a 30% ownership interest in the Activation Business, a stake that could be

  reduced during the course of 2017.

        135. Furthermore, the Individual Defendants disclosed that the Company

  had recently formed STI and would divest the Activation Business in STI.

  Subsequently, Sequential would acquire the 70% interest in STI from Synchronoss.




                                           – 54 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 59 of 215 PageID: 472




        136. In connection with the Activation Divesture, the Individual Defendants

  announced that with proceeds from the sale, along with $900 million in possible

  financing, the Company would purchase all outstanding shares of Intralinks at

  $13.00 per share for around $821 million.

        137. The Individual Defendants, however, failed to mention the true

  relationship between Sequential and Omniglobe and that this sale presented vast

  conflicts of interest as it was a sale to the family and friends of the Synchronoss

  Insiders.

        138. The announcement of the Activation Divesture caused the market

  severe discomfort and led analysts to investigate the sale. In a research note

  published on December 20, 2016, Tom Roderick (“Roderick”), an analyst at Stifel

  Nicolaus & Company, shed light on the conflicted nature of the sale. Roderick

  revealed that Sequential was formerly known as Omniglobe, a business process

  outsourcing company that works with Synchronoss on its AT&T activation work.

  Roderick went on to explain that Omniglobe was also listed as a “related party” in

  the 2006 Synchronoss IPO prospectus, which included details of an equity interest

  on the part of Waldis and three other Synchronoss executives. Those investments

  were made through a holding group called Rumson Hitters, other members of which

  eventually bought out the Synchronoss Insiders’ stakes in Omniglobe.




                                        – 55 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 60 of 215 PageID: 473




        139. All of this, however, was omitted by the Individual Defendants when

  announcing the Activision Sale.

              2.     The “Friends and Family”

        140. Long before the Activation Sale, Defendant Waldis had a longstanding

  relationship with those who benefited from the Activation Sale. In fact, Defendants

  Waldis and McCormick knew each other for decades as they worked together at

  Vertek from 1994 to 2000. Defendants Waldis and McCormick acted as partners,

  but Defendant McCormick owned 84% of Vertek, while Defendant Waldis owned

  16% and would eventually become Vertek’s COO.            Vertek was a successful

  company, and out of it, Synchronoss was born.

        141. In 2000, Defendant Waldis sold his interest in Vertek and headed-up

  Synchronoss. During the early years of the Company, as mentioned herein, the

  Company was only comprised of the Activation Business. As part of facilitating this

  business, the Company used Omniglobe as a vendor.

        142. When Synchronoss went public in 2006, the Company was required to

  make certain disclosures pursuant to the federal securities laws. Among them was

  the requirement to disclose related party transactions.      Accordingly, in the

  Company’s Form S-1 registration statement filed with the SEC on June 12, 2006

  (the “Registration Statement”), under “Related Parties,” Synchronoss disclosed

  Omniglobe was a related party, stating that:


                                        – 56 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 61 of 215 PageID: 474




        Omniglobe International, L.L.C., a Delaware limited liability company
        with operations in India, provides data entry services relating to the
        Company’s exception handling management. The Company pays
        Omniglobe an hourly rate for each hour worked by each of its data entry
        agents. For these services, the Company has paid Omniglobe $0, $2,211
        and $8,089 in 2003, 2004 and 2005 and $1,532 and $2,136 for the three
        months ended March 31, 2005 and 2006, respectively. At December
        31, 2004, 2005 and at March 31, 2006, amounts due to Omniglobe were
        $399, $577, and $728, respectively.

        143. Omniglobe was a related party because on March 12, 2004, the

  Synchronoss Insiders, as well as members of their families and close friends,

  acquired indirect equity interests in Omniglobe by purchasing an ownership interest

  in Rumson Hitters, which owned an interest in Omniglobe.

        144. Specifically, Defendant Waldis bought 12.23% of Rumson Hitters

  for $95,000; Defendant Irving and non-party Berry both purchased 2.58%

  for $20,000; and Defendant Garcia purchased 1.29% for $10,000.

        145. From March 2004 to June 2006, Omniglobe paid its interest holders,

  including, Rumson Hitters, a total of $1.3 million in distributions, and in turn,

  Rumson Hitters paid to its interest holders, including Defendants Waldis, Irving,

  Garcia, and non-party Berry, a total of $700,000. Specifically, Rumson Hitters paid

  $153,655 in distributions to Defendant Waldis and his family members, $32,348 in

  distributions to Defendant Irving, $32,348 in distributions to Berry and his family

  members, and $16,174 in distributions to Defendant Garcia.




                                        – 57 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 62 of 215 PageID: 475




        146.   However, given the inherent conflicts associated with their interests in

  Rumson Hitters, Defendants Waldis, Irving, Garcia, and non-party Berry

  purportedly divested their interest in Rumson Hitters once the Synchronoss IPO was

  complete via a buyout from Rumson Hitters’ other interest holders. According to

  the Registration Statement:

        Upon completion of the Company’s initial public offering, Rumson
        Hitters will repurchase, at the original purchase price, the equity
        interests in Rumson Hitters held by each of the Company’s employees
        and their family members, such that no employee of the Company or
        family member of such employee will have any interest in Rumson
        Hitters or Omniglobe after this offering. Neither the Company nor any
        of its employees will provide any of the funds to be used by Rumson
        Hitters in repurchasing such equity interests.

        147. According to the SIRF Report, Omniglobe’s President and Chairman,

  Matharu, owned a 50 percent stake in Omniglobe, and “the Rumson Hitters hold the

  other 50 percent.” When questioned about the Rumson Hitters ownership structure,

  Matharu stated, “I’m reluctant to speak about [the Rumson Hitters] part of the

  ownership group because they had to restructure things a little after the

  [Synchronoss] IPO.” When asked what “restructure” meant in that context, Matharu

  said there were “legal moves” but that the Rumson Hitters entity was “still owned

  by friends and family” of Synchronoss. Even more odd, Omniglobe and Rumson

  Hitters were registered in Delaware on the same day, March 5, 2004.

        148. According to Matharu, per the SIRF Report, “a lawyer named

  John Methfessel [“Methfessel”] controlled the Rumson Hitter investment and that

                                        – 58 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 63 of 215 PageID: 476




  questions about it should be directed to him,” and also, “Methfessel [was] identified

  as the owner of a legal transcription service that outsourced business to Omniglobe.”

         149. Methfessel, along with his wife, Kathleen, were pre-IPO investors in

  Synchronoss. Methfessel and Defendant Waldis have a deep relationship, given

  Methfessel was Defendant Waldis’s next-door neighbor for several years in

  Lebanon, New Jersey and Methfessel sits on the Board of the Waldis Family

  Foundation. Moreover, according to the SIRF Report, in November 2016, a month

  before the Activation Sale was announced, Methfessel formed STI, which the SIRF

  Report calls a “corporate shell.”        The following month, in December 2016,

  Synchronoss would transfer its Activation Business to STI, which would then be

  acquired by Sequential.

         150. Another man who sits on the Board of the Waldis Family Foundation

  and has close ties with Defendant Waldis is Tom Miller (“Miller”). Specifically,

  Miller and Waldis went to school together at Seton Hall University, and furthermore,

  as of early 2017, Miller was STI’s chief strategy officer.

         151. The Synchronoss Insiders and their family have known each other for

  years, and using these relationships, these individuals exploited Synchronoss by

  stripping it of its still profitable Activation Business and selling it for a cheap upfront

  cash payment of $17.33 million and then forcing the Company to finance the rest.




                                            – 59 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 64 of 215 PageID: 477




  Despite this egregious conduct, the Board has refused Plaintiffs’ Demands to

  vindicate Synchronoss’s rights related to the Activation Sale.

        F.     The Individual Defendants’ False and Misleading Statements

        152. On October 28, 2014, the Company issued a press release announcing

  its financial results for the third quarter of 2014. In the press release, Defendant

  Waldis stated:

        Synchronoss’ strong third quarter financial results exceeded our
        expectations from a revenue and profitability perspective and were
        highlighted by 115% year-over-year Cloud Services revenue growth.

        153. Defendant Rosenberger was quoted in this press release stating: “[W]e

  continue to generate both meaningful growth and sustained profitability.”

        154. The press release also stated the following as to revenues:

        On a GAAP basis, Synchronoss reported net revenues of
        $125.2 million, representing an increase of 40% compared to the third
        quarter of 2013. Gross profit was $74.7 million and income from
        operations was $15.6 million in the quarter. Net income applicable to
        common stock was $9.3 million, leading to diluted earnings per share
        of $0.22, compared to $0.09 for the third quarter of 2013.

                                     *     *      *

        Cloud Services non-GAAP revenue was $57.9 million, representing
        approximately 46% of total revenue.

        155. On the third quarter 2014 earnings call, held on October 28, 2014,

  Defendant Rosenberger stated: “Our non-GAAP Cloud Services revenue in the third

  quarter was $57.9 million, representing 46% of our total revenue and year-over-year



                                         – 60 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 65 of 215 PageID: 478




  growth of 115%.” Defendant Waldis stated: “Our strong third quarter results were

  highlighted by the significant outperformance in our cloud services business, which

  generated year-over-year revenue growth of 115%.”

        156. On October 31, 2014, the Individual Defendants caused the Company

  to file a quarterly report for the third quarter of 2014 on Form 10-Q (the “3Q14 10-

  Q”) with the SEC. In the 3Q14 10-Q, the Company reported net revenue of

  $125.175 million and income from operations of $15.618 million. Synchronoss

  reported net revenue of $457.314 million and income from operations of

  $62.298 million for the year-to-date 2014 period. The 3Q14 10-Q also states: “[O]ur

  consolidated financial statements . . . have been prepared in accordance with

  GAAP.”

        157. Furthermore, the 3Q14 10-Q stated, in relevant part:

        We have implemented new financial systems that will continue in
        phases over the reminder of the year. In connection with this initiative
        and the resulting changes in our financial systems, the Company
        continues to enhance the design and documentations of our internal
        control processes to ensure that controls over our financial reporting
        remain effective.

        158. The 3Q14 10-Q also contained signed SOX certifications by

  Defendants Waldis and Rosenberger.

        159. The 3Q14 10-Q also contained certifications pursuant to SEC Rule 13a-

  14(a) (“SEC Rule Certifications”) from Defendants Waldis and Rosenberger

  attesting that they reviewed the 3Q14 10-Q and that the 3Q14 10-Q “does not contain

                                        – 61 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 66 of 215 PageID: 479




  any untrue statement of a material fact or omit to state a material fact necessary to

  make the statements made, in light of the circumstances under which such statements

  were made, not misleading with respect to the period covered by this report.” The

  certifications further stated:

        The registrant’s other certifying officer(s) and I are responsible for
        establishing and maintaining disclosure controls and procedures . . . for
        the registrant and have: (a) Designed such disclosure controls and
        procedures, or caused such disclosure controls and procedures to be
        designed under our supervision, to ensure that material information
        relating to the registrant, including its consolidated subsidiaries, is
        made known to us by others within those entities, particularly during
        the period in which this report is being prepared; (b) Designed such
        internal control over financial reporting, or caused such control over
        financial reporting to be designed under our supervision, to provide
        reasonable assurance regarding the reliability of financial reporting and
        the preparation of financial statements for external purposes in
        accordance with generally accepted accounting principles;
        (c) Evaluated the effectiveness of the registrant’s disclosure controls
        and procedures and presented in this report our conclusions about the
        effectiveness of the disclosure controls and procedures, as of the end of
        the period covered by this report based on such evaluation; and
        (d) Disclosed in this report any change in the registrant’s internal
        control over financial reporting that occurred during the registrant’s
        most recent fiscal quarter (the registrant’s fourth fiscal quarter in the
        case of an annual report) that has materially affected, or is reasonably
        likely to materially affect, the registrant’s internal control over financial
        reporting.

        160. On February 5, 2015, Synchronoss issued a press release which

  announced its financial results for the fourth quarter of 2014 and for the full

  year 2014. The press release stated, in relevant part:

        BRIDGEWATER, NJ – February 5, 2015 – Synchronoss
        Technologies, Inc. (NASDAQ: SNCR), the leader in mobile cloud

                                           – 62 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 67 of 215 PageID: 480




       innovation and software-based activation for mobile carriers, retailers
       and OEMs around the world, today announced financial results for the
       fourth quarter and full year 2014.

       “The fourth quarter provided a strong finish to 2014, with financial
       results that exceeded our expectations, and were highlighted by year-
       over-year Cloud Services revenue growth of 61% and improved
       Activation Services revenue growth of 16%,” said Stephen G. Waldis,
       Founder and Chief Executive Officer of Synchronoss. “We’ve had a
       number of exciting business developments in recent months, including
       a major expansion of our multi-year agreement with Verizon Wireless
       and the successful acquisition of F-Secure’s cloud assets. We believe
       that our expanding cloud services customer base, coupled with greater
       opportunities for subscriber adoption and utilization, provide a long
       runway for growth in this dynamic market.”

       On a GAAP basis, Synchronoss reported net revenues of $130.2
       million, representing an increase of 34% compared to the fourth quarter
       of 2013. Gross profit was $77.6 million and income from operations
       was $20.5 million in the fourth quarter of 2014. Net income was $13.6
       million, leading to diluted earnings per share of $0.30, compared to
       $0.39 for the fourth quarter of 2013.

       On a non-GAAP basis, Synchronoss reported net revenues, which adds
       back the purchase accounting adjustment related to revenues for certain
       acquisitions, of $130.9 million, an increase of 34% compared to the
       fourth quarter of 2013. Gross profit for the fourth quarter of 2014 was
       $79.9 million, representing a gross margin of 61%. Income from
       operations was $36.2 million in the fourth quarter of 2014, representing
       a year-over-year increase of 44% and an operating margin of 28%. Net
       income was $24.2 million in the fourth quarter of 2014, up from $16.4
       million in the year ago period. Diluted earnings per share were $0.53
       for the fourth quarter of 2014, compared to $0.41 for the fourth quarter
       of 2013.

                                   *      *     *

       Other Fourth Quarter and Recent Business Highlights:




                                       – 63 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 68 of 215 PageID: 481




        •     Cloud Services revenue accounted for $63.4 million of non-
        GAAP revenue, representing approximately 48% of total non-GAAP
        revenue and growing 61% on a year-over-year basis.

        161. In connection with these financial results, the Company held an

  earnings call on February 5, 2015. On this call, Defendant Rosenberger stated: “Our

  non-GAAP Cloud Services revenue in the fourth quarter was $63.4 million, which

  represented 48% of our total revenue and year-over-year growth of 61%.”

        162. On February 25, 2015, the Company filed its annual report Form 10-K

  for fiscal year ended December 31, 2014 with the SEC (“2014 10-K”). The 2014

  10-K was signed and certified by Individual Defendants Waldis, Rosenberger,

  Cadogan, Hoffman, Hopkins, McCormick, and Moore as true and accurate and

  contained signed SOX certifications by Defendants Waldis and Rosenberger. These

  Individual Defendants caused the Company to report in the 2014 10-K that

  Synchronoss recorded net revenue of $457.314 million and income from operations

  of $62.298 million.

        163. The 2014 10-K also stated: “our consolidated financial statements . . .

  have been prepared in accordance with U.S. GAAP.”

        164. The 2014 10-K stated the following as to revenue:

        Revenue from software license arrangements is recognized when the
        license is delivered to our customers and all of the software revenue
        recognition criteria are met. When software arrangements include
        multiple elements, the arrangement consideration is allocated at the
        inception to all deliverables using the residual method providing we
        have vendor specific objective evidence (VSOE) on all undelivered

                                        – 64 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 69 of 215 PageID: 482




         elements. We determine VSOE for each element based on historical
         stand-alone sales to third-parties.

                                       *      *      *

         [W]e follow specific and detailed rules and guidelines related to
         revenue recognition.

         165. On April 29, 2015, the Individual Defendants caused the Company to

  announce its first quarter results for the first quarter of 2015 in a press release, which

  stated in part:

             SYNCHRONOSS TECHNOLOGIES, INC. ANNOUNCES
                FIRST QUARTER 2015 FINANCIAL RESULTS

         •      Non-GAAP total revenue of $133.1 million increases 35% year-
                over-year
         •      Cloud Services revenue of $71.3 million increases 63% year-
                over-year
         •      Activation Services revenue of $61.8 million increases 12% year-
                over-year
         •      Non-GAAP EPS of $0.49 increases 26% year-over-year

         BRIDGEWATER, NJ – April 29, 2015 – Synchronoss Technologies,
         Inc. (NASDAQ: SNCR), the mobile innovation leader that provides
         cloud solutions and software-based activation for mobile carriers,
         retailers and OEMs around the world, today announced financial results
         for the first quarter 2015.

         “Synchronoss delivered a strong start to 2015, highlighted by first
         quarter results that were at or above the high end of expectations,” said
         Stephen G. Waldis, Founder and Chief Executive Officer of
         Synchronoss. “During the quarter, both sides of our business
         contributed to the strong performance, particularly our Cloud Services,
         which grew by 63% year-over-year. Mobile Operators around the world
         are capitalizing on the success of how personal cloud can drive
         important benefits to their valuable subscribers. We are pleased with
         our successful formula for helping our customers gain adoption and
         success with our personal cloud platform.”

                                           – 65 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 70 of 215 PageID: 483




        On a GAAP basis, Synchronoss reported net revenues of $132.9
        million, representing an increase of 35% compared to the first quarter
        of 2014. Gross profit was $79.3 million and income from operations
        was $18.3 million in the first quarter of 2015. Net income was $10.6
        million, leading to diluted earnings per share of $0.23, compared to
        $0.19 for the first quarter of 2014.

        166. The press release also quoted Defendant Waldis as stating:

        During the quarter, both sides of our business contributed to the strong
        performance, particularly our Cloud Services, which grew by 63%
        year-over-year. Mobile Operators around the world are capitalizing on
        the success of how personal cloud can drive important benefits to their
        valuable subscribers. We are pleased with our successful formula for
        helping our customers gain adoption and success with our personal
        cloud platform.

        167. Then, on the earnings call held on April 29, 2015 in connection with

  the foregoing results, Defendant Rosenberger stated: “Our non-GAAP cloud revenue

  in the first quarter was $71.3 million, which represented 54% of our total revenue

  and year-over-year growth of 63%.”

        168. On May 1, 2015, the Individual Defendants caused the Company to file

  its quarterly report for the first quarter of 2015 on Form 10-Q with the SEC (“1Q15

  10-Q”). The 1Q15 10-Q was signed by Defendants Rosenberger and Waldis and

  contained signed SOX certifications and SEC Rule Certifications by Defendants

  Rosenberger and Waldis. In the 1Q15 10-Q, the Company reported net revenue of

  $132.926 million and income from operations of $18.289 million and stated that

  “our consolidated financial statements . . . have been prepared in accordance with

  GAAP.”

                                        – 66 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 71 of 215 PageID: 484




        169. The 1Q15 10-Q incorporated the following by reference:

        Revenue from software license arrangements is recognized when the
        license is delivered to our customers and all of the software revenue
        recognition criteria are met. When software arrangements include
        multiple elements, the arrangement consideration is allocated at the
        inception to all deliverables using the residual method providing we
        have vendor specific objective evidence (VSOE) on all undelivered
        elements. We determine VSOE for each element based on historical
        stand-alone sales to third-parties.

                                      *       *    *

        [W]e follow specific and detailed rules and guidelines related to
        revenue recognition.

        170. Furthermore, under the heading “Changes in internal controls over

  financial reporting,” the 1Q15 10-Q stated:

        We have implemented new financial systems that will continue in
        phases over the reminder of the year. In connection with this initiative
        and the resulting changes in our financial systems, the Company
        continues to enhance the design and documentations of our internal
        control processes to ensure that controls over our financial reporting
        remain effective.

        171. On July 29, 2015, the Individual Defendants caused the Company to

  report its financial results for the second fiscal quarter of 2015 via a press release,

  and in the release, Synchronoss reported:

            SYNCHRONOSS TECHNOLOGIES, INC. ANNOUNCES
              SECOND QUARTER 2015 FINANCIAL RESULTS

        •      Non-GAAP total revenue of $137.9 million increases 33% year-
               over-year
        •      Cloud Services revenue of $71.9 million increases 54% year-
               over-year


                                          – 67 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 72 of 215 PageID: 485




        •     Activation Services revenue of $66.0 million increases 16% year-
              over-year
        •     Non-GAAP EPS of $0.56 increases 37% year-over-year

        BRIDGEWATER, NJ –July 29, 2015 – Synchronoss Technologies,
        Inc. (NASDAQ: SNCR), the mobile innovation leader that provides
        cloud solutions and software-based activation for mobile carriers,
        retailers and OEMs around the world, today announced financial results
        for the second quarter 2015.

        “Synchronoss reported strong second quarter results that met or
        exceeded the high end of expectations,” said Stephen G. Waldis,
        Founder, Chairman and Chief Executive Officer of Synchronoss. “Each
        of our businesses performed well in the quarter and we were pleased to
        see some of our new wins began to scale and drive volumes, particularly
        on the cloud side. We are gaining strong traction among international
        mobile operators who are increasingly realizing the significant value
        Synchronoss’s white-label cloud solution can deliver to their
        subscribers.”

        On a GAAP basis, Synchronoss reported net revenues of
        $137.8 million, representing an increase of 33% compared to the
        second quarter of 2014. Gross profit was $82.9 million and income
        from operations was $23.6 million in the second quarter of 2015. Net
        income was $15.2 million, leading to diluted earnings per share of
        $0.33, compared to $0.20 for the second quarter of 2014.

        172. In connection with these results, Synchronoss held an earnings call on

  July 29, 2015 with analysts, and on the call, Defendant Rosenberger stated: “Our

  non-GAAP cloud services revenue in the second quarter was $71.9 million which

  represented 52% of our total revenue and year-over-year growth of 54%.”

        173. Then, on July 31, 2015, the Individual Defendants caused the Company

  to file its quarterly report for the second quarter of 2015 on Form 10-Q (“2Q15 10-

  Q”) with the SEC. The 2Q15 10-Q contained SOX certifications and SEC Rule

                                        – 68 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 73 of 215 PageID: 486




  Certifications by Defendants Waldis and Rosenberger.           In the 2Q15 10-Q,

  Synchronoss reported net revenue of $137.820 million and income from operations

  of $23.638 million and stated, “our consolidated financial statements . . . have been

  prepared in accordance with GAAP.”

         174. On October 28, 2015, the Individual Defendants caused Synchronoss

  to issue a press release (the “October 28 Press Release”) announcing the Company’s

  third quarter 2015 (“3Q 2015”) financial results. The October 28 Press Release

  stated, in relevant part:

         BRIDGEWATER, N.J. – Oct. 28, 2015 – Synchronoss Technologies, Inc.
         (NASDAQ: SNCR), the mobile innovation leader that provides cloud
         solutions and software-based activation for mobile carriers, retailers
         and OEMs around the world, today announced financial results for the
         third quarter 2015.

         “During the third quarter, Synchronoss passed the $600 million
         annualized revenue run rate, and did so while delivering 21% top line
         growth and a non-GAAP operating margin of 29%,” said Stephen G.
         Waldis, Founder, Chairman and Chief Executive Officer of
         Synchronoss. “We are excited about the growth opportunities ahead of
         us. Adoption of our cloud and activation platforms continues to grow
         globally, and we recently introduced powerful new predicative analytic
         capabilities. In addition, we have significantly expanded our
         addressable market with the launch of our enterprise business and
         the Synchronoss Secure Mobility Suite.”

         On a GAAP basis, Synchronoss reported net revenues of
         $150.9 million, representing an increase of 21% compared to the third
         quarter of 2014. Gross profit was $87.4 million and income from
         operations was $22.3 million. Net income was $9.6 million, leading to
         diluted earnings per share of $0.21, compared to $0.22 for the third
         quarter of 2014.


                                         – 69 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 74 of 215 PageID: 487




       On a non-GAAP basis, Synchronoss reported net revenues, which adds
       back the purchase accounting adjustment related to revenues for certain
       acquisitions, of $151.3 million, an increase of 21% compared to the
       third quarter of 2014. Gross profit was $92.1 million, representing a
       gross margin of 61%. Income from operations was $43.2 million
       representing a year-over-year increase of 36% and an operating margin
       of 29%. Net income was $27.1 million, up from $20.0 million in the
       year ago period. Diluted earnings per share were $0.58, compared to
       $0.46 for the third quarter of 2014, an increase of 26% compared to the
       third quarter of 2014.

       A reconciliation of GAAP to non-GAAP results has been provided in
       the financial statement tables included in this press release. An
       explanation of these measures is also included below under the heading
       “Non-GAAP Financial Measures.”

       “We are pleased with our third quarter financial results that were
       highlighted by ongoing strong margin performance and increased
       earnings,” said Karen L. Rosenberger, Chief Financial Officer and
       Treasurer. “We are confident that our strategic customer relationships,
       combined with our growth investments and expansion into new
       market opportunities, position us well to scale Synchronoss to the
       next level and generate greater shareholder value over time.”

       Recent Business Highlights:

       •     Announced the launch of our enterprise business, which will
             offer secure mobility solutions to enterprise clients, initially in
             the financial services, life sciences and healthcare industries, and
             will be led by David Schuette, a seasoned enterprise executive.

       •     Established a new venture to develop advanced mobile solutions
             by leveraging proprietary secure mobility technology
             contributed by The Goldman Sachs Group, Inc. (NYSE: GS) that
             will address the challenges associated with enterprise mobility
             applications.

       •     Verizon reaffirmed its commitment to Synchronoss as a valued
             strategic partner.



                                        – 70 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 75 of 215 PageID: 488




        175. On the Company’s October 28, 2015 earnings call, Defendant

  Rosenberger stated: “Our non-GAAP cloud services revenue was $76.1 million,

  which represented just over 50% of our total revenue and year-over-year growth

  of 31%.”

        176. On November 5, 2015, the Individual Defendants caused Synchronoss

  to file its quarterly report on Form 10-Q for the third quarter of 2015 (the “3Q15 10-

  Q”). The 3Q15 10-Q was signed by Defendants Waldis and Rosenberger, and

  reaffirmed the financial results announced in the October 28 Press Release. The

  3Q15 10-Q contained SOX certifications and SEC Rule Certifications by Defendants

  Waldis and Rosenberger.

        177. On February 3, 2016, the Individual Defendants caused Synchronoss to

  issue a press release (the “February 3 Press Release”) announcing the Company’s

  fourth quarter 2015 (“Q4 2015”) and fiscal year 2015 financial results. The press

  release stated, in relevant part:

        BRIDGEWATER, N.J. – Feb. 3, 2016 – Synchronoss Technologies, Inc.
        (NASDAQ: SNCR), the leader in mobile cloud innovation and
        software-based activation for mobile carriers, enterprises, retailers and
        OEMs around the world, today announced financial results for the
        fourth quarter and full year 2015.

        “The fourth quarter marked a strong end to an exciting year at
        Synchronoss,” said Stephen G. Waldis, Founder and Chief Executive
        Officer of Synchronoss. “Our Cloud Services business continues to
        perform well, driven by increasing subscriber adoption across our
        expanding customer base. We are also seeing strong, early momentum
        with our Enterprise Business Unit, including the addition of identity

                                         – 71 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 76 of 215 PageID: 489




       management to the Synchronoss Secure Mobility Suite. Overall, 2015
       was a pivotal year for Synchronoss as we executed well against our go-
       to-market strategy while also expanding our market footprint by
       introducing several new initiatives. As a result, we believe there is a
       long runway of opportunity ahead that will lead us through the next
       phase of growth.”

       On a GAAP basis, Synchronoss reported fourth quarter net revenues of
       $157.2 million, representing an increase of 21% compared to the fourth
       quarter of 2014. Gross profit was $90.2 million and income from
       operations was $15.4 million in the fourth quarter of 2015. Net income
       attributable to Synchronoss was $5.3 million, leading to diluted
       earnings per share of $0.12, compared to $0.30 for the fourth quarter of
       2014.

       On a non-GAAP basis, Synchronoss reported fourth quarter net
       revenues, which adds back the purchase accounting adjustment related
       to revenues for certain acquisitions, of $157.8 million, an increase of
       21% compared to the fourth quarter of 2014. Gross profit for the fourth
       quarter of 2015 was $98.3 million, representing a gross margin of 62%.
       Income from operations was $44.3 million in the fourth quarter of 2015,
       representing a year-over-year increase of 22% and an operating margin
       of 28%. Net income attributable to Synchronoss was $28.7 million in
       the fourth quarter of 2015, up from $24.2 million in the year ago period.
       Diluted earnings per share were $0.61 for the fourth quarter of 2015,
       compared to $0.53 for the fourth quarter of 2014.

       A reconciliation of GAAP to non-GAAP results has been provided in
       the financial statement tables included in this press release. An
       explanation of these measures is also included below under the heading
       “Non-GAAP Financial Measures.”

       “We are pleased with our financial and operational performance in the
       fourth quarter and the full year, particularly our ability to generate
       strong free cash flow,” said Karen L. Rosenberger, Chief Financial
       Officer and Treasurer. “We believe the investments we have made in
       our business over the last year position us well to generate significant
       value for our shareholders.”

       Fourth Quarter and Recent Business Highlights:


                                        – 72 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 77 of 215 PageID: 490




       •     Cloud Services revenue accounted for $90.9 million of non-
             GAAP revenue, representing approximately 58% of total non-
             GAAP revenue and growing 43% on a year-over-year basis.

       •     Extended our agreement with AT&T through 2018.

       •     Entered into a venture with Verizon (NYSE: VZ) to establish a
             next generation platform for multifactor authentication and
             identity management adding another core component to
             Synchronoss’ Secure Mobility Platform.

       •     Formed the Board of Advisors for the Enterprise Business Unit
             (EBU), comprised of current and former representatives from
             Synchronoss, Goldman Sachs, Verizon, Vodafone and Morgan
             Stanley. This Board of Advisors will provide insight into the
             growing enterprise market demand for digital solutions and assist
             in the development of innovative business opportunities for the
             EBU.

       Full Year 2015 Financial Results

       •     On a GAAP basis: revenues for the full year 2015 were
             $578.8 million, an increase of 27% compared to $457.3 million
             in the prior year. Gross profit was $339.8 million, income from
             operations was $79.6 million and net income attributable to
             Synchronoss was $40.6 million, leading to full year 2015 diluted
             earnings per share of $0.89.

       •     On a Non-GAAP basis: revenues for the full year 2015 were
             $580.1 million, an increase of 26% compared to $458.6 million
             in 2014. Gross profit was $356.8 million, representing a gross
             margin of 62%, and income from operations was $162.6 million,
             representing an operating margin of 28%. Net income
             attributable to Synchronoss was $104.1 million for the full year
             2015, leading to diluted earnings per share of $2.23, an increase
             of 25% from $1.79 in the prior year.




                                       – 73 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 78 of 215 PageID: 491




        178. On an earnings call held the same day, Defendant Rosenberger stated,

  “Our non-GAAP Cloud Services revenue in the fourth quarter was $90.9 million,

  which represented 58% of our total revenue and year-over-year growth of 43%.”

        179. On February 4, 2016, the Individual Defendants caused Synchronoss to

  issue a press release (the “February 4 Press Release”) announcing a $100 million

  share repurchase program fueled by the Company’s purportedly “very strong market

  position and financial profile.” The press release stated, in relevant part:

        BRIDGEWATER, N.J. – Feb. 4, 2016 – Synchronoss Technologies, Inc.
        (NASDAQ: SNCR), the leader in mobile cloud innovation and
        software-based activation for mobile carriers, enterprises, retailers and
        OEMs around the world, today announced that its Board of Directors
        has approved a share repurchase program under which the company
        may repurchase up to $100 million of its outstanding common stock.
        Synchronoss plans to make such purchases at prevailing prices over the
        next 12 to 18 months.

        “As we begin 2016, we believe that Synchronoss has a very strong
        market position and financial profile, in addition to a large and
        expanding addressable market opportunity. We expect to deliver an
        attractive combination of solid top line growth, strong profit margins
        and expanding free cash flow. In addition, we are making important
        investments in our enterprise business, including our ventures with
        Goldman Sachs and Verizon, that we believe will enhance our long-
        term growth and profitability profile,” said Stephen G. Waldis,
        Founder and Chief Executive Officer of Synchronoss. “In addition to
        investing in our strategic growth initiatives, we believe our new share
        repurchase program is an excellent way to leverage our strong balance
        sheet and cash flow in order to enhance long-term shareholder value.”

        The company anticipates that the timing and amount of any share
        repurchases will be determined by Synchronoss’ management based on
        market conditions and in accordance with the requirements of the
        Securities and Exchange Commission. Once adopted, the repurchase

                                          – 74 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 79 of 215 PageID: 492




         program does not obligate Synchronoss to acquire any particular
         amount of common stock, and repurchases may be commenced,
         suspended or discontinued at any time without prior notice.

         180. On February 26, 2016, the Individual Defendants caused Synchronoss

  to file an annual report on Form 10-K for the year ended December 31, 2015 (the

  “2015 10-K”).    The 2015 10-K was signed by Individual Defendants Waldis,

  Rosenberger, Cadogan, Hopkins, McCormick, and Moore, contained signed SOX

  certifications by Defendants Waldis and Rosenberger, and reaffirmed the financial

  results announced in the February 3 Press Release, as well as the details of the stock

  repurchase program announced in the February 4 Press Release.

         181. The 2015 10-K also stated: “our consolidated financial statements . . .

  have been prepared in accordance with U.S. GAAP.”

         182. The 2015 10-K also discussed revenue from software licensing stating

  in part:

         Revenue from software license arrangements is recognized when the
         license is delivered to our customers and all of the software revenue
         recognition criteria are met. When software arrangements include
         multiple elements, the arrangement consideration is allocated at the
         inception to all deliverables using the residual method providing we
         have vendor specific objective evidence (VSOE) on all undelivered
         elements. We determine VSOE for each element based on historical
         stand-alone sales to third-parties.

         183. On April 7, 2016, the Company filed a Schedule 14A with the SEC (the

  “2016 Proxy Statement”). The 2016 Proxy Statement touted the Company’s “record

  financial results” in 2015 and the future prospects of the Company. However, the

                                         – 75 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 80 of 215 PageID: 493




  2016 Proxy Statement failed to disclose that: (i) an existing vendor (Sequential) had

  purchased the Company’s activation business, and this existing vendor had been

  owned by Defendant Waldis and other members of the Company’s senior

  management; (ii) Omniglobe owns Sequential, and 50% of Omniglobe is owned by

  family and friends of the Company; (iii) Sequential’s current owner and Chairman

  is a related party with several ties to Defendant Waldis and the Company; (iv) there

  was a prior and existing relationship between Sequential and the Company; (v) a

  $9.2 million license agreement between the Company and Sequential was entered

  into for the lone purpose of artificially inflating the Company’s financials; (vi) the

  Company acquired Intralinks and misrepresented its future growth metrics due to

  the issues facing the Company’s cloud computing business since 2015; (vii) the

  newly acquired Intralinks was underperforming; (viii) the Company’s integration of

  other acquisitions was underperforming; (ix) the Company was facing serious

  hurdles integrating, and capitalizing on, its newly acquired companies; (x) as such,

  the Company’s guidance was overstated; (xi) the Company improperly recognized

  revenue; (xii) the Company manipulated the figures and metrics in its financial

  statements; (xiii) the Company’s financial statements were not prepared in

  accordance with GAAP; (xiv) the Company failed to maintain internal controls; and

  (xv) as a result of the foregoing, Defendants’ statements about Synchronoss’s




                                         – 76 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 81 of 215 PageID: 494




  business, operations, and prospects, were false and misleading and/or lacked a

  reasonable basis.

        184. On May 5, 2016, the Individual Defendants caused Synchronoss to

  issue a press release (the “May 5 Press Release”) reporting “Strong First Quarter

  Results” for the first quarter of 2016 (“Q1 2016”). The May 5 Press Release stated,

  in relevant part:

        BRIDGEWATER, NJ – May 5, 2016 – Synchronoss Technologies, Inc.
        (NASDAQ: SNCR), the leader in mobile cloud innovation and
        software-based activation for mobile carriers, enterprises, retailers and
        OEMs around the world, today announced financial results for the first
        quarter of 2016.

        “We are very proud of the Synchronoss team for starting 2016 with a
        strong first quarter and healthy momentum heading into the rest of the
        year,” said Stephen G. Waldis, Founder and Chief Executive Officer of
        Synchronoss. “Cloud services were robust this quarter, as increasing
        subscriber growth on our core customer base is laying the
        groundwork for incremental cloud opportunities both domestically
        and internationally over the next 12 to 18 months. We have a proven
        history of executing, launching, and scaling new offerings and
        leveraging technology opportunities into something that becomes much
        bigger as we have exhibited to our customers, partners, and investors
        over the years.”

        Financial Highlights for the First Quarter of 2016:

        Non-GAAP

        •      Total Revenue: $145.6 million compared to $133.1 million in
               the first quarter of 2015.

        •      Gross profit: $85.2 million compared to $80.9 million in the
               first quarter of 2015.



                                         – 77 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 82 of 215 PageID: 495




       •     Operating Income: $33.2 million compared to $34.9 million in
             the first quarter of 2015.

       •     Net Income attributable to Synchronoss: $23.0 million
             compared to $22.3 million in the first quarter of 2015.

       •     Earnings per Diluted Share: $0.49 compared to $0.49 in the
             first quarter of 2015.

       •     Operating Cash Flow: $37.1 million compared to $5.4 million
             in the first quarter of 2015.

       GAAP

       •     Total Revenue: $142.7 million compared to $132.9 million in
             the first quarter of 2015.

       •     Gross profit: $74.4 million compared to $79.3 million in the
             first quarter of 2015.

       •     Operating Income: ($4.7 million) compared to $18.3 million in
             the first quarter of 2015.

       •     Net Income attributable to Synchronoss: ($7.3 million)
             compared to $10.6 million in the first quarter of 2015.

       •     Earnings per Diluted Share: ($0.17) compared to $0.23 in the
             first quarter of 2015.

       •     Operating Cash Flow: $37.7 million                compared     to
             ($0.1 million) in the first quarter of 2015.

       A reconciliation of GAAP to non-GAAP results has been provided in
       the financial statement tables included in this press release. An
       explanation of these measures is also included below under the heading
       “Non-GAAP Financial Measures.”

       “We are pleased with our strong financial and operational performance
       to kick off 2016, particularly our ability to generate strong free cash
       flow,” said Karen L. Rosenberger, Chief Financial Officer and
       Treasurer. “We believe our ability to balance growth and profitability,

                                       – 78 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 83 of 215 PageID: 496




        while investing in our enterprise and international initiatives well
        positions Synchronoss heading into the rest of 2016.”

        First Quarter and Recent Business Highlights:

        •      Cloud Services revenue accounted for $84.3 million of non-
               GAAP revenue, representing approximately 58% of total non-
               GAAP revenue and growing 18% on a year-over-year basis.

        •      Expanded our activation business with AT&T through our
               DIRECTV deal.

        •      On target with the beta version of our Enterprise solution
               launched in April with general availability expected in early
               June.

        •      Free cash flow of $24 million delivered in the quarter as this
               continues to be a major focal point of the company.

        •      Announced $100 million share buyback program with
               $16.6 million completed in the quarter.

        •      Completed the acquisition of privately held OpenWave
               Messaging to enhance our international go-to-market strategy.

        185. On the Company’s May 5, 2016 earnings call, Defendant Rosenberger

  stated: “Our cloud services revenue in the first quarter was $84.3 million, which

  represented 58% of our total revenue and grew 18% year-over-year, exceeding both

  Street and internal expectations.”

        186. On May 10, 2016, the Individual Defendants caused Synchronoss to

  file a quarterly report on Form 10-Q for the first quarter of 2016 (the “1Q16 10-Q”).

  The 1Q16 10-Q was signed by Defendants Waldis and Rosenberger, and reaffirmed

  the financial results announced in the May 5 Press Release. The 1Q16 10-Q also


                                         – 79 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 84 of 215 PageID: 497




  contained signed SOX certifications and SEC Rule Certifications by Defendants

  Waldis and Rosenberger.

        187. During the June 2016 analyst day, Synchronoss identified as its main

  objective, expanding its enterprise cloud-services business in order to reduce its

  reliance on the legacy Activation Business. However, unbeknownst to investors, by

  mid-June 2016, Defendant Waldis was in contact with Hovsepian, the then-President

  and CEO of Intralinks, about a potential business arrangement between Synchronoss

  and Intralinks.

        188. On August 3, 2016, the Individual Defendants caused Synchronoss to

  issue a press release (the “August 3 Press Release”) reporting “Strong Second

  Quarter Results” for the second quarter of 2016 (“Q2 2016”). The August 3 Press

  Release stated, in relevant part:

        BRIDGEWATER, NJ – August 3, 2016 – Synchronoss Technologies,
        Inc. (NASDAQ: SNCR), the leader in mobile cloud innovation and
        software-based activation for mobile carriers, enterprises, retailers and
        OEMs around the world, today announced financial results for the
        second quarter of 2016.

        “We are very proud of the Synchronoss team for delivering a healthy
        second quarter with momentum especially around cloud heading into
        the rest of the year”, said Stephen G. Waldis, Founder and Chief
        Executive Officer of Synchronoss. “Cloud was strong this quarter, as
        solid subscriber growth in our core customer base is setting the stage
        for incremental cloud opportunities while investments in the enterprise
        initiatives are already generating significant customer activity in the
        field. We are continuing to execute on our long-term strategy which is
        laying the foundation for the future growth of Synchronoss.”


                                         – 80 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 85 of 215 PageID: 498




       Financial Highlights for the Second Quarter of 2016:

       •     Total Revenue: $157.6 million GAAP compared to
             $137.8 million in the second quarter of 2015. $161.5 million
             non-GAAP compared to $137.9 million in the second quarter of
             2015.

       •     Gross profit: $86.1 million GAAP compared to $82.9 million in
             the second quarter of 2015. $96.9 million non-GAAP compared
             to $85.4 million in the second quarter of 2015.

       •     Operating (Loss) Income: ($3.5 million) GAAP compared to
             $23.6 million in the second quarter of 2015. $37.3 million non-
             GAAP compared to $40.2 million in the second quarter of 2015.

       •     Net (Loss) Income attributable to Synchronoss: ($4.4 million)
             GAAP compared to $15.2 million in the second quarter of 2015.
             $26.9 million non-GAAP compared to $26.0 million in the
             second quarter of 2015.

       •     Earnings (Loss) per Diluted Share: $(0.10) GAAP compared
             to $0.33 in the second quarter of 2015. $0.57 non-GAAP
             compared to $0.56 in the second quarter of 2015.

       •     Operating Cash Flow: $33.7 million GAAP compared to $62.6
             million in the second quarter of 2015. $33.7 million non-GAAP
             compared to $60.6 million in the second quarter of 2015.

       A reconciliation of GAAP to non-GAAP results has been provided in
       the financial statement tables included in this press release. An
       explanation of these measures is also included below under the heading
       “Non-GAAP Financial Measures.”

       “We are pleased with another quarter that exceeded our expectations,
       particularly our ability to deliver strong top-line growth,” said
       Karen L. Rosenberger, Chief Financial Officer and Treasurer. “We
       believe our ability to drive growth, while investing in our enterprise and
       international initiatives positions Synchronoss well heading into the
       second half of 2016 and beyond.”

       Second Quarter and Recent Business Highlights:

                                        – 81 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 86 of 215 PageID: 499




        •      Cloud Services revenue accounted for $95.2 million of non-
               GAAP revenue, representing approximately 59% of total non-
               GAAP revenue and growing 33% on a year-over-year basis.

        •      Launched the general availability of our Enterprise Secure
               Mobility Platform (SMP) in June.

        •      Free cash flow of $20 million delivered in the quarter generating
               free cash flow continues to be a major focal point of the
               Company.

        •      Share repurchases of $23.4 million completed in the quarter.

        •      Held our annual analyst day in NYC, outlining the Company’s
               core strategic and growth initiatives.

        189. On an August 3, 2016 earnings call, Defendant Rosenberger stated:

  “Now let me move to guidance for the third quarter and an update on our 2016

  outlook. Non-GAAP revenues are expected to be in the range of $175 million to

  $180 million, representing year-over-year growth of approximately 17% at the

  midpoint.”

        190. On August 4, 2016, the Individual Defendants caused Synchronoss to

  file a quarterly report on Form 10-Q for the second quarter of 2016 (the “2Q16 10-

  Q”). The 2Q16 10-Q was signed by Defendants Waldis and Rosenberger and

  reaffirmed the financial results announced in the August 3 Press Release. The 2Q16

  10-Q also contained signed SOX certifications and SEC Rule Certifications by

  Defendants Waldis and Rosenberger.




                                         – 82 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 87 of 215 PageID: 500




        191. On November 7, 2016, the Individual Defendants caused Synchronoss

  to issue a press release (the “November 7 Press Release”) reporting “Strong Third

  Quarter Results” for the third quarter of 2016 (“Q3 2016”). The November 7 Press

  Release stated, in relevant part:

        BRIDGEWATER, NJ –November 7, 2016 – Synchronoss
        Technologies, Inc. (NASDAQ: SNCR), the leader in mobile cloud
        innovation and software-based activation for mobile carriers,
        enterprises, retailers and OEMs around the world, today announced
        financial results for the third quarter of 2016.

        “We are very proud of the Synchronoss team for delivering a strong
        third quarter with significant momentum around cloud and enterprise
        heading into year end and 2017,” said Stephen G. Waldis, Founder and
        Chief Executive Officer of Synchronoss. “Cloud was very strong this
        quarter with both new and existing customers, as solid subscriber
        growth and expanded cloud initiatives in our core customer base set the
        stage for the next chapter of growth at Synchronoss.”

        Financial Highlights for the third Quarter of 2016:

        •      Total revenue: $176.4 million GAAP compared to
               $150.9 million in the third quarter of 2015. $181.0 million non-
               GAAP compared to $151.3 million in the third quarter of 2015.

        •      Gross profit: $99.2 million GAAP compared to $87.4 million in
               the third quarter of 2015. $109.1 million non-GAAP compared
               to $92.1 million in the third quarter of 2015.

        •      Operating income: $13.2 million GAAP compared to
               $22.3 million in the third quarter of 2015. $46.5 million non-
               GAAP compared to $43.2 million in the third quarter of 2015.

        •      Net income attributable to Synchronoss: $7.7 million GAAP
               compared to $9.6 million in the third quarter of 2015.
               $32.5 million non-GAAP compared to $27.1 million in the third
               quarter of 2015.


                                        – 83 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 88 of 215 PageID: 501




        •     Earnings per diluted share: $0.16 GAAP compared to $0.21 in
              the third quarter of 2015. $0.68 non-GAAP compared to $0.58
              in the third quarter of 2015.

        •     Operating cash flow: $(17.7) million GAAP and non-GAAP
              compared to $14.1 million in the third quarter of 2015.

        A reconciliation of GAAP to non-GAAP results has been provided in
        the financial statement tables included in this press release. An
        explanation of these measures is also included below under the heading
        “Non-GAAP Financial Measures.”

        Third Quarter and Recent Business Highlights:

        •     Cloud Solution revenue: $101.9 million of GAAP revenue,
              representing approximately 58% of total GAAP revenues and
              growing 34% on a year-over-year basis. $106.4 million of non-
              GAAP revenue, representing approximately 59% of total non-
              GAAP revenue and growing 40% year-over-year.

        •     Activation Solution revenue: $74.5 million of GAAP revenue
              for the third quarter, representing 42% of our total GAAP
              revenues and remained flat year-over-year. $74.6 million of non-
              GAAP revenue, representing approximately 41% of our total
              non-GAAP revenues and was down one percent year-over-year.

        •     Completed key cloud migrations at international customers such
              as Softbank, America Movil, and British Telecom as they move
              towards scaling our Personal Cloud Platform.

        •     Enterprise Secure Mobility Platform (SMP) had numerous
              customer wins and competitive displacements during the quarter
              across the healthcare, legal, and financial verticals.

        •     Our Verizon UID partnership is helping provide us with access
              to approximately one-third of the US consumer market and a host
              of large enterprise customers in this new market.

        192. On November 7, 2016, after the close of the financial markets, the

  Individual Defendants caused Synchronoss to hold an investor conference call to

                                       – 84 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 89 of 215 PageID: 502




  discuss the Company’s Q3 2016 financial results. During the conference call,

  Synchronoss announced its decision to “evaluate strategic alternatives” for its

  Activation Business in an attempt to enhance shareholder value. To that effect,

  Defendant Waldis stated:

        Yes, we’re obviously in the process of evaluating opportunities in the
        activation world. Clearly, there are good pockets of strength, certainly
        in analytics, certainly in some of the new emerging areas, Internet of
        Things. But there’s been obviously areas or facets that have slowed
        down as you guys have seen in the market today and so when you look
        and compare that to both our cloud and enterprise business that have
        both high growth trajectories and margin profile significantly better
        than the activation business, we want to make sure that as we evaluate
        the process that we’re doing everything we can to ensure we are making
        the investments in the high-growth, high margin businesses of the
        future. That’s something that will play out over the next quarter or so
        and as we’d mentioned, we’ll certainly keep everybody up to speed.

        193. On November 8, 2016, the Individual Defendants caused Synchronoss

  to file a quarterly report on Form 10-Q for the third quarter of 2016 (the “3Q16 10-

  Q”). The 3Q16 10-Q was signed by Defendants Waldis and Rosenberger and

  reaffirmed the financial results announced in the November 7 Press Release. The

  3Q16 10-Q also contained signed SOX certifications and SEC Rule Certifications

  by Defendants Waldis and Rosenberger.

        194. The 3Q16 10-Q also stated: “our consolidated financial statements . . .

  have been prepared in accordance with GAAP.”

        195. On December 6, 2016, the Individual Defendants caused Synchronoss

  to issue a press release (the “December 6 Press Release”), titled “Synchronoss

                                        – 85 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 90 of 215 PageID: 503




  Technologies     to    Acquire    Intralinks     Holdings    Accelerating    Strategic

  Transformation,” announcing the Company’s decision to purchase Intralinks for

  $13.00 per share—$821 million in equity value. This was almost twice Intralinks

  then-share price.     Defendant Hovsepian, then serving as CEO, President, and

  Director of Intralinks, would be named CEO of Synchronoss upon closing of the

  acquisition.   Defendant Waldis was expected to move into the role of active

  Executive Chairman of the Board.

        196. The December 6 Press Release portrayed Intralinks as a highly

  successful business entity with deep ties in the “financial services world,” stating as

  follows:

        In Intralinks’ 20-year history, over 4.1 million business users across the
        world have used its secure, cloud-based platform, and it counts 99% of
        Fortune 1000 companies among its customers. To date, Intralinks has
        supported over $31 trillion in high-stakes transactions, making the
        company a leader in the enterprise content collaboration market.

        “Intralinks has established itself as a household name in the financial
        services world over the past 20 years, with a keen focus on growing its
        presence into the next generation secure content collaboration market
        over the coming years,” said Stephen Waldis, Synchronoss’ CEO.
        “This acquisition marks another major step in the transformation of
        Synchronoss to significantly expand the scale and scope of the
        company’s enterprise initiatives and strong carrier relationships in
        attacking this multi-billion dollar market opportunity. Ron brings
        significant leadership experience and a history of successfully
        integrating companies into a single portfolio. I intend to stay active in
        the company, driving growth opportunities and continued
        developments on new product innovation. I am excited to be working
        closely with Ron to bring Synchronoss into its next chapter of growth.”


                                          – 86 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 91 of 215 PageID: 504




        “Our board of directors unanimously concluded that Synchronoss is the
        ideal strategic partner for Intralinks and also gives our employees and
        customers the opportunity to leverage Synchronoss’ deep relationships
        across the carrier space, cloud expertise, and strong partnerships in the
        financial services vertical,” said Ron Hovsepian, CEO of Intralinks.
        “Together with Synchronoss, we believe we can deploy enhanced
        enterprise and mobile solutions to our customers while opening up new
        enterprise distribution channels across the world.”

        197. The December 6 Press Release also disclosed that Synchronoss would

  divest 70% of its Activation Business to Sequential for a total purchase price of

  $146 million. As part of this transaction, Synchronoss retained a 30% ownership

  interest in the Activation Business, a stake that could be reduced during the course

  of 2017.

        198. On the Company’s December 6, 2016 call to discuss the Intralinks

  acquisition, Defendant Rosenberger stated: “For the combined company following

  the proposed Intralinks acquisition, we are giving initial 2017 total revenue guidance

  of between $810 million to $820 million and pro forma EPS of between $2.45 and

  $2.60 assuming a late first quarter close on the Intralinks transaction and factoring

  in the expected impact from our new debt facility.”

        199. Taking into account the divestiture of the Activation Business and the

  Intralinks Acquisition, the Individual Defendants caused Synchronoss to provide

  2017 revenue guidance of between $810 million and $820 million, with pro forma

  EPS of between $2.45 and $2.60 for the combined entity, and further advised that



                                         – 87 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 92 of 215 PageID: 505




  the Intralinks deal should provide $40 million of combined synergies within the first

  year.

          200. On December 6, 2016, the Company filed a Form 8-K with the SEC

  (“December 6 8-K”). The December 6 8-K detailed that Synchronoss would divest

  70% of its activation business to Sequential for a total purchase price of

  $146 million, and that the 30% ownership interest in the activation business that was

  retained by the Company could be reduced during 2017 as part of the transaction.

          201. The December 6 8-K discussed the Activation Divestiture, stating in

  part:

          On December 5, 2016, Parent [Synchronoss] entered into a purchase
          and sale and amended and restated operating agreement (the “Operating
          Agreement”) by and among Sequential Technology International, LLC
          (“STI”), Parent and Sequential Technology International Holdings,
          LLC (“Sequential”) pursuant to which Parent sold a 70% interest (the
          “Divestiture”) in STI to Sequential in return for a cash payment of $146
          million to Parent. Parent previously formed STI and contributed certain
          of its activation business assets to STI in return for its initial
          membership interest in STI. As part of the transactions contemplated
          by the Divestiture, Parent issued a promissory note to Sequential, which
          is secured by Sequential’s interest in STI. In addition, Parent is
          retaining a 30% interest in STI. Pursuant to the terms of the Operating
          Agreement, Parent has certain put rights whereby Sequential would be
          required to purchase Parent’s interest in STI in certain circumstances
          and Sequential has a corresponding call right where Sequential would
          be required to purchase Parent’s interest in STI in certain
          circumstances.

          202. Synchronoss did not reveal to investors that the new 70% partner in the

  Activation Business was the company formerly known as Omniglobe. Synchronoss


                                          – 88 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 93 of 215 PageID: 506




  further failed to reveal that friends and family of Synchronoss were deeply involved

  with Omniglobe.

        203. Synchronoss investors were skeptical of the divestiture of the

  Activation Business. For example, Roderick, a securities analyst at Stifel Nicolaus

  & Company, stated on December 19, 2016: “[P]lenty of questions about the

  Activation divestiture, starting with ‘Who the heck is Sequential Technology???’

  Since the divestiture of the Activation business was first announced, we have been

  perplexed by our inability to learn much, if anything, about the buyer Sequential

  Technology International.” Roderick continued, “we now understand [Sequential]

  to be a rebranding for the Philippine-based BPO Omniglobe International,” but cited

  no source.

        204. On December 22, 2016, Synchronoss filed a Form 8-K announcing that

  on December 17, 2016, it had completed a divestiture of a portion of its Activation

  Business, stating in part:

        On December 16, 2016, Synchronoss Technologies, Inc.
        (“Synchronoss”) completed the previously announced divestiture of a
        portion of its carrier activation business (“BPO”) to newly formed
        Sequential Technology International, LLC (“STI”) for a total purchase
        price of $146 million (the “Sale”). As part of the Sale, Synchronoss will
        retain a 30% investment in STI, which can be reduced during the course
        of 2017. The historical financial results of the BPO business will be
        classified as discontinued operations in Synchronoss’ future filings.

        205. On January 5, 2017, the Individual Defendants caused Synchronoss to

  file a Form 8-K/A discussing, for the first time, several financial aspects of the

                                         – 89 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 94 of 215 PageID: 507




  $146 million deal with Sequential. According to the Form 8-K/A, the divestiture of

  the Company’s Activation Business would initially net Synchronoss only

  $17.3 million in cash, and included an $83 million note receivable. And, as shown

  in the pro forma financial statements, Synchronoss would continue to bear costs

  associated with the Activation Business, including cost of sales, corporate overhead,

  and stock-based compensation. Specifically, the Form 8-K/A revealed specific

  terms of the divestiture agreement, including, among other things, that: (i) the

  $17.3 million   payment     “[r]epresents   Synchronoss’    cash    distribution   of

  approximately $17.3 million as part of the $100.3M consideration received in

  connection with the sale of 65.6%”; (ii) Sequential contributed assets for the

  remaining 4.4% ownership; (iii) “[a]pproximately $30 million has been set aside in

  escrow to cover certain conditions of the closing of the Sale . . . .”; (iv) [i]n

  connection with the Sale, the billed receivables of the [activation business] were

  excluded from the transfer to [Sequential]; and (v) “Synchronoss received a Sellers

  Note of approximately $83.0 million as part of the proceeds in connection with the

  Sale, which can be reduced or paid back in full to Synchronoss during 2017.”

        206. On January 5, 2017, the Individual Defendants caused Synchronoss to

  file another Form 8-K, disclosing further details of the Company’s arrangement with

  Sequential. According to the January 5, 2017 8-K, the transaction was structured as

  a Joint Venture (“JV”), whereby Synchronoss contributed certain components of its


                                         – 90 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 95 of 215 PageID: 508




  carrier-activation business and retained a 30% ownership stake. Sequential, which

  owns the remaining 70% of the JV, agreed to finance “the purchase of these assets

  through cash, a new term loan, and a sellers note issued by Synchronoss.” In

  addition, Synchronoss entered into a three-year TSA with Sequential to support

  various indirect activities stemming from the JV. Pursuant to the terms of the TSA,

  Synchronoss agreed to receive an annual payment of approximately $32 million.

        207. On January 12, 2017, Sequential announced that it had closed the

  transaction to acquire a portion of the activation assets of Synchronoss, and that its

  global headquarters would be in Warren, New Jersey.

        208. On February 8, 2017, after the market closed, the Individual Defendants

  caused Synchronoss to issue a press release announcing the Company’s financial

  results for the fourth quarter of 2016 (“Q4 2016”) and fiscal year 2016. The press

  release stated, in relevant part:

        BRIDGEWATER, NJ – February 8, 2017 – Synchronoss
        Technologies, Inc. (NASDAQ: SNCR), the leader in mobile cloud
        innovation for mobile carriers, enterprises, retailers and OEMs around
        the world, today announced financial results for the fourth quarter
        of 2016.

        “Synchronoss has transformed its strategy with the Intralinks
        acquisition and divestiture of its traditional activation business as the
        company now looks to expand the scale and scope of its enterprise
        and cloud initiatives to drive the new SNCR 3.0 vision, said Ronald
        Hovsepian, Chief Executive Officer of Synchronoss.”                 “The
        Synchronoss team is laying the foundation for the next chapter of
        growth,” said Ronald Hovsepian, Chief Executive Officer of
        Synchronoss.

                                         – 91 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 96 of 215 PageID: 509




       “It has been an exciting time here at Synchronoss over the past few
       months as we view the acquisition of Intralinks to be a major step
       forward in our enterprise strategy with Ron leading the team to
       successfully integrate both companies into a single portfolio”, said
       Founder and Executive Chairman Stephen Waldis. “I look forward to
       working with Ron during this pivotal time for Synchronoss’ employees,
       customers, and partners around the globe.”

       Financial Highlights for the Fourth Quarter of 2016:

       •     Total revenues from continuing operations: $121.7 million
             GAAP compared to $121.2 million in the fourth quarter of 2015.
             $123.9 million non-GAAP compared to $121.8 million in the
             fourth quarter of 2015. Total combined revenue from continuing
             and discontinued operations was $145.6 million. Non-GAAP
             combined total revenue from continuing and discontinued
             operations was $147.8 million.

       •     Gross profit from continuing operations: $71.5 million GAAP
             compared to $75.7 million in the fourth quarter of 2015. $78.1
             million non-GAAP compared to $83.4 million in the fourth
             quarter of 2015.

       •     Operating (loss) income from continuing operations:
             $(30.4) million GAAP compared to $1.5 million in the fourth
             quarter of 2015. $13.1 million non-GAAP compared to
             $29.9 million in the fourth quarter of 2015.

       •     Net (loss) income attributable to Synchronoss from
             continuing operations: $(22.6) million GAAP compared to
             $(3.2) million in the fourth quarter of 2015. $11.0 million non-
             GAAP compared to $20.0 million in the fourth quarter of 2015.

       •     Earnings (loss) per diluted share: $(0.51) GAAP compared to
             $(0.07) in the fourth quarter of 2015. $0.24 non-GAAP
             compared to $0.43 in the fourth quarter of 2015.

       •     Operating cash flow: $86.0 million GAAP and non-GAAP
             compared to $63.2 million GAAP and non-GAAP in the fourth
             quarter of 2015.


                                      – 92 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 97 of 215 PageID: 510




       Financial Highlights for the Full Year 2016:

       •     Total revenues from continuing operations: $476.7 million
             GAAP compared to $428.1 million in 2015. $490.2 million non-
             GAAP compared to $429.4 million in 2015.

       •     Gross profit from continuing operations: $282.5 million
             GAAP compared to $272.8 million in 2015. $319.2 million non-
             GAAP compared to $288.0 million in 2015.

       •     Operating (loss) income from continuing operations:
             $(71.9) million GAAP compared to $15.1 million in 2015. $82.0
             million non-GAAP compared to $96.2 million in 2015.

       •     Net (loss) income from continuing operations attributable to
             Synchronoss: $(55.7) million GAAP compared to $1.3 million
             in 2015. $59.8 million non-GAAP compared to $63.6 million in
             2015.

       •     (Loss) earnings per diluted share from continuing
             operations: $(1.28) GAAP compared to $0.03 in 2015.
             $1.28 non-GAAP compared to $1.38 in 2015.

       •     Operating cash flow: $142.5 million GAAP compared to
             $139.8 million in 2015. $142.5 million non-GAAP compared to
             $143.4 million in 2015.

       A reconciliation of GAAP to non-GAAP results has been provided in
       the financial statement tables included in this press release. An
       explanation of these measures is also included below under the heading
       “Non-GAAP Financial Measures.”

       Fourth Quarter and Recent Business Highlights:

       •     GAAP Cloud Services revenue from continuing operations
             accounted for $121.7 million in the fourth quarter. Non-GAAP
             Cloud Services revenue from continuing operations accounted
             for $123.9 million in the fourth quarter. This was led by cloud
             deployments at new and existing customers.



                                      – 93 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 98 of 215 PageID: 511




        •      Completed the acquisition of Intralinks together with the closing
               of the $1.1 billion credit facility.

        •      Completed the divestiture of our carrier activation business to
               Sequential Technology International as well as the sale of our
               SpeechCycle and Mirapoint Software activation businesses.

        •      Strong progress at international customers in EMEA and APAC
               as they move towards scaling our Messaging and Personal Cloud
               Platforms.

        209. Also on February 8, 2017, the Individual Defendants caused

  Synchronoss to hold its Q4 2016 earnings call with analysts and investors. During

  the call, Defendant Rosenberger provided financial guidance for Q1 2017, which

  included comments regarding Intralinks, stating, in relevant part:

        Now, let me move to guidance for the first quarter and full year 2017
        now, with the Intralinks transaction closed. For 2017 non-GAAP
        revenues are expected to be in the range of $810 million to
        $820 million, unchanged from our initial guidance given on
        December 6 for the combined company. On a normalized basis when
        adjusting for divestitures and the Intralinks acquisition, this would
        imply year-over-year growth of between 13% and 15%.

        The revenue mix in our guidance is expected to be roughly 65% of
        revenues derived from our cloud carrier-based business and 35%
        through our cloud enterprise business, which is primarily a
        subscription-based model. While we would like investors to use these
        ranges, the revenue mix and its timing could be impacted by the
        structure of certain large and complex opportunities. For the first
        quarter we expect total revenues of between $173 million and
        $178 million.

        Turning to profitability. We currently expect non-GAAP gross margins
        of between 70% and 71% for the full year 2017. In terms of operating
        profitability, we are slightly widening the range to between 25% and
        27% as we have identified some significant enterprise booking


                                         – 94 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 99 of 215 PageID: 512




        opportunities which may require some upfront investments in the first
        half of this year.

        Including the impact from our $900 million debt raised in January with
        a better than expected interest rate, we are maintaining our non-GAAP
        EPS range of between $2.45 and $2.60 per share, assuming a tax rate
        of 30% on a diluted share count of approximately 50 million shares.
        Importantly, we also note that we are proceeding on target around
        realizing the $40 million in annual combined cost synergies first
        outlined when we discussed the deal.

        We expect integration and restructuring charges during the course of
        the year as we continue to execute on our synergy plan and will update
        investors on our next conference call. For the first quarter, we anticipate
        non-GAAP operating margin of between 18% and 20%.

        Non-GAAP EPS is expected to be in the range of $0.39 and $0.43 on a
        diluted share count of approximately 49 million shares, assuming a tax
        rate of 30%. We expect a restructuring charge of between $5 million
        and $10 million in the first quarter.

        210. Also during the February 8, 2017 conference call, analysts asked

  Synchronoss’s executives multiple questions about payments Synchronoss expected

  to receive from Sequential as part of the divestiture. Defendant Rosenberger

  explained as follows:

        [Q - Tavis C. McCourt:] Then just some details on the Sequential sale.
        Can you give us a sense of the size of the revenues that you will be
        generating from Sequential for providing them services during the
        transition period, and maybe the margins on those revenues and the
        timing of when you would expect them to go away?

        [A - Defendant Rosenberger:] I can give you some information on
        that, Tavis. I think as we went through the transaction we had talked
        about the fact that we were going to provide ongoing services for a
        three-year term to Sequential Technologies. Obviously contractual,
        around $30 million in revenue per year over the next three years


                                          – 95 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 100 of 215 PageID: 513




        associated with those services. As far as margins, et cetera, we don’t
        give those details, but it’s clearly consistent with our mix of business.

                                     *     *      *

        [Q - Tom Roderick:] Got it. I think I got it. Then I think this may be
        related to your commentary on the ongoing piece, but so I understand
        what that piece is. I know you guys were highlighting in the calculation
        around the financing documents that service agreement, which
        probably is what you are referring to with Sequential.

        But can you talk a little bit more about what that agreement is, how you
        are still supporting them as a partner? And will all of that revenue then
        flow into continuing ops going forward, or is that $32 million annual
        agreement, is that all just thrown into discontinuing ops so we won't
        worry about it?

        [A - Defendant Rosenberger:] That will be part of continuing
        operations. And if you want to think about the services that we provide
        for Sequential, remember the fact that we had software revenues
        associated with some of that activation business in that analytics area.
        And that particular IP was obviously kept by Synchronoss and
        Synchronoss will be providing services around that.

                                     *     *      *

        [Q - Samad Samana:] I actually wanted to follow up on the
        $32 million payment. I am curious, when you gave the original
        $520 million of cloud revenue guidance for calendar 2017, did that
        assume the $32 million services agreement? Or how much of this
        analytics revenue that is now being put into cloud was previously in
        activations?

        I guess I’m trying to bridge the map of guidance didn’t change but there
        is this $32 million payment now that you’re getting. Help me
        understand where that was classified before, or where you thought that
        would be classified into?

        [A - Defendant Rosenberger:] No, this is new analytics revenue, as
        we talked about. Clearly the $32 million is part of a TSA arrangement,
        but it is all around the analytics.

                                         – 96 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 101 of 215 PageID: 514




        211. During the February 8, 2017 earnings call, analysist Samad Samana

  from Stephens, Inc. also asked Defendant Waldis:

        [Q – Samad Samana:] The Verizon, the $25 million payment that was
        announced last quarter. We have been told that, that is a new product
        or a new initiative. Is that separate from what you’re talking about at
        Mobile World Congress on the analytics side, or is that the same
        announcement? Maybe help us understand that?

        [A – Defendant Waldis:] Two different things. The Verizon
        opportunity is a relationship that you will hear more about in Q1 [of
        2017] that is not publicly announced.

        212. The Company never provided more detail about the “Verizon

  opportunity” because it was a phantom contract for which the Company lacked

  substantiation.

     REASONS THE INDIVIDUAL DEFENDANTS’ STATEMENTS WERE
                     FALSE AND MISLEADING

        213. The above statements contained in paragraphs 152–201, 204–206, and

  208–212 made, or caused to be made, by the Individual Defendants, were materially

  false and/or misleading because they misrepresented and failed to disclose material,

  adverse facts concerning the Company’s business, operations, and financial

  prospects, which were known to the Individual Defendants or recklessly disregarded

  by them. Specifically, the Individual Defendants made, or caused to be made, false

  and/or misleading statements and/or failed to disclose that: (i) Sequential, new

  partner with 70% interest in the Activation Business, was formerly known as

  Omniglobe and had previously been owned by several members of Synchronoss’s

                                        – 97 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 102 of 215 PageID: 515




  senior management, including Defendant Waldis and other members of the

  Company’s senior management as well as their friends and family; (ii) Omniglobe

  owns Sequential and 50% of Omniglobe is owned by family and friends of the

  Company; (iii) Sequential’s owner and Chairman is a related party with several ties

  to Defendant Waldis and the Company; (iv) Synchronoss did not receive a

  $146 million cash payment for the Activation Sale; (v) Synchronoss and Sequential

  entered into a $9.2 million licensing agreement for the sole purpose of artificially

  inflating Synchronoss’s financials; (vi) the Company acquired Intralinks and

  misrepresented its future growth metrics due to the issues facing the Company’s

  Cloud Services Business since 2015; (vii) the newly acquired Intralinks was

  underperforming; (viii) the Company was facing serious hurdles integrating and

  capitalizing on its newly acquired companies, and its integration efforts were

  underperforming; (ix) as such, the Company’s guidance was overstated; (x) the

  Company improperly recognized revenue, regularly recorded false revenues to meet

  earnings guidance, and manipulated figures and metrics in its financial statements,

  and as such, the Company’s financial statements were not prepared in accordance

  with GAAP; (xi) the Company failed to maintain internal controls; and (xii) as a

  result of the foregoing, the Individual Defendants’ statements about Synchronoss’s

  business, operations, and prospects were materially false and misleading and/or




                                        – 98 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 103 of 215 PageID: 516




  lacked a reasonable basis at all relevant times, all of which was known to the

  Individual Defendants and/or recklessly disregarded by them.

        214. As a result of their fraudulent scheme, the Individual Defendants were

  able to artificially inflate the Company’s financials and stock price.

         THE TRUTH BEGINS TO EMERGE AND FALLOUT ENSUES

        215. On February 24, 2017, SIRF issued a report accusing the Company of

  hiding from investors key aspects of the Sequential and Intralinks deals. According

  to the SIRF Report, Sequential is none other than Omniglobe, a business-process

  outsourcer first disclosed as a Synchronoss related-party in February 2006. At the

  time, many of Synchronoss’s current and former executives and directors, including

  Defendant Waldis, held an ownership stake in Omniglobe. Matharu, who held a

  50% stake in Omniglobe as of the date of the report, informed SIRF that 50% of

  Omniglobe is currently “owned by friends and family of Synchronoss.” None of

  these ownership interests were disclosed to investors.

        216. The report stated, in relevant part:

        The Sequential Technology International portrayed in the company’s
        conference calls and press releases sounds like a standard corporate
        buyer, chosen after some consideration among a number of different
        options.

        That is not even remotely the case.

        To start, the Southern Investigative Reporting Foundation could not
        locate Sequential Technology International in any corporate registry or
        database. It’s a corporate shell, formed in early November 2016 whose

                                          – 99 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 104 of 215 PageID: 517




        website was registered by John Methfessel, a former neighbor of
        Stephen Waldis and an early-stage Synchronoss investor.

                                    *      *      *

        So what is Omniglobe International?

        It’s a business process outsourcing company (often abbreviated to
        “BPO”) that handles nonessential tasks for Synchronoss’ activation
        unit. Through offices in the Philippines and India, Omniglobe provides
        phone activation customer service for Synchronoss’ AT&T contract.

        In its June 2006 initial public offering prospectus, Synchronoss
        disclosed that Omniglobe was a related party, a legal term of art that in
        this case means that four of its officers had an investment in Omniglobe,
        and would benefit financially from doing business with it. (As detailed
        on page 74 of the prospectus, then-CEO Waldis had a 12.23 percent
        “indirect equity interest in Omniglobe,” former chief financial officer
        Lawrence Irving and former chief technology officer David Berry both
        had 2.58 percent and current president and chief operating officer
        Robert Garcia had 1.29 percent.)

        217. Following the release of the SIRF Report, Synchronoss’s share price

  declined $0.37, or 1.1%, from the previous day’s closing price to close at $30.49 per

  share on February 24, 2017.

        218. On February 27, 2017, the Company filed the 2016 10-K, which was

  signed by Individual Defendants Waldis, Rosenberger, Hovsepian, Cadogan,

  Hopkins, McCormick, and Moore. Therein, Synchronoss disclosed, for the first

  time, that on December 22, 2016, it “entered into a non-exclusive perpetual license

  agreement with [Sequential], in the amount of $9.2 million, which is included in net

  revenues in the statement of income, for the use of the Company’s Analytics



                                        – 100 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 105 of 215 PageID: 518




  software.” Remarkably, the $9.2 million software license from Sequential was not

  mentioned in the Company’s February 8, 2017 earnings conference call with

  investors, even after management received multiple questions regarding payments

  from Sequential to Synchronoss. The 2016 10-K also stated that Synchronoss

  “reclassified revenue historically derived from Cloud Analytics offering to the Cloud

  category.”

        219. The $9.2 million licensing fee, executed nine days before the end of the

  quarter and six days after the Activation Divestiture’s close, provided a significant

  boon to the Company’s cloud-segment revenue and profit margin.               Because

  Synchronoss posted only $11 million in non-GAAP net income for Q4 2016, the

  licensing fee accounted for a vast majority of profits and earnings per share. Indeed,

  the inclusion of the $9.2 million in revenue allowed Synchronoss to meet its

  guidance for Cloud Services revenue.

        220. By not revealing to investors that the $9.2 million represented a one-

  time revenue rather than organic growth, Synchronoss misled investors into

  believing that Cloud Services growth was greater than it actually was.            The

  $9.2 million should have been recorded as consideration for Sequential’s purchase

  of part of the Activation Business in accordance with ASC, the source of GAAP.

        221. In reaction to this disclosure, Synchronoss’s share price declined

  $1.80 per share, or 5.9%, from a close of $30.49 per share on Friday, February 24,


                                         – 101 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 106 of 215 PageID: 519




  2017 to a close of $28.69 per share on Monday, February 27, 2017. Synchronoss’s

  share price declined an additional $1.61 per share, or 5.61%, to close at $27.08 per

  share on February 28, 2017. The February 27 and 28, 2017 stock price drops wiped

  out over $158 million in Company market capitalization.

        222. On March 3, 2017, Daniel Wu (“Wu”), a Research Analyst with

  Montgomery Global Investment Management, wrote an article titled, “A (Related)

  Party at Synchronoss,” stating that that the purchase price “represents only a 2.5x

  [enterprise value]/EBITDA multiple. Whoever acquired the Activation business got

  an absolute bargain at the expense of Synchronoss shareholders.”

        223. On April 6, 2017, the Company filed its annual proxy statement on

  Schedule 14A with the SEC (previously defined as the “2017 Proxy Statement”).

  The 2017 Proxy Statement failed to disclose that: (i) a $9.2 million license agreement

  between the Company and Sequential was entered into for the lone purpose of

  artificially inflating the Company’s financials; (ii) the Company acquired Intralinks

  and misrepresented its future growth metrics due to the issues facing the Company’s

  cloud computing business since 2015; (iii) the newly acquired Intralinks was

  underperforming; (iv) the Company’s integration of other acquisitions was

  underperforming; (v) the Company was facing serious hurdles integrating, and

  capitalizing on, its newly acquired companies; (vi) as such, the Company’s guidance

  was overstated; (vii) the Company improperly recognized revenue; (viii) the


                                         – 102 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 107 of 215 PageID: 520




  Company manipulated the figures and metrics in its financial statements; (ix) the

  Company’s financial statements were not prepared in accordance with GAAP;

  (x) the Company failed to maintain internal controls; and (xi) as a result of the

  foregoing, Defendants’ statements about Synchronoss’s business, operations, and

  prospects, were false and misleading and/or lacked a reasonable basis.

        224. On April 27, 2017, Synchronoss issued a press release in which

  Synchronoss announced that then-CEO, Defendant Hovsepian, and then-CFO,

  Defendant Frederick, were leaving the Company, after assuming their positions just

  three months and two months prior, respectively, following the Intralinks

  Acquisition. Defendant Waldis would once again take over as CEO of the Company.

  Synchronoss also warned investors that Q1 2017 revenue would not meet

  expectations, disclosing that it expected “total revenue for the first quarter of 2017

  to be $13 million to $14 million less than the company’s previously announced

  guidance” and that it expected operating margins of 8% to 10%, which was also less

  than previously-announced guidance. The Company stated that it was “disappointed

  with [its] Q1 performance in this first quarter following our acquisition of

  Intralinks.”

        225. On this news, Synchronoss’s stock price plummeted $11.33 per share,

  or 46.02%, from $24.62 per share on April 26, 2017 to $13.29 per share on April 27,

  2017—wiping out approximately $525 million in Company market capitalization.


                                         – 103 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 108 of 215 PageID: 521




        226. Analysts swiftly chastised the Company. According to Greenberg,

  Synchronoss spent months “pulling out all stops to mask a double-digit decline in

  cloud revenue.” Greenberg also noted that Synchronoss’s financials do not add up:

  “[t]his is a company that we believed, since we first started writing about it in

  January, that there were plenty of moving parts which just seemed off.” Greenberg

  further affirmed: “Any time the CEO and CFO, who has been in the post for less

  than 4 months, walks out the door, that’s not a good sign . . . . If you knew nothing

  else, that’s all you need to know.”

        227. Likewise, on April 27, 2017, Deutsche Bank published an analyst report

  which noted that “the stock price being cut nearly in half today is a reaction to how

  quickly the SNCR story has soured for investors,” emphasizing “[t]he relatively

  short tenure of Ron Hovsepian as CEO, and even shorter one of John Frederick as

  CFO” that “clearly caught investors by surprise – this after Karen Rosenberger

  abruptly stepped down as CFO on the last earnings call,” as well as the fact that “[i]f

  the pre-announced first-quarter shortfall in revenue and margins are any guide, the

  rest of the year could be much more modest relative to early guidance set for both

  the Enterprise and Cloud segments . . . .”

        228. In a May 10, 2017 article entitled “Synchronoss Technologies: A Case

  Study on Destroying Shareholder Value,” analyst Wu commented on the “unusually

  low price” for the Activation Business. Wu also wrote that he was troubled by the


                                         – 104 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 109 of 215 PageID: 522




  fact that Sequential (formerly Omniglobe) was the buyer. When his firm “tried to

  find out more about STI, we discovered that it was a shell company that may have

  had links with SNCR management, raising the prospect of a related party transaction

  that could explain such a favourable price for the buyer.” Wu further stated that

  upon seeing Synchronoss’s 2016 10-K which finally confirmed that Sequential “was

  previously named Omniglobe International[,]” Wu’s “suspicions were reinforced.”

        229. On May 12, 2017, after market hours, the Company filed a Form 12b-

  25 with the SEC notifying the public its inability timely to file its quarterly report

  for the quarter ended March 31, 2017 on Form 10-Q. Due to this news about the

  late filing of the quarterly report, the Company’s stock price fell $1.13 per share, or

  over 7.23%, to close at $14.49 per share on May 15, 2017.

        230. On May 15, 2017, after the market closed, the Company issued a press

  release stating that it needed extra time to file with the SEC its quarterly report for

  the quarter ended March 31, 2017 because, inter alia, Defendant Waldis and newly

  appointed CFO Irving needed time to complete reviews of the accounting of certain

  transactions conducted in prior financial periods. These preliminary reviews were

  submitted to the Company’s independent auditor who subsequently advised that

  additional reviews were needed and which the Company was in the process of

  completing.




                                         – 105 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 110 of 215 PageID: 523




        231. On this additional news regarding the untimely filing of the quarterly

  report, Synchronoss’s share price fell another $1.23 per share, or over 8.48%, over

  the next two trading days to close at $13.26 per share on May 17, 2017.

        232. On May 22, 2017, after the market closed, the Company filed a Form

  8-K with the SEC revealing that on May 16, 2017, it received notice from the Listing

  Qualifications Department of the NASDAQ. The notice stated that the Company

  was “not in compliance with Nasdaq Listing Rule 5250(c)(1) because the Company

  has not yet filed its Quarterly Report on Form 10-Q for the period ended March 31,

  2017.”

        233. In response, the Company would later submit a plan to the NASDAQ

  on July 17, 2017 detailing how the Company planned to regain compliance with

  NASDAQ listing requirements.

        234. Then, on June 13, 2017, after the market closed, the Individual

  Defendants caused Synchronoss to file a Form 8-K with the SEC, therein

  announcing that the Company would need to restate its financial statements for fiscal

  years 2015 and 2016, and that such financial statements should no longer be relied

  upon by investors. To that end, the 8-K stated, in relevant part:

        On June 8, 2017, the Audit Committee of the Board of Directors of
        Synchronoss Technologies, Inc. (the “Company”), after consultation
        with management and discussion with Ernst & Young LLP, the
        Company’s independent registered public accounting firm, concluded
        that the Company’s previously issued financial statements for the
        fiscal years ended December 31, 2016 and 2015 and the respective

                                         – 106 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 111 of 215 PageID: 524




        quarterly periods (collectively, the “Relevant Periods”) should be
        restated and should no longer be relied upon.

        As previously reported by the Company, its new Chief Executive
        Officer, Stephen Waldis and new Chief Financial Officer, Lawrence
        Irving, together with its Audit Committee of the Company’s Board of
        Directors and with the assistance of accounting and legal advisors,
        initiated a thorough review of accounting of certain transactions
        conducted in the Relevant Periods. As a result of this review, certain
        errors have been identified in the Relevant Periods concerning
        revenue recognition in connection with certain licensing
        transactions. The Company has determined that revenues from each
        of the applicable transactions should be recognized ratably over the
        term of the license contract or netted as part of the consideration
        transferred in connection with purchase accounting. While the
        Company has not yet completed its accounting review, the Company
        estimates that the revenue impact will be no more than 10% for each
        of the fiscal years ended December 31, 2016 and December 31, 2015.
        In connection with the impact of the above errors, the Company also
        concluded that certain related expenses recognized in the Relevant
        Periods will be reversed.

        The Company has concluded to restate its financial statements for the
        Relevant Periods to correct the above identified accounting errors and
        certain other immaterial prior period errors. The Company does not
        expect the corrections to have an impact on total cash flows for the
        Relevant Periods, to result in any customer refunds or to impact the
        Company’s services to its customers.

        The Company and its advisors are working expeditiously to complete
        this review and the Company intends to file its Form 10-Q for the
        quarter ended March 31, 2017 and restated financial statements for the
        Relevant Periods as soon as practicable.

        The Company has identified a material weakness in internal control
        over financial reporting relating to its revenue recognition process at
        December 31, 2016. It is possible the Company may identify additional
        material weaknesses.




                                       – 107 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 112 of 215 PageID: 525




         235. The Company’s expectation that “revenue impact will be no more than

  10% for each of the fiscal years ended December 31, 2016 and December 31, 2015”

  would amount to revenue overstatements to the tune of more than $105 million.

         236. Following this news, the Company’s stock price continued its tumble,

  closing at $11.26 per share on June 14, 2017, a decrease of 7.2% from its price of

  $12.13 per share the prior trading day, erasing another $40.34 million in Company

  market capitalization.

         237. Once again, analysts were quick to chastise this critical development.

  A June 13, 2017 analyst report published by Stephens’s Samad Samana noted that

  “having to restate financials going all the way back to 2015 will only make it harder

  for SNCR to re-gain credibility with investors since the leadership is largely the

  same . . . .”

         238. On June 22, 2017, Synchronoss discussed the restatement, revealing in

  a presentation to investors “[t]he restatement primarily corrects certain license

  transactions which were originally recognized as a perpetual license to either netting

  the license as part of purchase accounting or spreading the license ratably over an

  extended period of years.” This statement indicated that the restatement would

  encompass the $9.2 million license payment connected to the Sequential transaction.

  Further, as the largest publicly disclosed license revenue, the $25 million Verizon

  license would also be subject to restatement. The cumulative effect of these


                                         – 108 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 113 of 215 PageID: 526




  misstatements resulted in the Company portraying its Cloud Services Business as

  rapidly growing through 2016, when in truth its revenue had been stagnating

  since 2015.

        239. On July 26, 2017, NASDAQ granted the Company an exception to file

  any delinquent periodic reports by November 13, 2017.

        240. On August 16, 2017, the Company received notice from NASDAQ’s

  Listing Qualifications Department that the Company yet again was not in

  compliance with NASDAQ Listing Rule 5250(c)(1) because it had not yet filed its

  quarterly report on Form 10-Q for the period ended June 30, 2017. As a result of

  the delinquency of this filing, NASDAQ requested an update on the Company’s

  previously accepted plan to regain compliance with NASDAQ’s listing

  requirements.

        241. To make matters worse, on October 12, 2017, after the market closed,

  the Company announced in a Form 8-K filed with the SEC that it would need to

  restate its financial statements for the fiscal year 2014, stating:

        As previously disclosed, Synchronoss Technologies, Inc. (the
        “Company”), together with the Audit Committee of its Board of
        Directors and with the assistance of accounting and legal advisors,
        initiated a thorough review of the accounting for certain transactions
        conducted in the fiscal years ended December 31, 2016 and 2015. The
        Company reported on June 13, 2017 that its previously issued financial
        statements for the fiscal years ended December 31, 2016 and 2015 and
        the respective quarterly periods should be restated and should no longer
        be relied upon.


                                          – 109 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 114 of 215 PageID: 527




        As part of the Company’s ongoing internal accounting review, the
        Company has now also identified an error concerning the revenue
        recognition associated with a transaction conducted during 2014.
        Similar to certain transactions previously identified in 2015 and 2016,
        it has been determined that revenue from this 2014 transaction should
        be netted against the consideration transferred in connection with
        purchase accounting. The identified transaction has no impact on cash
        balances and overall net cash flows for the fiscal year ended December
        31, 2014.

        On October 5, 2017, the Audit Committee of the Board of Directors of
        the Company, after consultation with management and discussion with
        Ernst & Young LLP, the Company’s independent registered public
        accounting firm, concluded to restate the Company’s previously issued
        financial statements for the fiscal year ended December 31, 2014 to
        correct the accounting error and certain other prior period errors.
        Accordingly, the Company’s previously issued financial statements for
        the fiscal year ended December 31, 2014 and the respective quarterly
        periods should no longer be relied upon.

        The Company has not yet completed its accounting review of
        transactions conducted during 2014, and it is possible that additional
        errors might be identified.

        The Company and its advisors are working expeditiously to complete
        this review and the Company intends to file its Quarterly Reports on
        Form 10-Q for the quarters ended March 31, 2017 and June 30, 2017
        and restated financial statements for the fiscal years 2014, 2015 and
        2016 as soon as practicable.

        242. On this news, Synchronoss’s share price fell $0.63 per share, or

  over 4.41%, over the next two trading days to close at $13.73 per share on

  October 16, 2017.

        243. On November 14, 2017, Synchronoss issued a press release entitled

  “Synchronoss Completes Sale of Intralinks to Siris Capital Group,” announcing that



                                       – 110 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 115 of 215 PageID: 528




  the Company sold Intralinks, a company it had purchased within the last year, to a

  private equity group.

        244. Shortly thereafter, on November 17, 2017, the Company announced the

  resignation of Waldis as CEO and the appointment of Lurie as CEO.

        245. On May 11, 2018, Synchronoss filed a Form 8-K with the SEC

  revealing that due to its inability to become current with its SEC filings by May 10,

  2018, trading of the Company’s common stock would be suspended effective

  May 14, 2018, and the Company’s stock would be delisted from NASDAQ after

  applicable appeals periods had lapsed.

        246. On July 2, 2018, the Company filed a Form 10-K for the fiscal year

  ending December 31, 2017 (the “2017 10-K”) with the SEC. The 2017 10-K was

  signed by Defendants Lurie, Aquilina, Baker, Berger, Cadogan, Hopkins,

  McCormick, Moore, and Waldis. The 2017 10-K included the restatement of the

  Company’s financial statements for the years ended in 2016 and 2015.

        247. On July 2, 2018, after the market closed, Synchronoss filed several

  disclosures (including several Forms 10-Q, 10-K, and 10-K/A) with the SEC that

  included restated financial information for fiscal years 2014 through 2016 and a

  description of the circumstances that led to the restatement, and amended those

  disclosures on July 9, 2018 (in the form of including several 10-Qs and 10-K and




                                        – 111 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 116 of 215 PageID: 529




  10-K/A) (collectively these SEC filings on July 2, 2018 and July 9, 2018 are referred

  to as the “Restatement”).

        248. On this news of the Restatement filed on July 2, 2018, the price per

  share of Synchronoss stock fell $0.35, or over 5.1%, over the next two trading days

  to close at $6.49 on July 5, 2018.

        249. On this news of the Restatement filed on July 9, 2018, the price per

  share of Synchronoss stock fell $0.51, or over 7.8%, over the next two trading days

  to close at $5.95 on July 11, 2018.

        250. The Restatement revealed that only $17.1 million of license revenue

  had been recognized for all of 2016. The Restatement also revealed that the amount

  of revenue recognized for the $25 million Verizon contract in the third quarter

  of 2016 results was clearly adjusted substantially downward as part of the

  Restatement.

        251. The Restatement included three primary categories of adjustments of

  revenue: (i) revenue recognition adjustments relating to Hosting Services;

  (ii) revenue recognition adjustments related to establishing persuasive evidence of

  an arrangement; and (iii) adjustments related to accounting for acquisitions and

  divestitures.




                                        – 112 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 117 of 215 PageID: 530




         252. The Restatement also acknowledged the improper accounting with

  respect to customers that Synchronoss had “master service agreements” like AT&T,

  stating in part:

         The Company historically has had, and continues to have, contractual
         arrangements with certain customers whereby there is an established
         master services agreement that includes general terms and conditions.
         Such master services agreements contemplate the delivery by the
         customer of purchasing documentation for purposes of completing
         orders, indicating the nature, price and quantity of products and services
         ordered. In certain cases, the Company historically formed a view that
         persuasive evidence of an arrangement existed relating to such orders
         based upon its receipt from a customer of written confirmation of the
         order and commitment to pay the agreed price, such as a quote approval
         sent by the customer in response to a quote issued by the Company, but
         prior to that customer’s subsequent delivery to the Company an
         executed statement of work or, in some instances, a purchase order,
         pursuant to a master services agreement.

         253. The magnitude of the Restatement was significant. Synchronoss’s

  cumulative revenue for 2014 through 2016, as restated, was adjusted downward

  from $1,212,168,000 to $1,032,271,000, a cumulative reduction of nearly

  $180 million (or more than 14.8%). The Company’s 2014 revenues were adjusted

  downward by $74 million (from $457 million to $383 million, or 16%). The

  Company’s 2015 revenues were adjusted downward by $56 million (from

  $579 million to $523 million, or 9.6%). The Company’s 2015 2016 revenues were

  adjusted downward by $50 million (from $622 million to $572 million, or 8.1%).

         254. The Restatement of Synchronoss’s net income (loss) from operations

  was even more pronounced. For 2016, Synchronoss’s net income from operations

                                          – 113 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 118 of 215 PageID: 531




  of $8 million was restated to a net loss of $3 million (in other words, a 140% decrease

  in income).    For 2015, Synchronoss’s previously reported net income from

  operations of $47 million decreased to just $2 million, a decrease of nearly 95%.

  For 2014, net income from operations of $39 million was restated to a loss of

  $40 million, an over 200% decrease.

        255. Thus, while Synchronoss reported net income from operations

  from 2014 through 2016 of $93.5 million, in reality, it had a cumulative loss during

  that time of $40 million (a difference of $134 million, a 143% decrease in net

  income). These dramatically restated income metrics demonstrate that Synchronoss

  has been in dire financial straits for years, a crucial fact obscured by Defendants’

  massive accounting fraud.

        256. The Restatement was a catastrophic event for Synchronoss, whose

  shares were halted NASDAQ as a result of it. The three-year span of time covered

  by the Restatement, and the fact that the Restatement resulted largely from pervasive

  and repetitive violations of basic revenue recognition principles, in connection with

  transactions with the Company’s largest and most important customers, strongly

  suggest that the Individual Defendants were aware of the wrongdoing.               The

  Individual Defendants, including Waldis and Rosenberger, had unlimited access to

  the relevant financial data, including revenue, expense, income, acquisition,

  licensing, and other data, as well as their accounting treatment.


                                         – 114 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 119 of 215 PageID: 532




                         THE SECURITIES CLASS ACTION

        257. Given the Individual Defendants’ misconduct, including falsifying

  revenues and concealing material facts related to the Licensing Agreement and the

  Activation Sale, the Company has been subjected and forced to defend itself and/or

  pay for the defense of certain of the Individual Defendants in the Securities Class

  Action.

        258. On May 1, 2017, the Securities Class Action was filed. Securities Class

  Action, ECF No. 1. After the Company filed the Restatement on July 9, 2018 and

  motions practice, plaintiff in the Securities Class Action filed the SAC on

  August 14, 2019.

        259. The SAC included confidential witnesses accounts from a total of eight

  individuals to bolster the inference of scienter with respect to the underlying claims

  for violations of federal securities laws. Securities Class Action, ECF No. 81.

  Thereafter, the defendants in the Securities Class Action filed a motion to dismiss

  the SAC. Securities Class Action, ECF No. 84.

        260. The Court denied in part defendants’ motion to dismiss the SAC in the

  Securities Class Action on May 29, 2020 (see Securities Class Action, ECF No. 91),

  finding, in relevant part:

        Considering the above confidential witness information collectively,
        the Court finds that the SAC sets forth particularized allegations that
        the Company and, notably, Rosenberger, improperly recognized
        revenue on contracts before they were signed. These particularized

                                         – 115 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 120 of 215 PageID: 533




        allegations provide, at the very least, strong circumstantial evidence
        that Rosenberger “knew or, more importantly, should have known that
        [she] was misrepresenting material facts related to the Company,” see
        In re Campbell Soup, 145 F. Supp. 2d at 599, and thus, acted recklessly.
        What is clear from the information provided by the confidential
        witnesses is that Rosenberger knew that revenue had been recognized
        on certain deals, notably the $25 million and $5 million Verizon
        contracts, before the contracts were signed. Moreover, the SAC
        demonstrates that Rosenberger was heavily involved in the revenue
        recognition process. See, e.g., SAC ¶ 395 (setting forth information
        from CW3 that Rosenberger “‘micromanaged’ the accountants”).
        Moreover, the confidential witnesses all gave similar statements with
        regard to the Company’s practice of requiring a signed contract for
        revenue to be booked, evidencing that such a practice was in place at
        the Company. That the confidential witnesses did not specifically allege
        that Rosenberger knew of that policy does not inhibit an inference of
        scienter—Rosenberger was the CFO of the Company and, previously
        the Controller, and actively participated in discussions regarding
        revenue recognition, and was responsible for approving such decisions.
        Looking to this evidence as a whole, Plaintiff has sufficiently shown
        that Rosenberger “knew or, more importantly, should have known that”
        that revenue was being recognized prematurely. See Novak, 216 F.3d at
        308. Accordingly, I find that scienter can be inferred from the
        confidential witness testimony pertaining to the improper recognition
        of revenue as to Rosenberger.

                                    *      *      *

        In sum, Plaintiff has adequately demonstrated on this motion (1) the
        Company had a practice of requiring written signed contracts before
        revenue was recognized, (2) that the Company recognized certain deals
        as completed before the contracts were signed, and (3) that Rosenberger
        was aware that such deals were recognized without a signed contract.
        This is sufficient to allege violations of the GAAP standard in question
        and, further, sufficient grounds from which to infer scienter as to
        Rosenberger.

                                    *      *      *




                                        – 116 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 121 of 215 PageID: 534




        The Court finds that both these theories now support a stronger
        inference of scienter, as Plaintiff has sufficiently alleged that
        Rosenberger knew that the Company had improperly recognized
        certain revenue without obtaining signed contacts. This allegation of
        knowledge is enough to meet the “more” required for a restatement of
        financial results “to support a strong inference of scienter.” See In re
        Bio-Tech Gen. Corp. Sec. Litig., 380 F. Supp. 2d 574, 588 (D.N.J. 2005)
        (“Although a restatement of financial results is probative of scienter,
        more is needed to support a strong inference of scienter.”). It is
        similarly sufficient for the Court to infer scienter from the size of the
        contracts involved. “[U]nder the core operations doctrine,
        misstatements and omissions made on ‘core matters of central
        importance’ to the company and its high-level executives gives rise to
        an inference of scienter when taken together with additional allegations
        connecting the executives’ positions to their knowledge.” See In re
        Urban Outfitters, Inc. Sec. Litig., 103 F. Supp. 3d 635, 653–54 (E.D.
        Pa. 2015). The confidential witness allegations with respect to revenue
        recognition demonstrate that Rosenberger knew that the Company had
        improperly recognized revenue on its two biggest accounts—Verizon
        and AT&T. That knowledge is sufficient to support an inference of
        scienter under this theory. . .

        Securities Class Action, ECF No. 91.

     THE INSIDER SELLING DEFENDANTS CAPITALIZED ON THE
  COMPANY’S ARTIFICIALLY INFLATED STOCK PRICE BY TRADING
  ON MATERIAL, NON-PUBLIC INFORMATION WHILE THE COMPANY
          WAS FORCED TO REPURCHASE ITS OWN SHARES

        A.    The Share Repurchase Program Constituted Corporate Waste and
              Breach of Fiduciary Duties

        261. While the Company’s shares were trading at artificially inflated prices

  due to the Individual Defendants’ aforementioned material misrepresentations

  and/or omissions, Defendants Waldis, McCormick, Moore, Hopkins, Cadogan,

  Rosenberger, and Hoffman further propped up Synchronoss’s stock price by causing



                                        – 117 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 122 of 215 PageID: 535




  the Company to authorize the repurchase of $100 million worth—and execute the

  repurchase of over $40 million worth—of Synchronoss common stock using

  Company (i.e., shareholders’) funds.

        262. Indeed, on February 4, 2016, Synchronoss announced that certain of the

  Individual Defendants, including Defendants Waldis, McCormick, Moore, Hopkins,

  Cadogan, Rosenberger, and Hoffman, had authorized the repurchase of $100 million

  worth of the Company’s shares through a repurchase program fueled by the

  Company’s purportedly “very strong market position and financial profile.”

  According to Defendant Waldis, the Company “expect[s] to deliver an attractive

  combination of solid top line growth, strong profit margins and expanding free cash

  flow. In addition, we are making important investments in our enterprise business,

  including our ventures with Goldman Sachs and Verizon, that we believe will

  enhance our long-term growth and profitability profile.”

        263. Immediately thereafter, in connection with this authorization,

  Defendants Waldis, McCormick, Moore, Hopkins, Cadogan, Rosenberger, and

  Hoffman caused Synchronoss to repurchase aggressively its own shares at prices

  that were artificially inflated based on the Individual Defendants’ misrepresentations

  and omissions alleged herein. Indeed, between March 1, 2016 and June 30, 2016,

  the Company was forced to repurchase over $40 million worth of its common stock,

  at an average price of nearly $32.00 per share.


                                         – 118 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 123 of 215 PageID: 536




        264. The following table represents the Company’s stock repurchase activity

  immediately following the repurchase authorization, from March 2016 through

  June 2016:

                       March         April         May          June
                                                                           Total
                       2016          2016          2016         2016
   Shares
   Repurchased        552,500       372,462       297,174      39,835    1,261,971

   Average Price
   per Share           $30.00        $32.20       $33.75       $35.64      $31.72

   Total Aggregate
   Cost to Company $16,580,830 $11,993,461 $10,030,973 $1,419,893 $40,025,157

        265. At the time the truth was revealed, after market hours on June 13, 2017,

  Synchronoss stock closed at just $11.26 per share on June 14, 2017 and has

  continued to fall closing at $2.98 on December 3, 2020, resulting the Individual

  Defendants causing Synchronoss to overpay by $36,264,483 dollars, while the

  Individual Defendants were aware of the non-public, adverse, material information

  detailed above.

        266. Despite Defendants Waldis, McCormick, Moore, Hopkins, Cadogan,

  Rosenberger, and Hoffman’s knowledge of the true facts about the Company’s

  business and financial prospects, these Defendants nevertheless authorized and

  executed the Company’s repurchases of its own stock at artificially inflated prices

  to the Company’s detriment. These Defendants’ decisions were not the product of



                                       – 119 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 124 of 215 PageID: 537




  valid business judgment because the Board knew during the repurchase period that

  the Company’s stock was significantly inflated due to the false and misleading

  statements and omissions set forth in this Complaint.

        267. The repurchases falsely signaled to the Company’s shareholders and

  the public that the purchase of Synchronoss stock at those prices was the best use of

  the Company’s cash, and that purchases of the stock at the market price at that time

  represented a good value for the Company. In truth, the Company’s expenditures

  on its own stock were so profligate as to constitute corporate waste. The repurchases

  were not designed to serve a legitimate corporate interest; rather, they were designed

  to help conceal the true facts concerning the Company’s business, operations, and

  financial prospects through an inflated stock price.

        B.     Insider Sales Based on Material, Non-Public Information:
               Violating the Insider Selling Defendants’ Fiduciary Duty Not to
               Engage in Insider Trading

        268. Besides concealing key aspects of the Sequential and Intralinks deals

  and misrepresenting the financial metrics of the Company’s revenues, the

  Company’s share repurchases at the behest of Defendants Waldis, McCormick,

  Moore, Hopkins, Cadogan, Rosenberger, and Hoffman were also designed to serve

  another illicit purpose—namely, to allow certain Defendants to profit personally

  from their fraud and other fiduciary breaches by selling their holdings of

  Synchronoss stock at bloated prices based on insider information.


                                         – 120 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 125 of 215 PageID: 538




        269. During the same time as, and after, Defendants Waldis, McCormick,

  Moore, Hopkins, Cadogan, Rosenberger, and Hoffman were causing the Company

  to buy tens of millions of dollars’ worth of its own stock at inflated prices, those

  same Defendants, and others, were liquidating significant portions of their own

  personally held Synchronoss stock.

        270. Indeed, between March 2016 and June 2016, while the Company was

  actively repurchasing its own shares at artificially inflated prices (specifically, the

  Company was forced to repurchase 1,261,971 of its own shares for a staggering cost

  of approximately $40,025,157), Defendants Waldis, Rosenberger, and Hoffman

  liquidated 172,266 shares of personally held Synchronoss stock for illicit insider

  proceeds of more than $5.6 million.

        271. Moreover, during the period of misconduct through June 13, 2017

  (when the truth was fully revealed regarding the Individual Defendants’ unlawful

  conduct), each of the Insider Selling Defendants—including each of the Defendants

  who authorized the Company’s share repurchase program—liquidated significant

  holdings of Synchronoss stock. Specifically, these Defendants sold more than

  2,120,557 shares for proceeds of $78,978,815.

        272. Specifically, while the Company was materially misstating information

  to keep its stock price inflated, and before the scheme was exposed on June 13, 2017,

  Defendant Waldis made the following sales of Company stock: on November 6,


                                         – 121 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 126 of 215 PageID: 539




  2014, selling 17,318 shares at $51.73; on November 19, 2014, selling 10,000 shares

  at $43.08 per share; on December 18, 2014, selling 10,000 shares at $42.48 per share;

  on January 2, 2015, selling 5,579 shares at $41.65 per share; on February 11, 2015,

  selling 8,309 shares at $41.71 per share; on February 11, 2015, selling 21,000 shares

  at $42.77 per share; on February 17, 2015, selling 20,825 shares at $42.68 per share;

  on March 18, 2015, selling 21,000 shares at $46.90 per share; on April 8, 2015,

  selling 21,000 shares at $47.96 per share; on May 27, 2015, selling 21,000 shares at

  $45.16 per share; on June 10, 2015, selling 21,000 shares at $48.79 per share; on

  July 15, 2015, selling 21,000 shares at $46.53 per share; on August 26, 2015, selling

  21,000 shares at $40.18 per share; on September 16, 2015, selling 21,000 shares at

  $40.48 per share; on January 13, 2016, selling 70,000 shares at $30.68 per share; on

  January 14, 2016, selling 24,430 shares at $31.13 per share; on February 3, 2016,

  selling 6,927 shares at $27.91 per share; on February 16, 2016, selling 21,869 shares

  at $23.13 per share; on February 18, 2016, selling 4,143 shares at $25.40 per share;

  on March 2, 2016, selling 8,509 shares at $30,00 per share; on March 3, 2016, selling

  200 shares at $30.01 per share; on March 16, 2016, selling 45,721 shares at

  $30.02 per share; on March 23, 2016, selling 23,000 shares at $30.28 per share; on

  April 13, 2016, selling 13,000 shares at $32.49 per share; on May 18, 2016, selling

  13,000 shares at $34.83 per share; on June 8, 2016, selling 13,000 shares at $36.12

  per share; on July 6, 2016, selling 13,000 shares at $32.32 per share; on August 24,


                                        – 122 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 127 of 215 PageID: 540




  2016, selling 13,000 shares at $40.61 per share; on September 14, 2016, selling

  13,000 shares at $40.43 per share; on October 5, 2016, selling 13,000 shares at

  $40.85 per share; on February 3, 2017, selling 8,265 shares at $39.00 per share; on

  February 14, 2017, selling 13,853 shares at $33.71 per share; and on February 21,

  2017, selling 11,852 shares at $32.66 per share. All told, while the Company’s stock

  price was artificially inflated due to the Defendants’ misconduct, Defendant Waldis

  sold 569,800 shares of Company stock based on the material, non-public information

  detailed herein for total illicit proceeds of $21,321,987.89. That he made these sales

  before the material misstatements and omissions were exposed demonstrates his

  motive in facilitating and participating in the scheme.

        273. While the Company was materially misstating information to keep its

  stock price inflated, and before the scheme was exposed on June 13, 2017, Defendant

  Rosenberger made the following sales of Company stock: on November 6, 2014,

  selling 1,414 shares at $50,78 per share; on November 24, 2014, selling 2,000 shares

  at $43 per share; on December 9, 2014, selling 2,749 shares at $41.60 per share; on

  January 2, 2015, selling 750 shares at $41.65 per share; on January 5, 2015, selling

  111 shares at $41.05 per share; on January 6, 2015, selling 3,587 shares at $39.36 per

  share; on February 11, 2015, selling 463 shares at $41.71 per share; on February 17,

  2015, selling 607 shares at $42.68 per share; on February 23, 2015, selling

  1,340 shares at $43.55 per share; on February 23, 2015, selling 237 shares at


                                         – 123 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 128 of 215 PageID: 541




  $44.81 per share; on April 2, 2015, selling 1,910 shares at $47.21 per share; on April

  6, 2015, selling 2,245 shares at $47.17 per share; on May 21, 2015, selling 68 shares

  at $46.15 per share; on July 6, 2015, selling 709 shares at $45.16 per share; on

  August 21, 2015, selling 69 shares at $44.51 per share; on October 7, 2015, selling

  689 shares at $33.76 per share; on November 24, 2015, selling 69 shares at

  $38.33 per share; on January 5, 2016, selling 831 shares at $33.66 per share; on

  February 3, 2016, selling 1,466 shares at $27.91 per share; on February 16, 2016,

  selling 810 shares at $23.13 per share; on February 18, 2016, selling 899 shares at

  $25.43 per share; on February 24, 2016, selling 70 at $25.01 per share; on April 4,

  2016, selling 753 shares at $32.12 per share; on May 24, 2016, selling 83 shares at

  $35.30 per share; on July 6, 2016, selling 787 shares at $31.45 per share; on

  August 22, 2016, selling 83 shares at $40.77 per share; on October 3, 2016, selling

  755 shares at $40.86 per share; on November 21, 2016, selling 83 shares at

  $48.92 per share; on December 27, 2016, selling 10,000 shares at $39.51 per share;

  on December 28, 2016, selling 4,000 shares at $39.63 per share; on January 4, 2017,

  selling 815 shares at $38.84 per share; on January 11, 2017, selling 3,000 shares at

  $38.07 per share; on January 23, 2017, selling 777 shares at $39.08 per share; on

  February 3, 2017, selling 2,162 shares at $39.00 per share; on February 8, 2017,

  selling 2,000 shares at $36.93 per share; on February 14, 2017, selling 516 shares at

  $33.73 per share; and on February 21, 2017, selling 3,183 shares at $32.64 per share.


                                         – 124 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 129 of 215 PageID: 542




  All told, while the Company’s stock price was artificially inflated due to the

  Defendants’ misconduct, Defendant Rosenberger sold 52,093 shares of Company

  stock based on the material, non-public information detailed herein for total illicit

  proceeds of $2,035,410.11.      That she made these sales before the material

  misstatements and omissions were exposed demonstrates Defendant Rosenberger’s

  motive in facilitating and participating in the scheme.

        274. Although the Forms 4 disclosing the stock sales by Waldis and

  Rosenberger were each purportedly made pursuant to a Rule 10(b)(5)-1 plan, given

  the changes in Defendant Waldis’s and Rosenberger’s patterns of stock sales, the

  Rule 10(b)(5)-1 plan applicable to Defendants Waldis’s and Rosenberger’s

  transactions in Synchronoss stock must have been amended once or more during the

  relevant time period. For example, beginning in April 2016 through October 2016,

  Defendant Waldis sold 13,000 shares of Synchronoss stock each month.              In

  March 2016, he sold 77,430 shares (including 31,430 shares that were acquired as a

  result of the exercise of stock options). In addition, according to the Form 4s filed

  by Synchronoss, after his regular monthly sales of shares through October 2016,

  Defendant Waldis did not sell any Synchronoss shares until February 2017, when he

  unloaded 33,970 shares. Further, Rosenberger’s trading suspiciously ramped up

  prior to her resignation, which further supports that the 10(b)(5)-1 plans were

  amended.


                                         – 125 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 130 of 215 PageID: 543




        275. While the Company was materially misstating information to keep its

  stock price inflated, and before the scheme was exposed on June 13, 2017, Defendant

  Cadogan made the following sales of Company stock: on November 10, 2014,

  selling 5,000 shares at $51.70 per share; on November 17, 2014, selling 4,000 shares

  at $48.09 per share; on November 18, 2014, selling 1,000 shares at $48.00 per share;

  on January 5, 2016, selling 10,000 shares at $33.94 per share; on February 9, 2016,

  selling 25,000 shares at $22.96 per share; on December 30, 2016, selling

  20,000 shares at $38.56 per share; and on January 4, 2017, selling 7,500 shares at

  $39.39 per share. All told, while the Company’s stock price was artificially inflated

  due to the Defendants’ misconduct, Defendant Cadogan sold 72,500 shares of

  Company stock based on the material, non-public information detailed herein for

  total illicit proceeds of $2,478,885.00. That he made these sales before the material

  misstatements and omissions were exposed demonstrates his motive in facilitating

  and participating in the scheme.

        276. While the Company was materially misstating information to keep its

  stock price inflated, and before the scheme was exposed on June 13, 2017, Defendant

  Hopkins made the following sale of Company stock: on November 17, 2014, selling

  10,000 shares at $47.50 per share; on January 12, 2015, selling 10,000 shares at

  $36.90 per share; on November 12, 2015, selling 25,000 shares at $36.90 per share;

  and on December 15, 2016, selling 27,500 shares at $41.65 per share. All told, while


                                        – 126 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 131 of 215 PageID: 544




  the Company’s stock price was artificially inflated due to the Defendants’

  misconduct, Defendant Hopkins sold 72,500 shares of Company stock based on the

  material, non-public information detailed herein for total illicit proceeds of

  $2,911,875.00. That he made these sales before the material misstatements and

  omissions were exposed, demonstrates his motive in facilitating and participating in

  the scheme.

        277. While the Company was materially misstating information to keep its

  stock price inflated, and before the scheme was exposed on June 13, 2017, Defendant

  McCormick made the following sale of Company stock: on November 10, 2014,

  selling 10,500 shares at $51.83 per share; on November 12, 2014, selling

  50,000 shares at $50.35 per share; on November 20, 2014, selling 18,516 shares at

  $42.37 per share; on November 24, 2014, selling 50,000 shares at $43.13 per share;

  on December 2, 2014, selling 50,000 shares at $41.08 per share; on December 10,

  2014, selling 50,000 shares at $40.78 per share; on December 18, 2014, selling

  50,000 shares at $42.61 per share; on December 22, 2014, selling 50,000 shares at

  $42.57 per share; on December 23, 2014, selling 21,136 at $42.75 per share; on

  December 30, 2014, selling 23,263 shares at $42.66 per share; on December 31,

  2014, selling 26,737 shares at $42.16 per share; on January 8, 2015, selling

  50,000 shares at $40.71 per share; on January 15, 2015, selling 800 shares at

  $40.00 per share; on January 16, 2015, selling 20,398 shares at $40.51 per share; on


                                        – 127 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 132 of 215 PageID: 545




  January 20, 2015, selling 32,719 shares at $41.18 per share; on January 21, 2015,

  selling 17,281 shares at $41.34 per share; on January 28, 2015, selling 50,000 shares

  at $42.24 per share; on February 3, 2015, selling 10,000 shares at $45.00 per share;

  on February 5, 2015, selling 50,000 shares at $42.24 per share; on February 9, 2015,

  selling 50,000 shares at $42.21 per share; on February 17, 2015, selling

  28,802 shares at $43.28 per share; on December 23, 2015, selling 25,000 shares at

  $35.86 per share; and on August 4, 2016, selling 27,500 shares at $40.00 per share.

  All told, while the Company’s stock price was artificially inflated due to the

  Defendants’ misconduct, Defendant McCormick sold 741,016 shares of Company

  stock based on the material, non-public information detailed herein for total illicit

  proceeds of $31,500,835.40.        That he made these sales before the material

  misstatements and omissions were exposed demonstrates his motive in facilitating

  and participating in the scheme.

        278. While the Company was materially misstating information to keep its

  stock price inflated, and before the scheme was exposed on June 13, 2017, Defendant

  Moore made the following sales of Company stock: on November 7, 2014, selling

  2,500 shares at $51.97 per share; on November 11, 2014, selling 5,000 shares at

  $53.12 per share; on December 23, 2015, selling 5,000 shares at $35.89 per share;

  on September 12, 2016, selling 5,500 shares at $40.63 per share; on October 12,

  2016, selling 5,500 shares at $39.38 per share; on November 14, 2016, selling


                                         – 128 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 133 of 215 PageID: 546




  5,500 shares at $47.93 per share; on December 13, 2016, selling 5,500 shares at

  $41.15 per share; and on January 12, 2017, selling 5,500 shares of at $38.19 per

  share. All told, while the Company’s stock price was artificially inflated due to the

  Defendants’ misconduct, Defendant Moore sold 40,000 shares of Company stock

  based on the material, non-public information detailed herein for total illicit proceeds

  of $1,715,015.00. That he made these sales before the material misstatements and

  omissions were exposed demonstrate his motive in facilitating and participating in

  the scheme.

        279. While the Company was materially misstating information to keep its

  stock price inflated, and before the scheme was exposed on June 13, 2017, Defendant

  Garcia made the following sales of Company stock: on October 6, 2014, selling

  494 shares at $46.49 per share; on October 7, 2014, selling 10,500 shares at

  $44.24 per share; on October 13, 2014, selling 10,909 shares at $42.40 per share; on

  October 28, 2014, selling 7,602 shares at $48.40 per share; on November 12, 2014,

  selling 7,602 shares at $48.34 per share; on November 14, 2014, selling

  10,909 shares at $50.51 per share; on November 19, 2014, selling 259 shares at

  $43.10 per share; on November 19, 2014, selling 5,251 shares at $45.26 per share;

  on November 25, 2014, selling 7,602 shares at $43.62 per share; on December 9,

  2014, selling 7,602 shares at $40.36 per share; on December 16, 2014, selling

  7,606 shares at $40.36 per share; on January 2, 2015, selling 3,379 shares at


                                          – 129 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 134 of 215 PageID: 547




  $41.65 per share; on February 17, 2015, selling 13,096 shares at $42.68 per share;

  on February 19, 2015, selling 6,729 shares at $44.72 per share; on March 12, 2015,

  selling 6,729 shares at $43.48 per share; on March 26, 2015 selling 6,729 shares at

  $45.25 per share; on April 2, 2015, selling 6,729 shares at $47.33 per share; on April

  2, 2015, selling 494 shares at $47.17 per share; on April 23, 2015, selling 6,729

  shares at $51.56 per share; on May 7, 2015, selling 6,729 shares at $45.12 per share;

  on May 21, 2015, selling 6,729 shares at $46.24 per share; on June 4, 2015, selling

  6,729 shares at $48.81 per share; on June 18, 2015, selling 6,729 shares at $49.73

  per share; on July 2, 2015, selling 6,729 shares at $45.52 per share; on July 6, 2015,

  selling 497 shares at $45.08 per share; on July 16, 2015, selling 6,729 shares at

  $46.19 per share; on July 30, 2015, selling 6,729 shares at $47.28 per share; on

  August 7, 2015, selling 6,729 shares at $46.96 per share; on August 21, 2015, selling

  6,730 shares at $44.99 per share; on September 4, 2015, selling 6,730 shares at

  $39.40 per share; on September 28, 2015, selling 1,230 shares at $33.92 per share;

  on October 7, 2015, selling 480 shares at $33.76 per share; on October 7, 2015,

  selling 5,500 shares at $35.00 per share; on January 5, 2016, selling 568 shares at

  $33.66 per share; on February 3, 2016, selling 4,978 shares at $27.91 per share; on

  February 16, 2016, selling 14,964 shares at $23.13 per share; on February 18, 2016,

  selling 2,998 shares at $25.51 per share; on December 28, 2016, selling 9,136 shares

  at $39.11 per share; on January 11, 2017 selling 1,696 shares at $38.99 per share; on


                                         – 130 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 135 of 215 PageID: 548




  January 11, 2017, selling 7,440 shares at $30.04 per share; on January 25, 2017,

  selling 1,695 shares at $39.53 per share; on January 25, 2017, he sold 7,440 shares

  at $39.57 per share; on February 3, 2017, selling 2,908 shares at $39.00 per share;

  on February 8, 2017, selling 9,135 shares at $35.66 per share; on February 14, 2017,

  selling 10,280 shares at $33.73 per share; on February 21, 2017, selling 8,240 shares

  at $32.65 per share; on February 22, 2017, selling 1,695 shares at $31.67 per share;

  on March 8, 2017, selling 1,695 shares at $26.42 per share; and on March 22, 2017,

  selling 1,695 shares at $25.66 per share. All told, while the Company’s stock price

  was artificially inflated due to the Defendants’ misconduct, Defendant Garcia sold

  292,058 shares of Company stock based on the material, non-public information

  detailed herein for total illicit proceeds of $12,010,714.00. That he made these sales

  before the material misstatements and omissions were exposed demonstrate his

  motive in facilitating and participating in the scheme.

        280. While the Company was materially misstating information to keep its

  stock price inflated, and before the scheme was exposed on June 13, 2017, Defendant

  Hoffman made the following sales of Company stock: on May 13, 2016, selling

  11,132 shares at $35.16 per share; and on May 16, 2016, selling 43,868 shares at

  $35.06 per share. All told, while the Company’s stock price was artificially inflated

  due to the Defendants’ misconduct, Defendant Hoffman sold 55,000 shares of

  Company stock based on the material, non-public information detailed herein for


                                         – 131 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 136 of 215 PageID: 549




  total illicit proceeds of $1,929,413.20. That he made these sales before the material

  misstatements and omissions were exposed demonstrate his motive in facilitating

  and participating in the scheme.

        281. Indeed, the Insider Selling Defendants’ insider sales were specifically

  timed to coincide with: (a) the Company’s stock price trading at artificially inflated

  prices due to the misrepresentations and omissions alleged herein; and (b) the

  precise time periods that these Defendants caused the Company to repurchase over

  $40 million worth of its own stock at an average price of $31.72 per share, thereby

  further inflating the Company’s stock price and allowing the Insider Selling

  Defendants to receive the highest price possible for their shares.

        282. Aside from their direct knowledge of the misrepresentations and

  omissions that caused Synchronoss’s stock price to be inflated in the first place, the

  wrongful conduct in causing the repurchases is confirmed by the fact that the share

  repurchase program was halted before the Company’s stock price began its sharpest

  decline from a high of $49.94 on November 29, 2016, to close at $11.09 on

  October 23, 2017.

        283. In sum, because the Company’s share price was artificially inflated due

  to the Defendants’ knowing concealment of Synchronoss’s true financial and

  operational conditions, the facts surrounding the Activation Sale, and the Licensing

  Agreement, the Company’s stock repurchase program, between March 1, 2016 and


                                         – 132 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 137 of 215 PageID: 550




  June 30, 2016, was irrational, served no legitimate purpose, constituted corporate

  waste, and was premised entirely upon fraud, self-dealing, and other unconscionable

  conduct. The repurchase program was directly motivated by the Insider Selling

  Defendants’ desire to dispose of their personal holdings of Synchronoss stock at high

  prices while they still could, and before the artificial inflation therein was removed

  by revelation of, inter alia, previously concealed, conduct mentioned herein.

        284. Moreover, because of their roles as directors and/or officers of

  Synchronoss, the Insider Selling Defendants either knew, consciously disregarded,

  were reckless and grossly negligent in not knowing, or should have known of

  material, adverse, non-public information about the business of Synchronoss,

  including, inter alia, that the false and misleading statements and/or omissions

  alleged herein caused the price of Synchronoss’s stock to trade at artificially inflated

  prices at the same time the Insider Selling Defendants were disposing of millions of

  dollars’ worth of Company stock.

        285. The Insider Selling Defendants had a duty not to sell shares while in

  possession of material, adverse, non-public information concerning Synchronoss’s

  business, finances, and prospects, but they violated this duty.




                                          – 133 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 138 of 215 PageID: 551




                   THE INDIVIDUAL DEFENDANTS’ DUTIES

        A.     Fiduciary Duties

        286. By reason of their positions as officers, directors, and/or fiduciaries of

  Synchronoss, and because of their ability to control the business and corporate

  affairs of Synchronoss, the Individual Defendants owed, and owe, the Company and

  its shareholders fiduciary obligations of trust, loyalty, good faith, and due care, and

  were and are required to use their utmost ability to control and manage Synchronoss

  in a fair, just, honest, and equitable manner. The Individual Defendants were, and

  are, required to act in furtherance of the best interests of Synchronoss and its

  shareholders so as to benefit all shareholders equally, and not in furtherance of their

  personal interest or benefit.

        287. Each director and officer of the Company owed, and owes, to

  Synchronoss and its shareholders the fiduciary duty to exercise good faith and

  diligence in the administration of the affairs of the Company and in the use and

  preservation of its property and assets, and the highest obligations of fair dealing.

        288. The Individual Defendants, because of their positions of control and

  authority as directors and/or officers of Synchronoss, were able to, and did, directly

  and/or indirectly, exercise control over the wrongful acts complained of herein.

  Because of their advisory, executive, managerial, and directorial positions with

  Synchronoss, each of the Individual Defendants had knowledge of material, non-


                                         – 134 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 139 of 215 PageID: 552




  public information regarding the Company. In addition, as officers and/or directors

  of a publicly-held company, the Individual Defendants had a duty to promptly

  disseminate accurate and truthful information with regard to the Company’s business

  practices, operations, and financial prospects so that the market price of the

  Company’s stock would be based on truthful and accurate information.

        289. Each Individual Defendant, by virtue of his or her position as a director

  and/or officer, owed to the Company and to its shareholders the highest fiduciary

  duties of loyalty and good faith, requiring that they each favor Synchronoss’s

  interests and that of its shareholders over their own interests while conducting the

  affairs of the Company, and refrain from using their positions, influence, or

  knowledge of the affairs of the Company to gain personal advantage. Further, each

  of the Individual Defendants are duty-bound to exercise due care and diligence in

  the management and administration of the affairs of the Company, as well as in the

  use and preservation of its property and assets.

        290. As senior executive officers and directors of a publicly traded company

  whose common stock was registered with the SEC pursuant to the Exchange Act and

  traded on the NASDAQ, the Individual Defendants had a duty to prevent and not to

  effect the dissemination of inaccurate and untruthful information with respect to the

  Company’s financial condition, performance, growth, operations, financial

  statements, business, products, management, earnings, internal controls, and present


                                         – 135 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 140 of 215 PageID: 553




  and future business prospects, so that the market price of the Company’s common

  stock would be based upon truthful and accurate information.

        291. To discharge their duties, the officers and directors of Synchronoss

  were required to exercise reasonable and prudent supervision over the management,

  policies, practices, and controls of the Company. By virtue of such duties, the

  officers and directors of Synchronoss were required to, among other things:

        (a)    exercise good faith to ensure that the affairs of the Company were

  conducted in an efficient, business-like manner so as to make it possible to provide

  the highest-quality performance of their business;

        (b)    exercise good faith to ensure that the Company was operated in a

  diligent, honest, and prudent manner, and complied with all applicable federal and

  state laws, rules, regulations and requirements, and all contractual obligations,

  including acting only within the scope of its legal authority; and

        (c)    when put on notice of problems with the Company’s business practices

  and operations, exercise good faith in taking appropriate action to correct the

  misconduct and prevent its recurrence.

        292. Individual Defendants’ conduct complained of herein involves a

  knowing and culpable violation of their obligations as directors and officers of

  Synchronoss, the absence of good faith on their part, or a reckless disregard for their

  duties to the Company and its shareholders that the Individual Defendants were


                                         – 136 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 141 of 215 PageID: 554




  aware or should have been aware posed a risk of serious injury to the Company. The

  conduct of the Individual Defendants who were also officers and directors of the

  Company has been ratified by the remaining Individual Defendants who collectively

  comprised Synchronoss’s Board at all relevant times.

        293. At all times relevant hereto, the Individual Defendants were the agents

  of each other and of Synchronoss and were at all times acting within the course and

  scope of such agency.

        294. Because of their advisory, executive, managerial, and directorial

  positions with Synchronoss, each of the Individual Defendants had access to

  adverse, non-public information about the Company.

        295. The Individual Defendants, because of their positions of control and

  authority, were able to and did, directly or indirectly, exercise control over the

  wrongful acts complained of herein, as well as the contents of the various public

  statements issued by Synchronoss.

        B.     Audit Committee Duties

        296. In addition to these duties, the members of the Audit Committee owed

  specific duties to Synchronoss under the Audit Committee’s Charter. The purpose

  of the Audit Committee “shall be to oversee the Company’s accounting practices,

  system of internal controls, audit processes, and financial reporting processes.”




                                         – 137 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 142 of 215 PageID: 555




        297. Specifically, according to Synchronoss’s Audit Committee Charter,

  and as reiterated in the Company’s 2016 and 2017 Proxy Statements, the Audit

  Committee’s responsibilities “shall include” the following:

        Processes, Controls and Risk Management

        1.    Reviewing periodically the Company’s financial reporting
              processes and disclosure controls and processes, based on
              consultation with the Company’s management and independent
              auditors and counsel;

        2.    Reviewing periodically the adequacy and effectiveness of the
              Company’s internal control policies and procedures, including,
              to the extent applicable, the responsibilities, budget, staffing and
              effectiveness of the Company’s internal audit function, based on
              consultation with the Company’s management and independent
              auditors;

        3.    Reviewing the reports prepared by management, and attested to
              by the Company’s independent auditors, assessing the adequacy
              and effectiveness of the Company’s internal controls and
              procedures, prior to the inclusion of such reports in the
              Company’s periodic filings as required under the rules of the
              SEC;

        4.    Reviewing and discussing, based on periodic consultations with
              the Company’s management and independent auditors, (i) the
              guidelines and policies governing the process by which
              management and other persons responsible for risk management
              assess and manage the Company’s exposure to risks, including
              risks arising from major legislative and regulatory developments,
              contingent liabilities, significant business risks and financial
              disclosure and compliance risks and (ii) the adequacy and
              effectiveness of the Company’s overall risk control environment
              and the steps taken by the Company’s management to monitor
              and control risk exposure in such environment.

        Independent Auditors


                                        – 138 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 143 of 215 PageID: 556




        5.    Appointing, approving the compensation of and overseeing the
              work of the Company’s independent auditors; in this regard, the
              Committee shall have the sole authority to approve the hiring and
              firing of the independent auditors and the independent auditors
              shall report directly to the Committee;

        6.    Pre-approving audit and permissible non-audit services provided
              to the Company by the independent auditors (or subsequently
              approving non-audit services in those circumstances where a
              subsequent approval is permissible);

        7.    Discussing with the Company’s independent auditors their
              annual audit plan, including the scope of audit activities and all
              critical accounting policies and practices to be used, and any
              other matters required to be discussed by Statement on
              Accounting Standard No. 61, as it may be modified or
              supplemented;

        8.    Reviewing quarterly with management, the Company’s
              independent auditors and, to the extent applicable, the internal
              auditors (or other persons responsible for the Company’s internal
              audit function):

        The results of the annual audit of the Company and the independent
        auditors’ procedures with respect to interim periods, including any
        significant findings, comments or recommendations of the independent
        auditors and, to the extent applicable, internal auditors (or other persons
        responsible for evaluating the Company’s compliance with internal
        controls) together with management’s responses thereto; and

        Any significant changes in the Company’s accounting principles or the
        methods of applying the Company’s accounting principles;

        9.    Reviewing and discussing reports from the independent auditors
              on:

        •     All critical accounting policies and practices used by the
              Company;

        •     Alternative accounting treatments within generally accepted
              accounting principles related to material items that have been

                                         – 139 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 144 of 215 PageID: 557




              discussed with management, including the ramifications of the
              use of the alternative treatments; and

        •     Other material written communications between the independent
              auditors and management;

        10.   Reviewing with the Company’s independent auditors their
              judgments as to the quality, not just the acceptability, of the
              Company’s accounting principles and such matters as are
              required to be discussed with the Committee under generally
              accepted auditing standards;

        11.   Obtaining and reviewing at least annually a report by the
              Company’s independent auditors describing:

        •     The independent auditors’ internal quality-control procedures;
              and

        •     Any material issues raised by the most recent internal quality-
              control review, or peer review, of the independent auditors, or by
              any inquiry or investigation by any governmental or professional
              authority, within the preceding five years, respecting one or more
              independent audits carried out by the independent auditors, and
              any steps taken to deal with any such issues;

        12.   Obtaining and reviewing at least annually a formal written
              statement by the Company’s independent auditors delineating all
              relationships between the auditor and the Company, consistent
              with Independent Standards Board Standard No. 1, as it may be
              modified or supplemented, and reviewing and discussing with
              the auditors any disclosed relationships or services that may
              impact the objectivity and independence of the auditors; in this
              regard, the Committee shall take appropriate action, if necessary,
              to ensure the independence of the auditors;

        13.   Reviewing periodically with the independent auditors any
              problems or difficulties encountered by the independent auditors
              in the course of any audit work, including management’s
              response thereto, any restrictions on the scope of the independent
              auditor’s activities or on access to requested information, and any
              significant disagreements with management;

                                        – 140 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 145 of 215 PageID: 558




        SEC Reports and Other Disclosure

        14.   Reviewing with:

        •     Management and the Company’s independent auditors, before
              release, the audited financial statements and unaudited interim
              financial statements; and

        •     Management and the Company’s independent auditors, before
              release, the Company’s earnings announcements or financial
              releases and Management’s Discussion and Analysis (MD&A)
              in the Company’s annual report on Form 10-K and quarterly
              reports on Form 10-Q;

        15.   Directing the Company’s independent auditors to review, before
              filing with the SEC, the Company’s interim financial statements
              included in quarterly reports on Form 10-Q, using professional
              standards and procedures for conducting such reviews;

        16.   Overseeing compliance with the disclosure requirements of the
              SEC, including disclosure of information regarding auditors’
              services and audit committee members, member qualifications
              and activities;

        Other Responsibilities and Authority

        17.   Establishing procedures for the receipt, retention and treatment
              of complaints received by the Company regarding accounting,
              internal accounting controls or auditing matters, and the
              confidential, anonymous submission by employees of the
              Company of concerns regarding questionable accounting or
              auditing matters;

        18.   Reviewing and approving all related party transactions in
              accordance with the applicable rules of Nasdaq;

        19.   Reviewing, approving and monitoring the Company’s code of
              ethics for the Chief Executive Officer and senior financial
              officers in accordance with the applicable rules of Nasdaq and
              the SEC;


                                       – 141 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 146 of 215 PageID: 559




        20.    Establishing hiring policies regarding employment of
               employees, or former employees, of the Company’s independent
               auditors in accordance with the applicable rules of Nasdaq and
               the SEC;

        21.    Reviewing the Committee’s own charter, structure, processes
               and membership requirements, at least on an annual basis;

        22.    Preparing and periodically updating an annual calendar and
               checklist for the Committee’s responsibilities and authority; and

        23.    Performing such other duties as may be requested by the Board.

        298. Additionally, per the Audit Committee Charter, to fulfill its

  responsibilities:

        •      The Committee shall prepare all reports required to be included
               in the Company’s filings with the SEC, pursuant to and in
               accordance with applicable rules of the SEC.

        •      The Committee also shall report regularly to the full Board,
               including with respect to any issues that arise with respect to the
               quality or integrity of the Company’s financial statements, the
               effectiveness of the Company’s internal controls or disclosure
               controls, the performance and independence of the Company’s
               independent auditors, or any other issue that the Committee
               believes should be brought to the attention of the full Board.

        299. Upon information and belief, the Company maintained an

  Audit Committee Charter that imposed the same, or substantially and materially the

  same or similar, duties on the members of the Audit Committee as those set forth

  above.




                                         – 142 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 147 of 215 PageID: 560




        C.    Compensation Committee Duties

        300. Additionally, the members of the Compensation Committee—to wit,

  Defendants Cadogan, Hopkins, and McCormick—owed specific duties to

  Synchronoss under the Compensation Committee Charter to, among other things,

  “discharge certain responsibilities of the Board relating to executive compensation

  policies and programs, including developing the Company’s general compensation

  philosophy, providing oversight of the implementation of the compensation policies

  and benefit plans, administering the Company’s various equity compensation plans

  and programs including the issuance of equity awards, and to make

  recommendations to the Board regarding its remaining responsibilities relating to

  executive compensation.”

        301. Specifically, according to Synchronoss’s Compensation Committee

  Charter, and as reiterated in the Company’s 2016 and 2017 Proxy Statements, the

  Compensation Committee’s responsibilities “shall include” the following:

        1.    Reviewing annually and approving              the    Company’s
              compensation strategy and philosophy;

        2.    Reviewing annually and approving corporate goals and
              objectives relevant to executive compensation and evaluating
              performance in light of those goals;

        3.    Reviewing and approving the corporate objectives that pertain to
              the determination of the compensation of the Company’s Chief
              Executive Officer (the “CEO”);

        4.    Evaluating the CEO’s performance;

                                       – 143 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 148 of 215 PageID: 561




        5.    Determining the CEO’s salary and contingent compensation,
              based on evaluating his or her performance and other relevant
              criteria as determined by the Committee;

        6.    In consultation with the CEO, determining the salaries and
              contingent compensation of the other individuals who are
              deemed to be “officers” of the Company under Rule 16a-1(f) of
              the SEC (the “Executive Officers”), including establishing
              incentive compensation plans for such individuals, establishing
              targets and incentive awards under such plans and making any
              determinations required to be made by the Board or a committee
              of the Board under such plans;

        7.    Making recommendations to the Board regarding compensation
              for non-employee members of the Board, including, but not
              limited to the following elements: retainers, meeting and
              committee fees, committee chair fees, and equity compensation;

        8.    Recommending the adoption or amendment of equity and cash
              incentive plans for Board approval, and recommending
              amendments to such plans for Board approval (including
              changes in the number of shares reserved for issuance
              thereunder);

        9.    Administering the Company’s equity plans, granting stock
              option, restricted stock and other equity awards and approving
              modifications of such awards, provided that the Board may
              delegate to another committee of the Board, or, if permitted
              under applicable law, regulations or rules, to Company officers,
              the concurrent authority to make such awards to individuals other
              than Executive Officers and Board members on such terms and
              conditions as the Committee may specify;

        10.   Overseeing the administration of other material employee benefit
              plans of the Company, including the Company’s 401(k) plan;

        11.   Reviewing and approving policies and procedures relating to the
              perquisites and expense accounts of the Company’s Executive
              Officers;



                                       – 144 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 149 of 215 PageID: 562




        12.   When and as required by SEC rules, reviewing and discussing
              with management the Compensation Discussion & Analysis
              (“CD&A”) required to be included in the Company’s proxy
              statement and annual report on Form 10-K under applicable SEC
              rules; determining on the basis of such process whether to
              recommend to the Board that the CD&A be included in such
              filings; and furnishing an annual report on executive
              compensation for publication in the Company’s proxy statement;

        13.   Conducting a review of Executive Officer succession planning,
              as necessary, reporting its findings and recommendations to the
              Board, and working with the Board in evaluating potential
              successors to Executive Officer positions;

        14.   Making recommendations to the Board regarding amendments to
              this Charter;

        15.   Oversee the Company’s submission to, and consider the results
              of, stockholder votes of matters relating to compensation,
              including advisory votes on executive compensation and the
              frequency of such votes, incentive and other compensation plans,
              and amendments to such plans; [and]

        16.   Overseeing the Company’s compliance with SEC rules and
              regulations and Nasdaq listing standards regarding stockholder
              approval of certain compensation matters.

        302. Upon information and belief, the Company maintained a Compensation

  Committee Charter that imposed the same, or substantially and materially the same

  or similar, duties on the members of the Compensation Committee as those set forth

  above.

        D.    Duties Pursuant to the Company’s Code of Business Conduct

        303. The Individual Defendants, as officers and/or directors of Synchronoss,

  were also bound by the Company’s Code of Business Conduct (the “Code”) which,


                                       – 145 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 150 of 215 PageID: 563




  according to the Code, “sets out basic principles to guide all directors, officers and

  employees of Synchronoss Technologies, Inc.” who “must conduct themselves” in

  accordance with the Code “and seek to avoid even the appearance of improper

  behavior.”

        304. According to the Code, its purpose is to deter wrongdoing and promote

  the following:

        •      Honest and ethical conduct, including the ethical handling of
               actual or apparent conflicts of interest between personal and
               professional relationships;

        •      Full, fair, accurate, timely and understandable disclosure in
               reports and documents that Synchronoss files with, or submits to,
               the Securities and Exchange Commission (the “SEC”) and in
               other public communications made by Synchronoss;

        •      Compliance with applicable governmental laws, rules and
               regulations;

        •      The prompt internal reporting to an appropriate person or persons
               identified in the Code of violations of the Code; and

        •      Accountability for adherence to the Code.

        305. With respect to compliance with applicable laws, rules, and regulations,

  the Code states:

        Obeying the law is the foundation on which Synchronoss’ ethical
        standards are built. You must comply with applicable laws, rules and
        regulations. Although you are not expected to know the details of these
        laws, it is important to know enough to determine when to seek advice
        from managers or other appropriate personnel.
        306. With respect to conflicts of interest, the Code provides:


                                         – 146 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 151 of 215 PageID: 564




        A “conflict of interest” exists when a person’s private interests interfere
        or conflict in any way with the interests of Synchronoss. Examples of
        when a conflict of interest may arise include, but are not limited to:

        •     When a director, officer or employee takes actions or has
              interests that may make it difficult to perform his or her work
              objectively and effectively.

        •     When a director, officer or employee, or a member of his or her
              family, receives improper personal benefits as a result of his or
              her position with Synchronoss.

        •     Almost always, when an employee works simultaneously for a
              competitor or, except on our behalf, a customer or supplier. You
              are not allowed to work for a competitor in any capacity.

        •     When a director, officer or employee serves as a director of any
              company that competes with Synchronoss.

        •     When a director, officer or employee invests in a customer,
              supplier, developer or competitor of Synchronoss. In deciding
              whether to make such an investment, you should consider the
              size and nature of the investment, your ability to influence
              decisions of Synchronoss or of the other company, your access
              to confidential information of Synchronoss or of the other
              company, and the nature of the relationship between
              Synchronoss and the other company.

        •     When a director, officer or employee conducts Synchronoss
              business with a relative or significant other, or with a business
              with which a relative or significant other is associated in any
              significant role. Relatives include spouse, sister, brother,
              daughter, son, mother, father, grandparents, aunts, uncles, nieces,
              nephews, cousins, step relationships and in-laws. Significant
              others include persons living in a spousal or familial fashion
              (including same sex) with an employee.

        307. With respect to public disclosure of information, the Code states:

        The federal securities laws require Synchronoss to disclose certain
        information in various reports that the Company must file with or

                                         – 147 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 152 of 215 PageID: 565




        submit to the SEC. In addition, from time to time, Synchronoss makes
        other public communications, such as issuing press releases.

        Synchronoss expects all directors, officers and employees who are
        involved in the preparation of SEC reports or other public documents
        to ensure that the information disclosed in those documents is full, fair,
        accurate, timely and understandable.

        To the extent that you reasonably believe that questionable accounting
        or auditing conduct or practices have occurred or are occurring, you
        should report those concerns to Synchronoss’ Chief Financial Officer
        or in compliance with Company’s Whistleblower policy.

        308. With respect to insider trading, the Code provides:

        You are not permitted to use or share confidential information for stock
        trading purposes or for any other purpose, except the conduct of our
        business. All non-public information about Synchronoss should be
        considered confidential information. To use material non-public
        information for personal financial benefit or to “tip” others who might
        make an investment decision on the basis of this information is not only
        unethical, but also illegal, and could result in criminal prosecution in
        addition to the termination of your employment. In order to assist with
        compliance with laws against insider trading, the Company has adopted
        an Insider Trading Policy. A copy of this policy, which has been
        distributed to every employee, is available on the Company’s internal
        website. If you have any questions, please consult Synchronoss’ Chief
        Financial Officer.

        309. With respect to corporate opportunities, the Code states:

        You are prohibited from taking for yourself opportunities that are
        discovered through the use of corporate property, information or
        position without the informed prior consent of the Board. You may not
        use corporate property or information obtained through your position
        with Synchronoss for improper personal gain, and you may not compete
        with Synchronoss directly or indirectly. Furthermore, you owe a duty
        to Synchronoss to advance its legitimate interests when such an
        opportunity arises.



                                         – 148 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 153 of 215 PageID: 566




        310. With respect to competition and fair dealing, the Code provides:

        Synchronoss seeks to outperform its competition fairly and honestly.
        Stealing proprietary information, possessing trade secret information
        that was obtained without the owner’s consent, or inducing such
        disclosures by past or present employees of other companies is
        prohibited. You should endeavor to respect the rights of and deal fairly
        with Synchronoss’ customers, suppliers, competitors and employees.

        311. With respect to protection and proper use of Synchronoss assets, the

  Code states:

        You should endeavor to protect Synchronoss’ assets and ensure their
        efficient use. Any suspected incident of fraud or theft should
        immediately be reported for investigation. Synchronoss equipment
        should not be used for non-Synchronoss business, though limited
        incidental personal use is permitted.

        Your obligation to protect Synchronoss’ assets includes protecting its
        proprietary information. Proprietary information includes intellectual
        property such as trade secrets, patents, trademarks and copyrights, as
        well as business, marketing and service plans, engineering and
        manufacturing ideas, designs, databases, records, salary information
        and any unpublished financial data and reports. Unauthorized use or
        distribution of such information would violate Synchronoss policy and
        could also be illegal and result in civil or even criminal penalties.

        312. Upon information and belief, the Company maintained a version of the

  Code that imposed the same, or substantially and materially the same or similar,

  duties on, among others, the Individual Defendants, as those set forth above.

        E.       Control, Access, and Authority

        313. The Individual Defendants, because of their positions of control and

  authority as directors and/or officers of Synchronoss, were able to, and did, directly



                                         – 149 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 154 of 215 PageID: 567




  and/or indirectly, exercise control over the wrongful acts complained of herein, as

  well as the contents of the various public statements issued by Synchronoss.

        314. Because of their advisory, executive, managerial, and directorial

  positions with Synchronoss, each of the Individual Defendants had access to

  adverse, non-public information about the financial condition, operations, and

  improper representations of Synchronoss.

        315. At all times relevant hereto, each of the Individual Defendants was the

  agent of each of the other Individual Defendants and of Synchronoss and was at all

  times acting within the course and scope of such agency.

        F.        Reasonable and Prudent Supervision

        316. To discharge their duties, the officers and directors of Synchronoss

  were required to exercise reasonable and prudent supervision over the management,

  policies, practices, and controls of the financial affairs of the Company. By virtue

  of such duties, the officers and directors of Synchronoss were required to, among

  other things:

        (a)       ensure that the Company complied with its legal obligations and

  requirements, including acting only within the scope of its legal authority and

  disseminating truthful and accurate statements to the investing public;

        (b)       conduct the affairs of the Company in an efficient, business-like manner

  so as to make it possible to provide the highest-quality performance of its business,


                                           – 150 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 155 of 215 PageID: 568




  to avoid wasting the Company’s assets, and to maximize the value of the Company’s

  stock;

           (c)   properly and accurately guide shareholders and analysts as to the true

  business practices, operations, and financial prospects of the Company at any given

  time, including making accurate statements about the Company’s business practices,

  operations, and financial prospects, as well as its internal controls;

           (d)   remain informed as to how Synchronoss conducted its operations, and,

  upon receipt of notice or information of imprudent or unsound conditions or

  practices, make reasonable inquiry in connection therewith and take steps to correct

  such conditions or practices, and make such disclosures as necessary to comply with

  securities laws;

           (e)   refrain from trading on material, adverse, non-public information; and

           (f)   ensure that Synchronoss was operated in a diligent, honest, and prudent

  manner in compliance with all applicable laws, rules, and regulations.

                                BREACHES OF DUTIES

           317. The conduct of the Individual Defendants complained of herein

  involves knowing and culpable violations of their obligations as officers and/or

  directors of Synchronoss, the absence of good faith on their part, and a reckless

  disregard for their duties to the Company and its shareholders, which the Individual




                                          – 151 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 156 of 215 PageID: 569




  Defendants were aware, or should have been aware, posed a risk of serious injury to

  the Company.

        318. The Individual Defendants breached their duties of loyalty and good

  faith by allowing the other Individual Defendants to deceive, or by themselves

  deceiving, the investing public and artificially inflating and maintaining the market

  price of Synchronoss’s securities by making untrue statements and omissions about

  Synchronoss’s business and financial prospects, by engaging in and concealing

  deceitful business practices, by wasting corporate assets through the authorization

  and execution of the repurchase program, and by engaging in unlawful insider sales.

        319. The Individual Defendants also violated, or failed to prevent others

  from violating, federal securities laws and their fiduciary duties, which have resulted

  in, and exposed the Company to, the Securities Class Action. As a result of these

  and other breaches of fiduciary duties, Synchronoss has expended, and will continue

  to expend, significant sums of money.

        320. Thus, the Individual Defendants, because of their positions of control

  and authority as officers and/or directors of Synchronoss, were able to, and did,

  directly and/or indirectly, exercise control over the wrongful acts complained of

  herein, as well as the contents of the various public statements issued by the

  Company, which resulted in substantial harm to Synchronoss.




                                         – 152 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 157 of 215 PageID: 570




        321. Specifically, members of the Audit Committee breached their fiduciary

  duties of good faith and loyalty by, inter alia, failing to implement sufficient internal

  controls and procedures, and/or recklessly and indifferently failing to follow internal

  controls and procedures to ensure the accuracy of the Company’s public statements.

  Because of this failure, the Company issued false and misleading statements

  concerning the Company’s business practices, operations, and financial prospects.

        322. Specifically, members of the Compensation Committee breached their

  fiduciary duties of good faith and loyalty by, inter alia, recommending and/or

  approving unjust compensation and incentive packages for the Individual

  Defendants which disincentivized them from identifying, addressing, and reporting

  problems to investors as they were encountered, as well as by authorizing excessive

  payments for the high-level executive departures of Defendants Rosenberger,

  Frederick, and Hovsepian, who collectively received over $7.9 million in

  compensation as they departed.

   CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

        323. In committing the wrongful acts alleged herein, the Individual

  Defendants have pursued, or joined in the pursuit of, a common course of conduct,

  and have acted in concert with, and conspired with, one another in furtherance of

  their wrongdoing. The Individual Defendants further aided and abetted and/or

  assisted each other in breaching their respective duties.


                                          – 153 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 158 of 215 PageID: 571




        324. During all times relevant hereto, the Individual Defendants collectively,

  and individually, initiated a course of conduct that was designed to mislead

  shareholders into believing that the Company’s business and financial prospects

  were better than they actually were. In furtherance of this plan, conspiracy, and

  course of conduct, the Individual Defendants collectively, and individually, took the

  actions set forth herein.

        325. The purpose and effect of the Individual Defendants’ conspiracy,

  common enterprise, and/or common course of conduct was, among other things, to:

  (a) facilitate and disguise the Individual Defendants’ violations of law, including

  breaches of fiduciary duties and unjust enrichment, waste of corporate assets, gross

  mismanagement, abuse of control, and violations of Sections 14(a), 10(b), and 20(a)

  of the Exchange Act; (b) disguise and misrepresent the Company’s actual business

  and financial prospects; and (c) artificially inflate the Company’s stock price.

        326. The Individual Defendants accomplished their conspiracy, common

  enterprise, and/or common course of conduct by causing the Company to

  purposefully, recklessly, or negligently conceal material facts, release improper

  statements, fail to correct such misstatements, and violate applicable laws. Because

  the actions described herein occurred under the authority of the Board, each of the

  Individual Defendants was a direct, necessary, and substantial participant in the




                                         – 154 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 159 of 215 PageID: 572




  conspiracy, common enterprise, and/or common course of conduct complained of

  herein.

        327. Each of the Individual Defendants aided and abetted and rendered

  substantial assistance in the wrongs complained of herein. In taking such actions,

  each Individual Defendant acted with knowledge of the primary wrongdoing,

  substantially assisted the accomplishment of that wrongdoing, and was aware of his

  or her overall contribution to and furtherance of the wrongdoing.

                         DAMAGES TO SYNCHRONOSS

        328. As a result of the Individual Defendants’ wrongful conduct,

  Synchronoss conducted its affairs in evident violation of federal and state laws and

  regulations.   In addition, the Company was caused to disseminate false and

  misleading statements and to omit material information to make such statements not

  false and misleading when made. This misconduct has devastated Synchronoss’s

  credibility. Further, Synchronoss is the subject of the Securities Class Action.

  Synchronoss has been, and will continue to be, severely damaged and injured by the

  Individual Defendants’ misconduct.

        329. As a direct and proximate result of the Individual Defendants’ actions

  as alleged above, Synchronoss’s market capitalization has been substantially

  damaged, having lost over $2.1 billion in value as a result of the conduct described

  herein.


                                        – 155 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 160 of 215 PageID: 573




         330. Further, as a direct and proximate result of the Individual Defendants’

  conduct, Synchronoss has expended, and will continue to expend, significant sums

  of money. Such expenditures include, without limitation:

         (a)    costs incurred in investigating and defending Synchronoss and certain

  officers in the Securities Class Action, plus potentially tens of millions of dollars in

  settlement or to satisfy an adverse judgment;

         (b)    costs incurred from compensation and benefits paid to the Individual

  Defendants, which compensation was based, at least in part, on Synchronoss’s

  artificially inflated stock price;

         (c)    costs associated with high-level executive departures, including the

  costs associated with the departure of Defendant Rosenberger, the Executive Vice

  President, CFO, and Treasurer, Defendant Frederick, who assumed Rosenberger’s

  position as CFO upon her departure, and former CEO, Defendant Hovsepian (who

  had only been with Synchronoss for three months). Collectively, these Defendants

  alone received over $7.9 million in compensation as they departed;

         (d)    costs associated with the repurchase of more than $40 million in

  Company stock at prices that the Individual Defendants knew, or should have

  known, were artificially inflated due to their false and misleading statements and/or

  omissions, and which is currently worth just $3.26 million;




                                          – 156 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 161 of 215 PageID: 574




         (e)    costs incurred from the misappropriation of Company information by

  the Insider Selling Defendants for the purpose of selling Synchronoss common stock

  at artificially inflated prices;

         (f)    costs incurred in connection with the Company’s restatements of its

  financials;

         (g)    damages associated with the Activation Sale;

         (h)    costs incurred from the loss of the Company’s customers’ confidence

  in Synchronoss and its products and services; and

         (i)    losses incurred in connection with entering related party transactions

  alleged herein that were unfair to the Company and entered under unfavorable terms.

         331. Moreover, these actions have irreparably damaged Synchronoss’s

  corporate image and goodwill. For at least the foreseeable future, Synchronoss will

  suffer from what is known as the “liar’s discount,” a term applied to the stocks of

  companies who have been implicated in illegal behavior and have misled the

  investing public, such that Synchronoss’s ability to raise equity capital or debt on

  favorable terms in the future is now impaired. The Company has also suffered over

  $2.1 billion in market capitalization loss as a direct result of the

  Individual Defendants’ wrongdoing alleged herein.




                                        – 157 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 162 of 215 PageID: 575




                  DERIVATIVE AND DEMAND ALLEGATIONS

        332. Plaintiffs bring this action derivatively, and in the right and for the

  benefit of Synchronoss, to redress injuries suffered, and to be suffered, by

  Synchronoss as a direct result of the Individual Defendants’ breaches of fiduciary

  duties and other violations of law. Synchronoss is named as a nominal defendant

  solely in a derivative capacity.

        333. Plaintiffs will adequately and fairly represent the interests of

  Synchronoss in enforcing and prosecuting its rights.

        334. Plaintiffs are, and have continuously been, shareholders of Synchronoss

  at all relevant times hereto.

        335. As detailed below, the Board wrongfully refused Plaintiffs’ pre-suit

  Demands, forcing Plaintiffs to file shareholder derivative actions, and this

  Complaint, on behalf of the Company.

        336. Given the Board’s wrongful, bad faith, and unreasonable refusal of

  Plaintiffs’ lawful Demands to investigate the misconduct sufficiently, and/or to take

  sufficient action to remedy the harms caused to the Company, this consolidated,

  shareholder derivative action should be permitted to proceed.




                                        – 158 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 163 of 215 PageID: 576




        A.     Plaintiff Laughlin’s Demand Allegations

               1.    The August 6, 2018 Demand

        337. Before filing this derivative action, Plaintiff Laughlin first served a

  shareholder litigation demand on the Board on August 6, 2018, requesting that the

  Board investigate and take legal action to remedy breaches of fiduciary duties and

  violations of law by certain current and former directors and executive Officers of

  the Company for the misconduct detailed herein, who caused the Company to suffer

  damages, including having to defend itself in the Securities Class Action (previously

  defined as the “August 6, 2018 Demand”). A true and correct copy of the August 6,

  2018 Demand is attached hereto as Exhibit A.

               2.    Plaintiff Laughlin’s Correspondence Following Up on the
                     August 6, 2018 Demand

        338. In response to the August 6, 2018 Demand, corporate counsel to

  Synchronoss, Mr. Marc Dupre, Esq., of Gunderson Dettmer Stough Villenueve

  Franklin & Hachigian, LLP, wrote to Plaintiff Laughlin’s counsel on September 13,

  2018, confirming the Board’s receipt of the August 6, 2018 Demand and advising

  that the Board “[wa]s reviewing the [August 6, 2018] Demand and w[ould] notify

  [Plaintiff Laughlin’s counsel] of its intended course of action when decided” (the

  “September 13, 2018 Letter”). A true and correct copy of the September 13, 2018

  Letter is attached hereto as Exhibit B.




                                        – 159 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 164 of 215 PageID: 577




        339. Having heard nothing more from the Board for roughly two and a half

  months after receiving the September 13, 2018 Letter, on November 21, 2018,

  Plaintiff Laughlin’s counsel wrote to Mr. Dupre to follow up on the status of the

  Board’s investigation of the August 6, 2018 Demand, and to raise issue with the

  complete lack of substantive information regarding the investigation into the

  August 6, 2018 Demand received by Plaintiff Laughlin as of that date (the

  “November 21, 2018 Letter”). Specifically, Plaintiff Laughlin requested that Mr.

  Dupre provide the following basic information: (i) the person(s) charged with

  reviewing the August 6, 2018 Demand and their position(s) within the Company, or

  if not affiliated with the Company, their affiliation; (ii) the date on which such

  person(s) were commissioned to undertake a review of the August 6, 2018 Demand;

  (iii) how those person(s) were selected and determined to be independent in

  accordance with Delaware law; and (iv) the scope of any such persons’ mandate and

  authority in connection with their review the August 6, 2018 Demand. Finally,

  Plaintiff Laughlin’s counsel requested that given the gravity of the allegations in the

  August 6, 2018 Demand, Mr. Dupre advise as to a timeframe in which the Board

  expected to complete its investigation. A true and correct copy of the November 21,

  2018 Letter is attached hereto as Exhibit C.

        340. Plaintiff Laughlin’s counsel did not hear further from Mr. Dupre in

  response to the November 21, 2018 Letter.


                                         – 160 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 165 of 215 PageID: 578




        341. On January 3, 2019, counsel for the Committee, Mr. Kenneth J.

  Nachbar, Esq., of Morris, Nichols, Arsht & Tunnell LLP, wrote to Plaintiff

  Laughlin’s counsel purporting to “respon[d] to [Plaintiff Laughlin’s counsel’s] letter

  dated November 21, 2018 to Marc Dupre, Esq.” (the “January 3, 2019 Letter”), but

  in the January 3, 2019 Letter, Mr. Nachbar wholly failed to address any of the

  concerns raised in Plaintiff Laughlin’s November 21, 2018 Letter, except to state

  that the Committee “anticipate[s] a response during the first half of 2019.” Indeed,

  Mr. Nachbar’s January 3, 2019 Letter consisted of only one four-sentence-long

  paragraph advising Plaintiff Laughlin’s counsel that the Board had “appointed a

  Demand Review Committee” to consider the August 6, 2018 Demand and “to

  recommend action to the Board” in response thereto, and that the Committee had

  hired Mr. Nachbar’s law firm to assist it in its consideration of the August 6, 2018

  Demand. A true and correct copy of the January 3, 2019 Letter is attached hereto as

  Exhibit D.

        342. Plaintiff Laughlin’s counsel responded on January 15, 2019, reiterating

  Plaintiff Laughlin’s prior requests for basic information regarding the Committee’s

  investigation of the August 6, 2018 Demand contained in Plaintiff Laughlin’s

  counsel’s November 21, 2018 Letter (the “January 15, 2019 Letter”). A true and

  correct copy of the January 15, 2019 Letter is attached hereto as Exhibit E.




                                         – 161 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 166 of 215 PageID: 579




        343. On January 29, 2019, Mr. Nachbar again wrote to Plaintiff Laughlin’s

  counsel, purporting to respond to Plaintiff Laughlin’s counsel’s January 15, 2019

  Letter (the “January 29, 2019 Letter”). But again, Mr. Nachbar utterly failed to

  respond to Plaintiff Laughlin’s requests for basic information regarding the

  Committee’s investigation, except to state, for the first time, that “the Board ha[d]

  appointed a Special Committee of two directors, who have been determined to be

  disinterested and independent under applicable Delaware law,” without identifying

  the two directors or the process by which, and on what basis, they were selected and

  determined to be independent. A true and correct copy of the January 29, 2019 Letter

  is attached hereto as Exhibit F.9

        344. Given that nearly all of Plaintiff Laughlin’s prior inquiries remained

  unanswered—and indeed, had been wholly ignored by Mr. Nachbar (and Mr.

  Dupre)—Plaintiff Laughlin’s counsel again wrote to Mr. Nachbar on March 18,

  2019, reiterating Plaintiff Laughlin’s inquiries first raised in his November 21, 2018

  Letter for a third time (the “March 18, 2019 Letter”). Also in the March 18, 2019

  Letter, Plaintiff Laughlin’s counsel noted that while Plaintiff Laughlin had issued a

  litigation demand on the Board, thereby conceding that a majority of the Board could

  9
    In certain of Mr. Nachbar’s correspondence to Plaintiff’s counsel, Mr. Nachbar
  refers to the Committee as a “Special Committee,” as is the case with the January 29,
  2019 Letter, whereas in other correspondence, such as the letters received by
  Plaintiff prior to January 29, 2019, Mr. Nachbar refers to what Plaintiff understands
  to be the same committee as a “Demand Review Committee.”

                                         – 162 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 167 of 215 PageID: 580




  fairly consider a demand, that fact “d[id] not necessarily render the Committee,” as

  commissioned, “disinterested and independent,” and further noted that the Board’s

  ex-post actions taken with respect to the August 6, 2018 Demand—for example,

  choosing not to empower a committee of fully independent and disinterested

  directors to review the August 6, 2018 Demand—could justify treating the Board as

  not independent. A true and correct copy of the March 18, 2019 Letter is attached

  hereto as Exhibit G. (citing Thorpe v. CERBCO, Inc., 611 A.2d 5, 10 n.5 (Del.

  Ch. 199) (emphasis added)).

        345. Mr. Nachbar failed to respond to Plaintiff Laughlin’s counsel for

  another roughly four months.

              3.     Plaintiff Laughlin’s July 9, 2019 Refusal

        346. Then, on July 9, 2019, Mr. Nachbar wrote to Plaintiff Laughlin’s

  counsel, summarily stating that the Committee comprised of supposedly

  independent and disinterested directors, working in conjunction with purportedly

  independent outside counsel, had completed its investigation of the August 6, 2018

  Demand and presented its findings and recommendations to the Board not to pursue

  claims related to the misconduct alleged in the August 6, 2018 Demand, as such

  action would purportedly “not be in the best interests of the Company,” which

  recommendation was unanimously adopted by the Board at a meeting held on

  June 26, 2019 (the “Plaintiff Laughlin’s July 9, 2019 Refusal”).


                                        – 163 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 168 of 215 PageID: 581




        347. Notably, for the first time, Mr. Nachbar addressed Plaintiff Laughlin’s

  prior requests for information regarding the identities of Committee members and

  their mandate and scope of authority in investigating the August 6, 2018 Demand,

  stating: (i) the Committee was comprised of purportedly independent and

  disinterested directors, Cadogan and Rinne; (ii) the “Committee was charged with

  reviewing, investigating and providing recommendations to the Board about how

  the Company should proceed with respect to the [August 6, 2018 Demand]”; and

  (iii) the “Committee was given full authority to retain and pay, at the Company’s

  expense, independent legal counsel and other advisors as the Committee deemed

  necessary.”10 Nowhere in Plaintiff Laughlin’s July 9, 2019 Refusal (or otherwise),

  however, did Mr. Nachbar advise as to how or on what basis Cadogan and Rinne

  were selected and determined to be independent in accordance with Delaware law,

  despite Plaintiff Laughlin’s repeated requests for such information in his prior

  correspondence. Rather, Mr. Nachbar merely offered the conclusory statement that

  both Committee members were “disinterested and independent directors.”




  10
     This is true despite Mr. Nachbar’s representation to the contrary in Plaintiff
  Laughlin’s July 9, 2019 Refusal. See Exhibit H (falsely indicating Mr. Nachbar had
  previously provided such information (when in fact he had not), stating, “[a]s you
  know from my previous correspondence dated January 3 and January 29, 2019,
  the Board appointed a [Committee] consisting of two disinterested and independent
  directors, William Cadogan and Kristin Rinne, to consider to the Demand and to
  recommend action to the Board . . . . ”).

                                       – 164 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 169 of 215 PageID: 582




        348. Plaintiff Laughlin’s July 9, 2019 Refusal provided that the Committee’s

  investigation included a review of “over 300 public and non-public documents . . . ,

  including board and audit committee minutes and materials, SEC filings,

  communications with NASDAQ, press releases and investor call transcripts,

  employment agreements, 10b5-1 plans of officers and directors and information

  related to the Company’s prior investigation and review of the financial errors,” and

  that the Committee “conducted interviews of in-house and outside counsel.”

        349. According to Plaintiff Laughlin’s July 9, 2019 Refusal, based on its

  purportedly “extensive” investigation, the Committee found, inter alia: (i) “no

  member of management was involved in misconduct and that there was no evidence

  that either management or the directors knew that the Company’s financial results

  were misstated when they had been disclosed”; (ii) “no evidence the officers or

  directors were aware that the financial results were misstated or were in possession

  or [sic] adverse material non-public information about the Company”; and (iii) the

  “Board[] lack[ed] knowledge that errors in the Company’s financial results had

  occurred.” Plaintiff Laughlin’s July 9, 2019 Refusal also described the August 6,

  2018 Demand as “factually inaccurate with respect to the allegations of wrongdoing

  and lacked merit.”

        350. Despite these proclamations, however, Plaintiff Laughlin’s July 9, 2019

  Refusal also provided that the Company had taken certain actions “to remediate the


                                        – 165 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 170 of 215 PageID: 583




  prior accounting errors,” including “fir[ing] four non-officer employees for actions

  related to the accounting errors” and retaining a “new CEO and CFO, as well as

  other employees with responsibilities related to revenue recognition.” Moreover,

  Plaintiff Laughlin’s July 9, 2019 Refusal provided that based on its investigation,

  the Committee had “recommended that the Board direct the Compensation

  Committee to review the Company’s insider trading policies . . . and make any

  recommendations to the Board for any revisions that the Compensation Committee

  deemed appropriate.” A true and correct copy of Plaintiff Laughlin’s July 9, 2019

  Refusal is attached hereto as Exhibit H.

              4.     Plaintiff Laughlin’s September 5, 2019 Demand

        351. Following Plaintiff Laughlin’s July 9, 2019 Refusal, on August 14,

  2019, the lead plaintiff in the Securities Class Action filed the SAC, alleging

  numerous additional violations of law by certain current and/or former directors and

  executive Officers at Synchronoss. See Securities Class Action, ECF No. 81.

        352. In light of these additional allegations of wrongdoing, on September 5,

  2019, Plaintiff Laughlin’s counsel again wrote to Mr. Nachbar to demand that the

  Committee undertake a review of the new allegations in the SAC, in

  supplementation of his August 6, 2018 Demand, and to follow up on Plaintiff

  Laughlin’s July 9, 2019 Refusal (previously defined as the “September 5, 2019

  Demand”). Specifically, Plaintiff Laughlin requested copies of the non-public


                                        – 166 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 171 of 215 PageID: 584




  documents referenced in Plaintiff Laughlin’s July 9, 2019 Refusal as having been

  considered by the Committee in connection with its review of the August 6, 2018

  Demand, as well as any documents and materials reviewed in connection with the

  Committee’s supplemental investigation of the allegations in the September 5, 2019

  Demand, and asked that the Board confirm whether it stood by Plaintiff Laughlin’s

  July 9, 2019 Refusal following such investigation in light of the new allegations of

  serious misconduct in the SAC.11 A true and correct copy of the September 5, 2019

  Demand is attached hereto as Exhibit I.




  11
    Plaintiff Laughlin’s September 5, 2019 Demand does not constitute a second,
  additional litigation demand, as counsel for the Committee suggests in the May 28,
  2020 Refusal, but rather, the September 5, 2019 Demand supplemented and
  expanded on Plaintiff Laughlin’s August 6, 2018 Demand. Indeed, as noted in the
  September 5, 2019 Demand, in Plaintiff Laughlin’s August 6, 2018 Demand,
  Plaintiff Laughlin had previously explicitly stated:
        Any complete and thorough investigation of the wrongdoing must
        include a full investigation of the allegations related to these facts in
        pending litigation, including, without limitation, the Securities Class
        Action and any other operative complaint in any other shareholder
        derivative or securities actions. In the event that any amended
        pleading is filed during the pendency of such actions, any additional
        allegations must also be thoroughly investigated.

  See Ex. A (emphasis in original). Thus, the Committee was obligated, pursuant to
  the terms of the August 6, 2018 Demand, to investigate all allegations in the SAC.

                                        – 167 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 172 of 215 PageID: 585




               5.    Plaintiff Laughlin’s Continued Correspondence with the
                     Committee Following Up on the September 5, 2019 Demand

        353. On September 26, 2019, Mr. Nachbar wrote to Plaintiff Laughlin’s

  counsel, confirming that the Committee received the September 5, 2019 Demand

  and that the Committee “[wa]s investigating the additional allegations set forth

  [therein] and in the [SAC] filed in [the Securities Class Action]” (the “September

  26, 2019 Letter”). In addition, Mr. Nachbar declined outright Plaintiff Laughlin’s

  request for copies of the documents and materials reviewed in connection with the

  Committee’s consideration of Plaintiff Laughlin’s Demands, summarily stating,

  without citing to any legal authority whatsoever, that “We do not believe that your

  request for documents in the penultimate paragraph of your letter is proper, and the

  request is therefore denied.” A true and correct copy of the September 26, 2019

  Letter is attached hereto as Exhibit J.

        354. Plaintiff Laughlin’s counsel responded on December 3, 2019,

  requesting a timeframe in which the Committee expected to conclude its

  investigation of the additional allegations in the SAC and reiterating Plaintiff

  Laughlin’s requests for documents reviewed in connection with the Committee’s

  investigation of Plaintiff Laughlin’s Demands (the “December 3, 2019 Letter”). A

  true and correct copy of the December 3, 2019 Letter is attached hereto as Exhibit K.

        355. On December 13, 2019, Mr. Nachbar wrote to Plaintiff Laughlin’s

  counsel, advising that the “Special Committee expects to report to the full Board of

                                            – 168 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 173 of 215 PageID: 586




  Synchronoss, and therefore expects to have a further report to your client, in the first

  quarter of 2020,” and again declining to provide the requested documents and

  materials because the “Special Committee d[id] not believe that it is legally required

  to provide” such information to Plaintiff Laughlin (the “December 13, 2019 Letter”).

  Again, Mr. Nachbar failed to provide any legal authority for this contention. A true

  and correct copy of the December 13, 2019 Letter is attached hereto as Exhibit L.

        356. As the end of the first quarter of 2020 approached, Plaintiff Laughlin’s

  counsel still had not heard from Mr. Nachbar regarding the status of the Committee’s

  investigation, despite Mr. Nachbar’s prior representation in his December 13, 2019

  Letter that the Committee “expect[ed] to have a further report to [Plaintiff Laughlin]

  in the first quarter of 2020.”

        357. Accordingly, on March 26, 2020, Plaintiff Laughlin’s counsel followed

  up with Mr. Nachbar, requesting that he advise as to whether the Committee still

  expected to conclude its investigation “in the first quarter of 2020,” as previously

  stated, or if not, requesting that he advise Plaintiff Laughlin of the revised timeframe

  in which the Committee expected to conclude its investigation of the September 5,

  2019 Demand (the “March 26, 2020 Letter”). Moreover, in the event that the

  Committee no longer expected to conclude its investigation by the close of the first

  quarter of 2020, Plaintiff Laughlin’s counsel asked that the Committee enter into an

  appropriate tolling agreement to preserve Plaintiff Laughlin’s claims on behalf of


                                          – 169 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 174 of 215 PageID: 587




  Synchronoss. A true and correct copy of the March 26, 2020 Letter is attached hereto

  as Exhibit M.

        358. On April 2, 2020, Mr. Nachbar responded, stating that the Committee

  “expects to report to the board of Synchronoss later this month” and “expects to

  make a decision concerning [Plaintiff Laughlin’s] request [that the Committee enter

  into a tolling agreement] early next week” (the “April 2, 2020 Letter”). A true and

  correct copy of the April 2, 2020 Letter is attached hereto as Exhibit N.

        359. On April 7, 2020, Mr. Nachbar sent another letter to Plaintiff

  Laughlin’s counsel, advising that “[t]he Committee has determined not to request [a

  tolling agreement] at this time, principally because it expects to complete its work

  by the end of this month, and it is unaware of any statues of limitations that will

  expire in the next time between today and the anticipated completion date” (the

  “April 7, 2020 Letter”). A true and correct copy of the April 7, 2020 Letter is

  attached hereto as Exhibit O.

        360. April came and went without Mr. Nachbar advising as to the outcome

  of the Committee’s investigation into the September 5, 2019 Demand, as he had

  undertaken to do in his April 2, 2020 Letter.

        361. As such, Plaintiff Laughlin’s counsel wrote to Mr. Nachbar on May 15,

  2020, inquiring as to the status of the Committee’s investigation, and in the event

  the investigation was still not complete, requesting an explanation of the reason(s)


                                        – 170 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 175 of 215 PageID: 588




  for the delay and a revised timetable in which the Committee expected to complete

  its investigation (the “May 15, 2020 Letter”). Finally, in light of the fact that Mr.

  Nachbar had failed to advise as to the outcome of the Committee’s investigation by

  the end of April 2020, Plaintiff Laughlin reiterated his request for a tolling

  agreement. A true and correct copy of the May 15, 2020 Letter is attached hereto as

  Exhibit P.

               6.     The May 28, 2020 Refusal

        362. On May 28, 2020, Mr. Nachbar responded to Plaintiff Laughlin’s

  counsel, summarily stating that the Committee, consisting of purportedly

  independent and disinterested directors with the assistance of purportedly

  independent outside counsel, had “considered the matters raised in the [September 5,

  2019 Demand]” and following its investigation, on May 22, 2020, presented its

  findings and recommendations to the Board that “it would not be in the best interests

  of the Company and its stockholders to pursue any litigation in response to the

  [September 5, 2019 Demand],” which the Board adopted at the same meeting (the

  “May 28, 2020 Refusal”). In addition, the May 28, 2020 Refusal incorporated by

  reference Plaintiff Laughlin’s July 9, 2019 Refusal in its entirety, serving to confirm

  the Board’s prior refusal of the claims alleged in Plaintiff Laughlin’s August 6, 2018

  Demand.




                                         – 171 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 176 of 215 PageID: 589




        363. The May 28, 2020 Refusal provided that as part of the Committee’s

  investigation, it reviewed certain additional documents and materials and conducted

  interviews of certain counsel and employees at Synchronoss.

        364. Based on its purported investigation of the allegations in the SAC, the

  Committee found, inter alia: (i) “no member of management was involved in

  misconduct or intended to mislead the public and that there was no evidence that

  either management or the directors knew that the Company’s financial results were

  misstated when they had been disclosed”; (ii) a “lack of any evidence that actual

  expenses were manipulated and that the information in the [September 5, 2019

  Demand] was either incorrect or contrary to the evidence discovered during the

  investigation”; and (iii) “no evidence the officers were aware that the financial

  results were misstated or were in possession of adverse material non-public

  information about the Company.” Like Plaintiff Laughlin’s July 9, 2019 Refusal,

  the May 28, 2020 Refusal also stated the September 5, 2019 Demand “was factually

  inaccurate with respect to allegations of wrongdoing and lacked merit.”

        365. While the May 28, 2020 Refusal explicitly claims to have investigated

  the allegations in the SAC, the eight (8) confidential witnesses providing first-hand

  knowledge in support of those allegations—all of whom are former Synchronoss

  employees—were not even identified, much less interviewed, in connection with the

  Committee’s investigation. Indeed, apparently recognizing the value of speaking


                                        – 172 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 177 of 215 PageID: 590




  with these confidential witnesses as part of its consideration of the September 5,

  2019 Demand, “the Committee requested that plaintiffs’ counsel in the Securities

  Class Action identify the ‘confidential witnesses’ identified in the SAC so that the

  Committee could interview those persons, but counsel refused to do so.” Nowhere

  does the May 28, 2020 Refusal indicate the Committee made any other attempts to

  identify the confidential witnesses whose allegations form the basis of the SAC, or

  that they in fact interviewed such persons before refusing the September 5, 2019

  Demand and confirming Plaintiff Laughlin’s July 9, 2019 Refusal. A true and

  correct copy of the May 28, 2020 Refusal is attached hereto as Exhibit Q.

        B.     Plaintiff Thieffry’s Demand Allegations

        366. On August 3, 2018, Plaintiff Thieffry, through her counsel, sent

  Plaintiff Thieffry’s Demand on Synchronoss’s Board to investigate the violations of

  law described herein and to pursue remedies through litigation against the Individual

  Defendants for breaching their fiduciary duties by allowing Synchronoss to issue

  improper statements set forth herein. A true and correct copy of Plaintiff Thieffry’s

  Demand is attached hereto as Exhibit R.

        367. On September 13, 2018, Plaintiff Thieffry received a letter on behalf of

  the Board from Mr. Dupre, acknowledging receipt of Plaintiff Thieffry’s Demand

  (the “September 13, 2018 Letter”). The September 13, 2018 Letter succinctly stated

  that the Board was reviewing Plaintiff Thieffry’s Demand and “will notify [Plaintiff


                                        – 173 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 178 of 215 PageID: 591




  Thieffry] of its interested course of action when decided.” A true and correct copy

  of the September 13, 2018 Letter is attached hereto as Exhibit S.

        368. Upon receiving no updates from the Board, Plaintiff Thieffry, through

  counsel, sent a letter to the Board’s counsel on June 24, 2019 to provide the Board

  with another opportunity to address Plaintiff Thieffry’s Demand and commence a

  civil action against the individuals responsible for the wrongdoing described in the

  Demand (the “June 24, 2019 Letter”). A true and correct copy of the June 24, 2019

  Letter is attached hereto as Exhibit T.

        369. On July 9, 2019, the Board, through its counsel, Mr. Nachbar,

  responded to Plaintiff Thieffry’s Demand, stating that after an investigation, the

  Board had concluded to refuse Plaintiff’s Thieffry’s Demand (the “Plaintiff

  Thieffry’s July 9, 2019 Refusal” and together with the Plaintiff Laughlin’s July 9,

  2019 Refusal and the May 28, 2020 Refusal, the “Refusals”). A true and correct

  copy of Plaintiff Thieffry’s July 9, 2019 Refusal is attached hereto as Exhibit U.

        370. In response to Plaintiff Thieffry’s July 9, 2019 Refusal, Plaintiff

  Thieffry responded to the Board’s counsel, Mr. Nachbar, on October 2, 2019, stating

  Plaintiff Thieffry’s July 9, 2019 Refusal was not detailed enough to evaluate the

  sufficiency of the Board’s investigation of Plaintiff Thieffry’s Demand.

  Accordingly, Plaintiff Thieffry requested information and documents from the

  Board to evaluate whether the Board’s investigation of Plaintiff Thieffry’s Demand


                                        – 174 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 179 of 215 PageID: 592




  and Plaintiff Thieffry’s July 9, 2019 Refusal were reasonable and sufficient. A true

  and correct copy of the October 2, 2019 letter is attached hereto as Exhibit V.

        371. On October 31, 2019, the Board, through Mr. Nachbar, responded that

  Plaintiff Thieffry’s request for documents concerning the Board’s investigation was

  denied (the “October 31, 2019 Letter”). A true and correct copy of the October 31,

  2019 Letter is attached hereto as Exhibit W.

        C.     The Board Wrongfully Refused Plaintiffs’ Demands

        372. At the time of the Board’s Refusals of Plaintiffs’ Demands, the Board

  consisted of nine (9) directors—Defendants Waldis, Cadogan, Hopkins, Rinne,

  Gyani, Baker, Berger, Aquilina, and Lurie.12

        373. The Board wrongfully refused Plaintiff’s’ Demands.           As detailed

  further below, the Board and the Committee failed to act independently, to act

  reasonably, to act in good faith, and within the realm of sound business judgment in

  investigating and denying the Demands. The Refusals state in conclusory fashion

  that the Committee and the Board exercised their business judgment when refusing

  the Demands. The Committee and Board, however, cannot be protected by the

  business judgment doctrine as they have failed to discharge their duties.




  12
    As of the date of the May 28, 2020 Refusal, the Board consisted of the same nine
  directors and Defendant Harris, who was appointed to the Board on August 2, 2019.

                                        – 175 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 180 of 215 PageID: 593




        374. First, the two Committee members charged with investigating the

  Demands—Defendants Rinne and Cadogan—were not in fact disinterested and

  independent, but rather, were conflicted and interested directors incapable of

  impartially reviewing the Demands.

        375. Indeed, Rinne has maintained a fifteen-year-long professional

  relationship with Lurie, who is identified as a culpable wrongdoer in Plaintiff

  Laughlin’s Demands for, among other reasons, continuing to fail to take any

  remedial action on behalf of the Company to right the wrongs perpetrated by, and

  being perpetrated by, the Defendants. Specifically, prior to joining Synchronoss’s

  Board, Rinne and Lurie served concurrently as executives at Cingular Wireless for

  roughly nine years, as the CTO of Cingular Wireless from approximately 2005

  to 2007 and as the President of National Distribution, AT&T Mobility/Cingular from

  approximately 2005 to 2008, respectively.       Following the merger of Cingular

  Wireless and AT&T, the pair then continued to work concurrently with one another

  for an additional six years prior to joining Synchronoss’s Board.             From

  approximately 2007 until 2014, Rinne served as the Senior Vice President at AT&T,

  while Lurie was then serving as President of Other Enterprises at AT&T from

  approximately 2008 to 2014, before assuming the role of President and CEO of

  AT&T’s Mobility and Consumer Operations in 2014. Thus, Rinne’s professional

  relationship with Lurie dating back roughly fifteen years casts significant doubt as


                                        – 176 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 181 of 215 PageID: 594




  to whether Rinne could impartially investigate the Demands which implicate Lurie

  for significant misconduct.13

        376. Cadogan suffers from a similar conflict of interest with Hopkins, as

  Hopkins is also implicated in serious misconduct in the Demands and Plaintiffs

  requested the Company take legal action against him. Specifically, Cadogan and

  Hopkins have a longstanding personal relationship owing to their shared alma mater,

  the Wharton School of Business at the University of Pennsylvania, where they each

  earned their master’s in business administration degrees in 1985 and 1987,

  respectively.

        377. Moreover, Defendant Cadogan is exceptionally interested in the

  outcome of the Demands as has been a member of the Board since 2005 and was a

  named director in Plaintiffs’ Demands against whom Plaintiffs requested the

  Company take legal action, and thus he faces a substantial likelihood of liability. It

  is highly unlikely that Cadogan would suggest the Company take legal action against

  himself. Accordingly, Cadogan, as one of the two members of the Committee

  formed to investigate the Demands, is tainted and not disinterested to be able to




  13
    In addition to Rinne and defendant Lurie, other Synchronoss Board members
  previously served at AT&T as high-level employees, including Aquilina and Gyani,
  who served as Co-President of AT&T Consumer Services and Member of the
  Chairman’s Operating Group for twenty-two years, and President and CEO of
  AT&T Wireless Mobility Services for three years, respectively.

                                         – 177 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 182 of 215 PageID: 595




  evaluate the Demands. It is unreasonable to state that Cadogan was disinterested

  and it was improper to include him on the Committee.

        378. Notably, none of the Refusals explain how or on what basis Rinne and

  Cadogan were selected and determined to be disinterested and independent. Far

  from it, the Refusals merely offer the conclusory statement that the Committee

  “consist[ed] of two disinterested and independent directors” without providing any

  detail regarding, inter alia, who was involved in making the determination that

  Cadogan and Rinne were disinterested and independent, what criteria were used to

  make that determination, or when that determination was made. See Ex. Q, U. This,

  despite Plaintiff Laughlin having requested such information on at least three

  separate occasions in written correspondence to counsel for the Committee, and

  Plaintiff Thieffry having likewise requested similar such information. See Exs. C,

  E, G, V.

        379. It was unreasonable and not in good faith to have two interested

  directors sit on the Committee and provide recommendations to the Board on the

  Demands. Considering Plaintiffs demanded that most of the Board members be

  investigated and the Company take action against them in the Demands, a committee

  comprised of outside persons should have been retained to conduct the investigation.

  Although the Committee purportedly retained Morris, Nichols, Arsht & Tunnell LLP

  to facilitate the investigation, any determination whether to pursue the Demands


                                        – 178 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 183 of 215 PageID: 596




  following an investigation (which was proposed to the Board) ultimately lay with

  the Committee. In the alternative, other Board members, who were not listed by

  Plaintiffs in the Demands, should have been members of the Committee.

        380. Second, the Committee’s investigation was woefully deficient because

  it failed to interview relevant persons identified as possessing knowledge of the

  misconduct in the Demands. Specifically, despite the fact that both Demands

  directed the Committee to investigate the newly added allegations in the SAC in the

  Securities Class Action14—including allegations derived from lead plaintiff’s

  counsel’s in the Securities Class Action interviews of eight confidential witnesses

  in that action, all of whom are former Synchronoss employees with first-hand

  knowledge of the misconduct detailed in the Demands. The Committee never

  identified or really even attempted to identify, or interviewed, any of those witnesses

  before refusing the Demands.




  14
    While the September 5, 2019 Demand first explicitly referred the Committee to
  the new allegations in the SAC, the August 6, 2018 Demand also directed the
  Committee to investigate those allegations, stating:
        Any complete and thorough investigation of the wrongdoing must
        include a full investigation of the allegations related to these facts in
        pending litigation, including, without limitation, the Securities Class
        Action and any other operative complaint in any other shareholder
        derivative or securities actions. In the event that any amended
        pleading is filed during the pendency of such actions, any additional
        allegations must also be thoroughly investigated.

                                         – 179 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 184 of 215 PageID: 597




        381. This failure to seek out and interview relevant persons with knowledge

  of the challenged misconduct in the Demands is particularly egregious given that on

  May 29, 2020, when ruling on defendants’ motion to dismiss, this Court credited the

  information from those witnesses as, in part, the basis for sustaining certain of the

  claims in the Securities Class Action—the very same claims here. See Securities

  Class Action, ECF No. 91.

        382. Despite this failure, the May 28, 2020 Refusal does, however, implicitly

  acknowledge the propriety of interviewing the confidential witnesses in the

  Securities Class Action as part of a proper and thorough investigation of the

  Demands stating: “the Committee requested that plaintiffs’ counsel in the Securities

  Class Action identify the ‘confidential witnesses’ identified in the SAC so that the

  Committee could interview those persons, but counsel refused to do so.” Beyond

  this feeble attempt to determine confidential witnesses’ identities, however, there is

  no indication in the May 28, 2020 Refusal (or otherwise) that the Committee

  undertook any additional steps to identify and interview those persons with crucial,

  first-hand knowledge of the wrongdoing alleged in the Demands. Instead, the

  Committee proceeded without this vital information to recommend refusal of the

  Demands, which the Board adopted.

        383. Apart from the Committee’s failure to identify and interview the eight

  confidential witnesses whose interviews support the Securities Class Action claims,


                                         – 180 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 185 of 215 PageID: 598




  the Committee also appears to have inexplicably failed to interview numerous

  current and former directors expressly identified in the Demands as responsible for

  the wrongdoing, including, but not limited to, Waldis, Lurie, Hovsepian, Frederick,

  Garcia, Hopkins, McCormick, and Moore.

        384. Indeed, aside from counsel, the Committee appears to have interviewed

  only five individuals—whereas the Demands identified more than nineteen

  individuals as having information relevant to the misconduct alleged in the Demands

  (eleven culpable wrongdoers and eight confidential witnesses). Those persons

  interviewed include the Company’s Corporate Controller, the Company’s CTO, a

  former Synchronoss financial analyst , Irving, and Rosenberger. And of those five

  individuals interviewed, only three are identified in the Demands as persons with

  relevant knowledge of the alleged misconduct.

        385. On their face then, the Refusals conclusively show the Committee

  failed to interview witnesses with information material to the allegations in the

  Demands. The severely limited scope of the Committee’s investigation thus strongly

  suggests that the Refusals were ill-informed and unreasonable and not undertaken in

  good faith.

        386. Third, the Refusals omit key details regarding the Committee’s

  process, investigation, and reasoning leading to its conclusions that the Demands

  “lacked merit” and were “factually inaccurate.” For example, while the May 28,


                                       – 181 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 186 of 215 PageID: 599




  2020 Refusal does identify specific persons interviewed by the Committee (unlike

  Plaintiff Laughlin’s July 9, 2019 Refusal), it fails to provide any explanation as to

  why those persons (and not others) were selected to be interviewed, such that

  Plaintiffs have no visibility whatsoever into the Committee’s inexplicable decision

  to interview, for example, the Company’s Corporate Controller and CTO, but chose

  not to interview, inter alia, the eight confidential witnesses from the Securities Class

  Action and Defendants Waldis, Lurie, Hovsepian, Frederick, Garcia, Hopkins,

  McCormick, and Moore.

        387. Moreover, the Refusals refer to the Committee as having “presented its

  findings and recommendations to the Board,” but no Committee reports,

  presentations, or other materials, including witness interview summaries, have been

  provided to Plaintiffs. In failing to produce a report, the Company neglected to keep

  a proper record of its investigation to allow Plaintiffs and the Court to assess the

  reasonableness of the Board’s methodology in investigating the Demands, and is an

  incurable mistake to the Refusals of the Demands because there is no adequate

  record of the investigation and recommendation of the Board and no evidentiary

  record upon which to determine whether the Board in good faith refused the

  Demand.

        388. In inquiring whether the Committee’s investigation was sufficient,

  Plaintiff Thieffry in her October 2, 2019 letter asked: (i) to see copies of the


                                          – 182 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 187 of 215 PageID: 600




  documents the Committee reviewed in response to Plaintiff Thieffry’s Demand as

  well as an explanation of how these documents were selected; (ii) to see a list of

  people interviewed in connection with “the investigation that had been conducted

  previously that led to the restatement of the Company’s financial results (the “Prior

  Investigation”); (iii) a list of materials reviewed in the Prior Investigation reviewed

  by the Committee, including a list of interviews reviewed; (iv) copies of any reports

  of investigatory findings produced by the Committee or produced during the Prior

  Investigation; and (v) explanations about certain conclusions such as the Committee

  determining that the Board “lacked knowledge that errors in the Company’s

  financial results had occurred.” Rather than consider these requests and err on the

  side of transparency, the Board’s response in the October 31, 2019 Letter, through

  counsel, outright denied these requests without any explanation.

        389. Moreover, the Refusals do not include information as to who the

  Committee, during its investigation, sought documents from and who provided the

  documents and materials the Committee reviewed.            Further, the Committee’s

  investigation was inadequate because the Committee did not review sufficient

  categories of documents before it reached its conclusion. For example, the Refusals

  do not mention a review any correspondence, including emails, which could

  potentially have valuable information regarding the claims raised in the Demands.




                                         – 183 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 188 of 215 PageID: 601




        390. The utter lack of transparency into the Committee’s interview process

  as well as the document and materials reviewed process strongly suggests the

  Committee’s investigation, and the Board’s Refusals, were not reasonable and not

  conducted in good faith.

        391. Fourth, Defendants Waldis, Cadogan, and Hopkins are interested

  directors, and thus improperly participated in the Board’s vote to adopt the

  Committee’s findings and recommendations.

        392. Specifically, Defendants Waldis, Cadogan, and Hopkins voted to adopt

  the Committee’s findings and recommendations as to the August 3, 2018 and

  August 6, 2018 Demands, as reflected in Plaintiff Laughlin’s and Plaintiff Thieffry’s

  respective July 9, 2019 Refusals (Plaintiff Laughlin’s July 9, 2019 Refusal was

  incorporated into the May 28, 2020 Refusal in full). Moreover, Defendants Waldis,

  Cadogan, and Hopkins also separately voted to adopt the Committee’s findings and

  recommendations with respect to the September 5, 2019 Demand, as reflected in the

  May 28, 2020 Refusal.15

        393. But these directors—Waldis, Cadogan, and Hopkins—also made,

  certified, and/or approved the exact false and misleading statements challenged in

  15
     Plaintiffs base this allegation on the fact that the Refusals of Plaintiffs’ Demands
  allege that “the Board unanimously accepted the Committee’s recommendations as
  in the best interests of the Company and its stockholders,” and at the time of the
  Refusals, defendants Waldis, Cadogan, and Hopkins were all sitting Board members.
  See Exs. H, Q, U.

                                         – 184 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 189 of 215 PageID: 602




  Plaintiffs’ Demands, or were otherwise implicated in the wrongdoing detailed

  therein, including Waldis, Cadogan, and Hopkins. Indeed, by way of example,

  Waldis, Cadogan, and Hopkins each signed the materially false and misleading

  2014 10-K, 2015 10-K, 2016 10-K, and 2017 10-K, and Waldis is also alleged to

  have made numerous false and misleading statements on conference calls with

  investors.

        394. Additionally, several of the directors participated in unlawful insider

  trading by selling millions of dollars of Synchronoss stock based on knowledge of

  material, non-public information, including Waldis, Hopkins, and Cadogan.

        395. Fifth, further eroding the Committee’s ability to review the Demands

  is the fact that on May 29, 2020, this Court considered additional allegations

  substantially similar to Plaintiffs’ here on defendants’ motion to dismiss the SAC in

  the Securities Class Action, and found such allegations satisfied even the heightened

  pleading standards of Fed. R. Civ. P. 9(b) and the Private Securities Litigation

  Reform Act of 1995 (“PSLRA”). Specifically, the Court found, inter alia:

        Considering the above confidential witness information collectively,
        the Court finds that the SAC sets forth particularized allegations that
        the Company and, notably, Rosenberger, improperly recognized
        revenue on contracts before they were signed. These particularized
        allegations provide, at the very least, strong circumstantial evidence
        that Rosenberger knew or, more importantly, should have known that
        [she] was misrepresenting material facts related to the Company, and
        thus, acted recklessly. What is clear from the information provided by
        the confidential witnesses is that Rosenberger knew that revenue had
        been recognized on certain deals, notably the $25 million and $5

                                        – 185 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 190 of 215 PageID: 603




        million Verizon contracts, before the contracts were signed. Moreover,
        the SAC demonstrates that Rosenberger was heavily involved in the
        revenue recognition process. Moreover, the confidential witnesses all
        gave similar statements with regard to the Company’s practice of
        requiring a signed contract for revenue to be booked, evidencing that
        such a practice was in place at the Company. That the confidential
        witnesses did not specifically allege that Rosenberger knew of that
        policy does not inhibit an inference of scienter—Rosenberger was the
        CFO of the Company and, previously the Controller, and actively
        participated in discussions regarding revenue recognition, and was
        responsible for approving such decisions. Looking to this evidence as a
        whole, Plaintiff has sufficiently shown that Rosenberger knew or, more
        importantly, should have known that that revenue was being recognized
        prematurely. Accordingly, I find that scienter can be inferred from the
        confidential witness testimony pertaining to the improper recognition
        of revenue as to Rosenberger.

                                     *      *      *

        [W]hen considered in conjunction with the confidential witness
        testimony recited above, the Court is satisfied that Plaintiff has
        demonstrated the “more” required for a GAAP violation to support an
        inference of scienter. Despite Defendants’ assertions to the contrary,
        the allegations of the SAC suggest that the Company did have a policy
        of using written contracts and, further, that it required signed contracts
        for revenue to be recognized. Thus, the provisions of ASC 985-605-25-
        16 and -17 applied to the Company. These added allegations support a
        finding of scienter based on the GAAP violation.

                                     *      *      *

        In sum, Plaintiff has adequately demonstrated on this motion (1) the
        Company had a practice of requiring written signed contracts before
        revenue was recognized, (2) that the Company recognized certain deals
        as completed before the contracts were signed, and (3) that Rosenberger
        was aware that such deals were recognized without a signed contract.
        This is sufficient to allege violations of the GAAP standard in question
        and, further, sufficient grounds from which to infer scienter as to
        Rosenberger.



                                         – 186 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 191 of 215 PageID: 604




                                      *      *      *

        The Court finds that both these theories now support a stronger
        inference of scienter, as Plaintiff has sufficiently alleged that
        Rosenberger knew that the Company had improperly recognized
        certain revenue without obtaining signed contacts. This allegation of
        knowledge is enough to meet the “more” required for a restatement of
        financial results to support a strong inference of scienter. It is similarly
        sufficient for the Court to infer scienter from the size of the contracts
        involved. . . . The confidential witness allegations with respect to
        revenue recognition demonstrate that Rosenberger knew that the
        Company had improperly recognized revenue on its two biggest
        accounts—Verizon and AT&T. That knowledge is sufficient to support
        an inference of scienter under this theory.

                                      *      *      *

        Taken together, the Court finds that Plaintiff’s allegations with respect
        to Rosenberger are as compelling as any opposing inference of
        nonfraudulent intent. Plaintiff has sufficiently pled that, at a minimum,
        Rosenberger was aware that certain contracts, most notably the $25
        million and $5 million Verizon contracts, were recognized prior to
        receipt of a signed contract on each deal. Plaintiff has further
        sufficiently alleged that recognition of those deals was in violation of
        Company policy, which required a signed contract for deal revenue to
        be recognized and in violation of GAAP standards. This, taken together
        with the large magnitude of the Restatement and the size of the
        contracts at issue, is sufficient to support a substantial inference of
        scienter as to Rosenberger.

        Securities Class Action, ECF No. 91 at 23-24, 27, 29, 32, 37 (internal
        quotation marks and citations omitted).

        396. Thus, the very same allegations the Court reviewed and concluded were

  sufficiently meritorious to withstand dismissal—even under the heightened pleading

  standards imposed by Rule 9(b) and the PSLRA—the Committee inexplicably

  reviewed and prejudged as “factually inaccurate” and “lacked merit,” casting


                                          – 187 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 192 of 215 PageID: 605




  significant doubt on the reasonableness and good faith review conducted by the

  Committee and the Board in response to Plaintiffs’ Demands.

        397. Sixth, the Refusals fail to weigh the potential recovery from any lawsuit

  on the Company’s behalf in reaching the determination not to pursue claims. This

  error is significant, particularly in light of the Court’s recent order sustaining in part

  the SAC in the Securities Class Action. The Company has been damaged, and will

  continue to be damaged, by requiring representation in defending the Securities

  Class Action as a result of the Individual Defendants’ misconduct.

        398. Seventh, Defendant Waldis is further conflicted from reviewing the

  Demands because of his long-standing business relationship with Defendant

  McCormick, who is named in the Demands as a culpable wrongdoer. Indeed,

  Defendant McCormick founded Vertek, a privately held firm at which Defendant

  Waldis was employed from 1994 to 2000 as the company’s Chief Operating Officer,

  as well as other roles. Later, the pair spun off a portion of Vertek to form

  Synchronoss. Thus, Defendant Waldis’s relationship with Defendant McCormick

  dates back to at least 1994—roughly 25 years prior to the first of the Demands

  issued. As such, Defendant Waldis was incapable of reviewing the Demands, which

  implicate his long-standing business partner, Defendant McCormick, among others.

                             *            *             *




                                          – 188 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 193 of 215 PageID: 606




        399. The Board has failed in every respect to properly respond to Plaintiffs’

  Demands.     The Board failed to commission an independent and disinterested

  Committee to meaningfully investigate the claims alleged in the Demands, failed to

  engage in a meaningful and transparent investigative process, reached inexplicable

  conclusions with respect to the merits of the Demands, particularly in light of this

  Court’s order sustaining substantially similar allegations in the Securities Class

  Action, failed to undertake an appropriate investigation in proportion to the scope of

  the Demands, and failed to keep a proper record of its investigation. As such, the

  Board’s Refusals of the Demands were improper and directly at odds with the

  Board’s fiduciary duties.

        400. The Board’s and the Committee’s actions in response to the Demands

  demonstrate that the Board desired to achieve one predetermined result, a refusal of

  the Demands. Specifically, the Board abdicated its obligation to investigate the

  Demands to two conflicted Committee members the Board knew would recommend

  refusal. The conflicted Committee members failed to conduct a bona-fide and

  independent investigation into the allegations raised in the Demands, disregarded

  the actual merits of the claims set forth in the Demands, and prejudged the merits of

  the claims set forth in the Demands without undertaking a comprehensive and

  proportionate investigation given the scope of and allegations in the Demands. The

  entire “investigative” process was procedurally deficient and replete with conflicts


                                         – 189 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 194 of 215 PageID: 607




  of interest. As such, the Board’s Refusals are unreasonable and uninformed, and

  demonstrate the Board’s and the Committee’s lack of diligence and good faith, and

  that the Refusals were not a valid exercise of business judgment.

        401. In light of the Board’s unreasonable and wrongful Refusals of the

  Demands—not once, not twice, but three times—Plaintiffs have filed this action

  alleging violations of breach of fiduciary duties and unjust enrichment, and this

  action should be permitted to proceed.

                                CAUSES OF ACTION

                                       COUNT I

         Against the Individual Defendants for Breach of Fiduciary Duties

        402. Plaintiffs incorporate by reference and reallege each and every

  allegation contained above, as though fully set forth herein.

        403. As alleged in detail herein, each of the Individual Defendants owed,

  and owe, Synchronoss and its shareholders certain fiduciary obligations, including

  the duties of care, loyalty, good faith, fair dealing, independence, oversight, and

  supervision. These duties include the duty of full and fair disclosure to shareholders,

  also known as the duty of candor. To execute this duty, the Individual Defendants

  were required to disseminate accurate, truthful, and complete information to

  shareholders at all times.




                                         – 190 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 195 of 215 PageID: 608




        404. In direct violation of these duties, the Individual Defendants each

  knowingly or recklessly issued, or approved the issuance of, false public statements

  to shareholders that misrepresented and/or failed to disclose material information

  concerning the Company’s business, operations, and financial prospects, including

  that: (i) the Company was engaged in a regular practice of falsifying contracts with

  customers and booking these contracts as revenue to meet certain revenue targets;

  (ii) Synchronoss’s Activation Business was sold to an existing vendor,

  i.e., Sequential, that had previously been owned by several members of

  Synchronoss’s senior management, including Defendant Waldis; (iii) Sequential is

  owned by Omniglobe, 50% of which is owned by friends and family of Synchronoss;

  (iv) the Chairman and current owner of Sequential is a related party with multiple

  ties to Synchronoss and Defendant Waldis; (v) Synchronoss and Sequential had a

  prior and existing relationship; (vi) Synchronoss and Sequential entered into a

  $9.2 million Licensing Agreement for the sole purpose of artificially inflating

  Synchronoss’s financials; (vii) Synchronoss had inadequate corporate accounting

  and corporate financial reporting resources; (viii) Synchronoss failed to maintain

  effective internal controls over financial reporting; and (ix) as a result of the

  foregoing, Synchronoss’s public statements were materially false and misleading

  and/or lacked a reasonable basis at all relevant times. These actions could not have




                                        – 191 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 196 of 215 PageID: 609




  been a good faith exercise of prudent business judgment to protect and promote the

  best interests of the Company and its shareholders.

        405. As alleged in detail herein, each of the Individual Defendants also had

  a duty to exercise good faith to ensure that the Company maintained adequate

  internal controls. When put on notice of problems with Synchronoss’s business

  practices and procedures, each Individual Defendant was required to exercise good

  faith in taking appropriate action to correct the misconduct and prevent its

  recurrence.

        406. In direct violation of these duties, the Individual Defendants willfully

  ignored the obvious and pervasive problems with Synchronoss’s internal control

  practices and procedures and failed to make a good faith effort to correct the

  problems or their recurrence. As directors and/or officers of Synchronoss, the

  Individual Defendants were responsible for authorizing and/or failing to monitor the

  business practices which resulted in violations of the law as alleged herein. Each of

  the Individual Defendants had knowledge of, actively participated in, approved of,

  or acquiesced in the wrongdoings alleged herein.

        407. As alleged in detail herein, each of the Individual Defendants also had

  a duty to exercise prudent oversight and supervision of Company officers and other

  employees to ensure that they conducted Synchronoss’s affairs in conformity with

  all applicable laws and regulations.


                                         – 192 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 197 of 215 PageID: 610




        408. In direct violation of these duties, the Individual Defendants turned a

  blind eye to their duties of oversight and supervision, and willfully or in bad faith

  allowed Company officers or other employees to conduct the Company’s operations

  in violation of applicable laws and regulations, and in a manner that grievously

  harmed the best interests of the Company and its shareholders, rather than protecting

  those interests.

        409. As a direct and proximate result of the Individual Defendants’ failure

  to perform these fiduciary obligations, Synchronoss has sustained significant

  damages, not only financially, but also to its reputation, corporate image, goodwill,

  and ability to continue as a going concern. As a result of the misconduct alleged

  herein, the Individual Defendants are liable to the Company.

        410. Plaintiffs, on behalf of Synchronoss, have no adequate remedy at law.

                                      COUNT II

          Against the Demand Defendants for Breach of Fiduciary Duties

        411. Plaintiffs incorporate by reference and reallege each and every

  allegation contained above, as though fully set forth herein.

        412. The Demand Defendants acted unreasonably and in bad faith by

  wrongfully refusing the Demands.

        413. As a direct and proximate result of the breaches of duty alleged herein,

  Synchronoss has sustained, and will continue to sustain, significant damages.


                                         – 193 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 198 of 215 PageID: 611




        414. Plaintiffs, on behalf of Synchronoss, have no adequate remedy at law.

                                      COUNT III

             Against the Individual Defendants for Unjust Enrichment

        415. Plaintiffs incorporate by reference and reallege each and every

  allegation contained above, as though fully set forth herein.

        416. By their wrongful acts and omissions, the Individual Defendants were

  unjustly enriched at the expense, and to the detriment, of Synchronoss.

        417. The Individual Defendants were unjustly enriched as a result of the

  compensation they received while breaching their fiduciary duties owed to

  Synchronoss.

        418. Further, the Insider Selling Defendants sold (or caused to be sold for

  their benefit) Synchronoss common stock while in possession of material, adverse,

  non-public information concerning the Company, the concealment of which

  artificially inflated the price of the Company’s stock at the time of their sales. As a

  result, the Insider Selling Defendants profited from their misconduct and were

  unjustly enriched through their misappropriation and exploitation of material, non-

  public information that belonged to the Company.

        419. Plaintiffs, as shareholders and representatives of Synchronoss, seek

  restitution from the Individual Defendants, the imposition of a constructive trust over

  the Individual Defendants’ proceeds from their misconduct, and/or an order


                                         – 194 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 199 of 215 PageID: 612




  requiring the Individual Defendants to disgorge all profits, benefits, and other

  compensation obtained through or as a result of their wrongful conduct and fiduciary

  breaches.

        420. As a direct and proximate result of these Defendants’ misconduct, the

  Company has suffered significant damages, as alleged herein.

        421. Plaintiffs, on behalf of Synchronoss, have no adequate remedy at law.

                                      COUNT IV

              Against the Individual Defendants for Corporate Waste

        422. Plaintiffs incorporate by reference and reallege each and every

  allegation contained above, as though fully set forth herein.

        423. As a result of the misconduct described above, the Individual

  Defendants have wasted corporate assets by forcing the Company to expend

  valuable resources in connection with the Securities Class Action, the Company’s

  repurchase program, during which more than $40 million worth of the Company’s

  stock was repurchased at artificially inflated prices, by causing the Company to

  expend funds in connection with restating the Company’s financials, and by

  approving wrongful compensation to Defendants, as detailed herein.

        424. As a result of the waste of corporate assets, the Individual Defendants

  are liable to the Company.

        425. Plaintiffs, on behalf of Synchronoss, have no adequate remedy at law.


                                         – 195 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 200 of 215 PageID: 613




                                       COUNT V

     Against the Insider Selling Defendants for Breach of Fiduciary Duties for
         Insider Selling and Misappropriation of Company Information

        426. Plaintiffs incorporate by reference and reallege each and every

  allegation contained above, as though fully set forth herein.

        427. At the time the Insider Selling Defendants sold their Synchronoss stock,

  they were in possession of material, adverse, non-public information concerning the

  Company, and they sold their stock on the basis of that information.

        428. The material, adverse, non-public information at issue—which

  concerned the Company’s financial condition, future business prospects, and the

  sufficiency of its Company’s internal controls and accounting procedures—was a

  proprietary asset belonging to the Company that must be used to benefit the

  Company and all its shareholders on equal terms. Instead, the Insider Selling

  Defendants misappropriated this information entirely for their own benefit.

        429. At the time of their stock sales, the Insider Selling Defendants knew the

  truth about the Company’s financial condition and future business prospects,

  specifically related to, among other things, the Company’s lack of internal controls.

        430. The Insider Selling Defendants’ sales of stock while in possession and

  control of this material, adverse, non-public information was a breach of their

  fiduciary duty of loyalty and good faith.



                                         – 196 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 201 of 215 PageID: 614




        431. Since the use of the Company’s proprietary information for their own

  gain constitutes a breach of the Insider Selling Defendants’ fiduciary duties, the

  Company is entitled to the imposition of a constructive trust on any profits that the

  Insider Selling Defendants obtained thereby.

        432. As a direct and proximate result of these Defendants’ breaches of

  fiduciary duties, the Company has suffered significant damages, as alleged herein.

        433. Plaintiffs, on behalf of Synchronoss, have no adequate remedy at law.

                                       COUNT VI

    Against Defendant Rosenberger for Contribution Under Sections 10(B) and
                   21D of the Securities Exchange Act of 1934

        434. Plaintiffs incorporate by reference and reallege each and every

  allegation set forth above, as though fully set forth herein.

        435. Defendant Rosenberger is a named defendant in the Securities Class

  Action.

        436. This claim is brought derivatively on behalf of the Company against

  Defendant Rosenberger for contribution and indemnification.

        437. Synchronoss is named as a defendant in the Securities Class Action

  filed in this Court, asserting claims under the federal securities laws for, inter alia,

  violations of Sections 10(b) and 20(a) of the Exchange Act. If the Company is found

  liable for violating the federal securities laws, the Company’s liability will arise, in

  whole or in part, from the intentional, knowing, or reckless acts or omissions of some

                                          – 197 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 202 of 215 PageID: 615




  or all of the Defendants as alleged herein. The Company is entitled to receive

  contribution from those Defendants in connection with the Securities Class Action

  against the Company currently pending in this Court.

        438. Defendant Rosenberger, as an officer of the Company, had the power

  and/or ability to, and did, directly or indirectly control or influence the Company’s

  general affairs, including the content of public statements about Synchronoss, and

  had the power and/or ability directly or indirectly to control or influence the specific

  corporate statements an conduct that violated Sections 10(b) and 20(a) of the

  Exchange Act, as alleged above.

        439. In addition, Defendant Rosenberger is liable under 15 U.S.C. § 78j(b),

  pursuant to which there is a private right of action for contribution, and Section 21D

  of the Exchange Act, 15 U.S.C. § 78u-4, which governs the application of any

  private right of action for contribution asserted pursuant to the Exchange Act.

        440. Accordingly, Synchronoss is entitled to all appropriate contribution or

  indemnification from Defendant Rosenberger.

                                      COUNT VII

                 Against the Individual Defendants for Violations of
                          Section 14(a) of the Exchange Act

        441. Plaintiffs incorporate by reference and reallege each and every

  allegation set forth above, as though fully set forth herein.



                                          – 198 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 203 of 215 PageID: 616




        442. Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that

  “[i]t shall be unlawful for any person, by the use of the mails or by any means or

  instrumentality of interstate commerce or of any facility of a national securities

  exchange or otherwise, in contravention of such rules and regulations as the [SEC]

  may prescribe as necessary or appropriate in the public interest or for the protection

  of investors, to solicit or to permit the use of his name to solicit any proxy or consent

  or authorization in respect of any security (other than an exempted security)

  registered pursuant to section 78l of this title [15 U.S.C. § 78l].”

        443. Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act,

  provides that no proxy statement shall contain “any statement which, at the time and

  in the light of the circumstances under which it is made, is false or misleading with

  respect to any material fact, or which omits to state any material fact necessary in

  order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-

  9.

        444. Under the direction and watch of the Board, the 2016 Proxy Statement

  failed to disclose that: (i) an existing vendor (Sequential) had purchased the

  Company’s activation business, and this existing vendor had been owned by

  Defendant Waldis and other members of the Company’s senior management;

  (ii) Omniglobe owns Sequential, and 50% of Omniglobe is owned by family and

  friends of the Company; (iii) Sequential’s current owner and Chairman is a related


                                          – 199 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 204 of 215 PageID: 617




  party with several ties to Defendant Waldis and the Company; (iv) there was a prior

  and existing relationship between Sequential and the Company; (v) a $9.2 million

  license agreement between the Company and Sequential was entered into for the

  lone purpose of artificially inflating the Company’s financials; (vi) the Company

  acquired Intralinks and misrepresented its future growth metrics due to the issues

  facing the Company’s cloud computing business since 2015; (vii) the newly

  acquired Intralinks was underperforming; (viii) the Company’s integration of other

  acquisitions was underperforming; (ix) the Company was facing serious hurdles

  integrating and capitalizing on its newly acquired companies; (x) as such, the

  Company’s guidance was overstated; (xi) the Company improperly recognized

  revenue; (xii) the Company manipulated the figures and metrics in its financial

  statements; (xiii) the Company’s financial statements were not prepared in

  accordance with GAAP; (xiv) the Company failed to maintain internal controls; and

  (xv) as a result of the foregoing, Defendants’ statements about Synchronoss’s

  business, operations, and prospects, were false and misleading and/or lacked a

  reasonable basis.

        445. Moreover, under the direction and watch of the Board, the 2017 Proxy

  Statement failed to disclose that: (i) a $9.2 million license agreement between the

  Company and Sequential was entered into for the lone purpose of artificially

  inflating the Company’s financials; (ii) the Company acquired Intralinks and


                                       – 200 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 205 of 215 PageID: 618




  misrepresented its future growth metrics due to the issues facing the Company’s

  cloud computing business since 2015; (iii) the newly acquired Intralinks was

  underperforming; (iv) the Company’s integration of other acquisitions was

  underperforming; (v) the Company was facing serious hurdles integrating, and

  capitalizing on, its newly acquired companies; (iv) as such, the Company’s guidance

  was overstated; (vii) the Company improperly recognized revenue; (vii) the

  Company manipulated the figures and metrics in its financial statements; (ix) the

  Company’s financial statements were not prepared in accordance with GAAP;

  (x) the Company failed to maintain internal controls; and (xi) as a result of the

  foregoing, Defendants’ statements about Synchronoss’s business, operations, and

  prospects, were false and misleading and/or lacked a reasonable basis.

        446. In the exercise of reasonable care, the Individual Defendants should

  have known that by misrepresenting or failing to disclose the foregoing material

  facts, the statements contained in the 2016 and 2017 Proxy Statements were

  materially false and misleading.     The misrepresentations and omissions were

  material to Plaintiffs and shareholders in voting on the matters set forth for

  shareholder determination in the 2016 and 2017 Proxy Statements, including but not

  limited to, election of directors, approval of officer compensation, and appointment

  of an independent auditor.




                                        – 201 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 206 of 215 PageID: 619




        447. The Company was damaged as a result of the Individual Defendants’

  material misrepresentations and omissions in the 2016 and 2017 Proxy Statements.

        448. Plaintiff on behalf of Synchronoss has no adequate remedy at law.

                                      COUNT VIII

                 Against the Individual Defendants for Violations of
                 Section 10(b) and Rule 10b-5 of the Exchange Act

        449. Plaintiffs incorporate by reference and reallege each and every

  allegation set forth above, as though fully set forth herein.

        450. The Individual Defendants participated in a scheme to defraud with the

  purpose and effect of defrauding Synchronoss. Not only is Synchronoss now

  defending claims that it violated Section 10(b) of the Exchange Act and Rule 10b-5

  promulgated thereunder, but the Company itself is also one of the largest victims of

  the unlawful scheme perpetrated upon Synchronoss by the Individual Defendants.

  With the price of its common stock trading at artificially inflated prices due to the

  Individual Defendants’ misconduct, the Individual Defendants caused the Company

  to repurchase over $40 million of its own shares on the open market at artificially

  inflated prices, damaging Synchronoss by millions of dollars.

        451. During all relevant times hereto, the Individual Defendants also

  individually and in concert, directly and indirectly, by the use and means of

  instrumentalities of interstate commerce and/or of the mails, engaged and

  participated in a continuous course of conduct designed to falsify the Company’s

                                          – 202 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 207 of 215 PageID: 620




  press releases, public statements made in conference calls, and periodic and current

  reports filed with the SEC.

        452. The Individual Defendants employed devices, schemes, and artifices to

  defraud while in possession of adverse, material, non-public information and

  engaged in acts, practices and a course of conduct that included the making of, or

  participation in the making of, untrue and/or misleading statements of material facts

  and/or omitting to state material facts necessary in order to make the statements

  made about Synchronoss not misleading.

        453. The Individual Defendants, as top executives and directors of the

  Company, are liable as direct participants in the wrongs complained of herein.

  Through their positions of control and authority as directors and officers of the

  Company, the Individual Defendants were able to and did control the conduct

  complained of herein and the content of the public statements disseminated by

  Synchronoss.

        454. The Individual Defendants acted with scienter in that they either had

  actual knowledge of the schemes and the misrepresentations and/or omissions of

  material facts set forth herein, or acted with reckless disregard for the truth in that

  they failed to ascertain and to disclose the true facts, even though such facts were

  available to them. The Individual Defendants were the top executives of the

  Company, or received direct briefings from them, and were therefore directly


                                         – 203 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 208 of 215 PageID: 621




  responsible for the schemes set forth herein and for the false and misleading

  statements and/or omissions disseminated to the public through press releases,

  conference calls, and filings with the SEC.

        455. In addition to each of the Individual Defendants approving the issuance

  of the Company’s false and misleading statements while they were serving as senior

  executives or directors of the Company, as members of the Board, each of the

  Individual Defendants then serving as a director would have signed the Company’s

  false and misleading Forms 10-K filed with the SEC detailed herein, including

  Defendants Waldis, Rosenberger, Hovsepian, Cadogan, Hopkins, McCormick, and

  Moore, who signed the 2016 10-K, and who also, except for Hovsepian, signed the

  2014 10-K and 2015 10-K.

        456. By virtue of the foregoing, the Individual Defendants have violated

  § 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.

                                       COUNT IX

                 Against the Individual Defendants for Violations of
                          Section 20(a) of the Exchange Act

        457. Plaintiffs incorporate by reference and reallege each and every

  allegation set forth above, as though fully set forth herein.

        458. The Individual Defendants, by virtue of their positions at Synchronoss

  and their specific acts, were, at the time of the wrongs alleged herein, controlling

  persons of Synchronoss within the meaning of § 20(a) of the Exchange Act. The

                                          – 204 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 209 of 215 PageID: 622




  Individual Defendants had the power and influence and exercised the same to cause

  Synchronoss to engage in the illegal conduct and practices complained of herein.

                                       COUNT X

              Against the Individual Defendants for Abuse of Control

        459. Plaintiffs incorporate by reference and reallege each and every

  allegation set forth above, as though fully set forth herein.

        460. The Individual Defendants’ misconduct alleged herein constituted an

  abuse of their ability to control and influence Synchronoss, for which they were and

  are legally responsible.

        461. As a direct and proximate result of the Individual Defendants’ abuse of

  control, Synchronoss has sustained significant and continues to sustain significant

  damages. As a direct and proximate result of the Individual Defendants’ breaches

  of their fiduciary obligations of candor, good faith, and loyalty, Synchronoss has

  sustained and continues to sustain significant damages. As a result of the misconduct

  alleged herein, the Individual Defendants are liable to the Company.

        462. Plaintiffs, on behalf of Synchronoss, have no adequate remedy at law.

                                       COUNT XI

           Against the Individual Defendants for Gross Mismanagement

        463. Plaintiffs incorporate by reference and reallege each and every

  allegation set forth above, as though fully set forth herein.



                                          – 205 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 210 of 215 PageID: 623




        464. By their actions alleged herein, the Individual Defendants, either

  directly or through aiding and abetting, abandoned and abdicated their

  responsibilities and fiduciary duties with regard to prudently managing the assets

  and business of Synchronoss in a manner consistent with the operations of a publicly

  held corporation.

        465. As a direct and proximate result of the Individual Defendants’ gross

  mismanagement and breaches of fiduciary duties alleged herein, Synchronoss has

  sustained and will continue to sustain significant damages.

        466. As a result of the misconduct and breaches of fiduciary duties alleged

  herein, the Individual Defendants are liable to the Company.

        467. Plaintiffs, on behalf of Synchronoss, have no adequate remedy at law.

                              PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs demand judgment as follows:

        A.    Against all Defendants for the amount of damages sustained by the

  Company as a result of Defendants’ wrongdoing as alleged herein;

        B.    Directing Synchronoss to take all necessary actions to reform and

  improve its corporate governance and internal procedures to comply with applicable

  laws, and to protect Synchronoss and its shareholders from a repeat of the damaging

  events described herein, including, but not limited to, putting forward for

  shareholder vote resolutions for amendments to the Company’s By-Laws or Articles


                                        – 206 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 211 of 215 PageID: 624




  of Incorporation and taking such other action as may be necessary to place before

  shareholders for a vote the following corporate governance proposals or policies:

        •     a proposal to strengthen the Board’s supervision of operations and
              compliance with applicable state and federal laws and regulations;

        •     a provision eliminating the classification of the Board and requiring that
              all directors elected at or after any annual meeting, be elected on an
              annual basis;

        •     a proposal to strengthen the Company’s internal reporting and
              financial-disclosure controls;

        •     a proposal to develop and implement procedures for greater shareholder
              input into the policies and guidelines of the Board;

        •     a proposal to ensure the accuracy of the qualifications of Synchronoss’s
              directors, executives, and other employees;

        •     a provision to strengthen the Company’s oversight and controls over
              insiders’ purchase and sale of Company stock;

        •     a proposal to regulate the Board’s future authorizations of stock
              repurchases;

        •     a proposal to regulate the Board’s future authorizations of severance
              awards;

        •     a proposal to require an independent Chairman of the Board;

        •     a provision to permit the shareholders of Synchronoss to nominate three
              candidates for election to the Board;

        •     a proposal to strengthen the Company’s procedures for the receipt,
              retention, and treatment of complaints received by the Company
              regarding internal controls; and

        •     a provision to appropriately test, and then strengthen, the Company’s
              internal operational control functions.


                                        – 207 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 212 of 215 PageID: 625




        C.    Awarding to Synchronoss restitution from the Individual Defendants,

  and ordering disgorgement of all profits, benefits, and other compensation obtained

  by each of them;

        D.    Awarding to Plaintiffs the costs and disbursements of the action,

  including reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and

  expenses;

        E.    Declaring Plaintiffs may maintain this action on behalf of Synchronoss

  and that Plaintiffs are adequate representatives of the Company; and

        F.    Granting such other and further relief as the Court deems just and

  proper.

                                   JURY DEMAND

        Plaintiffs demand a trial by jury on all issues so triable.



   DATED: December 4, 2020                   THE ROSEN LAW FIRM, P.A.

                                             /s/ Laurence M. Rosen
                                             Laurence M. Rosen, Esq.
                                             One Gateway Center, Suite 2600
                                             Newark, NJ 07102
                                             Telephone: (973) 313-1887
                                             Facsimile: (973) 833-0399
                                             Email: lrosen@rosenlegal.com

                                             Co-Lead Counsel for Co-Lead Plaintiffs
                                             Laughlin and Thieffry



                                         – 208 –
Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 213 of 215 PageID: 626




                                       JOHNSON FISTEL, LLP
                                       Michael I. Fistel, Jr. (pro hac vice)
                                       Murray House
                                       40 Powder Springs Street
                                       Marietta, GA 30064
                                       Telephone: (770) 200-3104
                                       Facsimile: (770) 200-3101
                                       Email: MichaelF@johnsonfistel.com

                                       Co-Lead Counsel for Co-Lead Plaintiffs
                                       Laughlin and Thieffry

                                       THE BROWN LAW FIRM, P.C.
                                       Timothy W. Brown, Esq.
                                       240 Townsend Square
                                       Oyster Bay, NY 11771
                                       Telephone: (516) 922-5427
                                       Facsimile: (516) 344-6204
                                       Email: tbrown@thebrownlawfirm.net

                                       Additional Counsel for Co-Lead Plaintiff
                                       Thieffry

                                       WHIPPLE AZZARELLO, LLC
                                       John A. Azzarello
                                       161 Madison Avenue, Suite 325
                                       Morristown, NJ 07960
                                       Telephone: (973) 267-7300
                                       Facsimile: (973) 267-0031
                                       Email: azzarello@whippleazzarellolaw.com

                                       Liaison Counsel for Co-Lead Plaintiff
                                       Laughlin




                                     – 209 –
DocuSign Envelope ID: 8BAD895D-072A-4EE2-A160-31C8864EADD9
        Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 214 of 215 PageID: 627




                                                      VERIFICATION

                    I, Kirk Laughlin, am a plaintiff in the within action. I have reviewed the

            allegations made in this shareholder derivative complaint, know the contents thereof,

            and authorize its filing. To those allegations of which I have personal knowledge, I

            believe those allegations to be true. As to those allegations of which I do not have

            personal knowledge, I rely upon my counsel and their investigation and believe them

            to be true.

                    I declare under penalty of perjury that the foregoing is true and correct.

            Executed this 3rd day of December, 2020.




                                                              __________________________
                                                              Kirk Laughlin
DocuSign Envelope ID: F1AE12C0-098A-4843-9672-6C19A01A0ADA
        Case 3:20-cv-07150-FLW-LHG Document 15 Filed 12/04/20 Page 215 of 215 PageID: 628




                                                        VERIFICATION
                    I, Patricia Thieffry, am a plaintiff in the within action. I have reviewed the allegations made
            in this shareholder derivative complaint, know the contents thereof, and authorize its filing. To
            those allegations of which I have personal knowledge, I believe those allegations to be true. As to
            those allegations of which I do not have personal knowledge, I rely upon my counsel and their
            investigation and believe them to be true.
                   I declare under penalty of perjury that the foregoing is true and correct. Executed this 4th
            day of December, 2020.


                                                      __________________________
                                                      Patricia Thieffry
